Exhibit 10.1

 

Execution Version

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

HERCULES FUNDING IV LLC

 

as Borrower,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as Lenders,

 

and

 

MUFG UNION BANK, N.A.

 

as the Administrative Agent a Lender and Swingline Lender

 

and

 

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION

 

as a Documentation Agent

 

and

 

UMPQUA BANK

 

as a Documentation Agent

 

 

 

 

 

 

 

Dated as of February 20, 2019

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

1.

DEFINITIONS AND CONSTRUCTION.

1          

1.1

Definitions

1

         

1.2

Accounting Terms

38

         

1.3

Code

38

         

1.4

Construction

38

         

1.5

Schedules and Exhibits

39

       

2.

LOAN AND TERMS OF PAYMENT.

39          

2.1

Revolver Advances

39

         

2.2

Swingline Loans

40

         

2.3

Borrowing Procedures and Settlements

41

         

2.4

Payments

46

         

2.5

Overadvances and Required Amortization Amount

50

         

2.6

Termination or Reduction of Commitment

50

         

2.7

Interest Rates:  Rates, Payments, and Calculations

51

         

2.8

Optional Prepayments

52

         

2.9

Cash Management

53

         

2.10

Crediting Payments

54

         

2.11

Funding of Proceeds

54

         

2.12

Maintenance of Loan Account; Statements of Obligations

54

         

2.13

Fees

54

         

2.14

Capital Requirements

55

         

2.15

LIBOR Option

56

         

2.16

Increase of Commitments and Maximum Revolver Amount

58

         

2.17

Notes

60

 

i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

3.

CONDITIONS; TERM OF AGREEMENT.

60          

3.1

Conditions Precedent to the Initial Extension of Credit

60

         

3.2

Conditions Precedent to all Extensions of Credit

64

         

3.3

Term

64

         

3.4

Effect of Termination

65

         

3.5

Early Termination by Borrower

65

     

4.

CREATION OF SECURITY INTEREST.

65        

4.1

Grant of Security Interest

65

         

4.2

Negotiable Collateral

65

         

4.3

Collection of Accounts, General Intangibles, and Negotiable Collateral

65

         

4.4

Filing of Financing Statements; Commercial Tort Claims; Delivery of Additional
Documentation Required

66

         

4.5

Power of Attorney

66

         

4.6

Right to Inspect and Verify

67

         

4.7

Control Agreements

68

         

4.8

Servicing of Notes Receivable

68

         

4.9

Release of Notes Receivable

68

     

5.

REPRESENTATIONS AND WARRANTIES.

69        

5.1

No Encumbrances

69

         

5.2

Eligible Notes Receivable

69

         

5.3

Subsidiaries

69

         

5.4

Location of Collateral

69

         

5.5

Records

69

         

5.6

State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

70

         

5.7

Due Organization and Qualification; Subsidiaries

70

 

ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

 

5.8

Due Authorization; No Conflict

71

         

5.9

Litigation

71

         

5.10

No Material Adverse Change

71

         

5.11

Fraudulent Transfer

71

         

5.12

Employee Benefits

71

         

5.13

Compliance with Statutes

72

         

5.14

Brokerage Fees

72

         

5.15

Intellectual Property

72

         

5.16

Leases

72

         

5.17

Tax Status

72

         

5.18

Complete Disclosure

72

         

5.19

Indebtedness

72

         

5.20

Compliance

72

         

5.21

Servicing

73

         

5.22

Permits, Licenses, Etc

73

         

5.23

Margin Stock

73

         

5.24

Investment Company Act

73

         

5.25

LCR

73

         

5.26

Patriot Act

74

         

5.27

Sanctions; Anti-Corruption

74

         

5.28

Deposit Accounts and Securities Accounts

74

     

6.

AFFIRMATIVE COVENANTS.

74        

6.1

Accounting System

74

         

6.2

Collateral Reporting

75

         

6.3

Financial Statements, Reports, Certificates

76

 

iii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

 

6.4

Notices Regarding Collections Servicing Staff

79

         

6.5

Collection of Notes Receivable

79

         

6.6

Maintenance of Properties

79

         

6.7

Taxes

79

         

6.8

[Reserved]

79

         

6.9

[Reserved]

79

         

6.10

Compliance with Laws

80

         

6.11

Separateness

80

         

6.12

Disclosure Updates

82

         

6.13

[Reserved]

82

         

6.14

Required Asset Documents

82

         

6.15

Sale and Servicing Agreement

82

         

6.16

Escrow Deposits

82

         

6.17

Interest Rate Protection

82

         

6.18

Further Assurances

83

         

6.19

Acquisition of Notes Receivable

83

         

6.20

Sanctions; Anti-Corruption Laws

83

         

6.21

Most Favored Nation

83

       

7.

NEGATIVE COVENANTS.

84          

7.1

Indebtedness

84

         

7.2

Liens

84

         

7.3

Restrictions on Fundamental Changes

84

         

7.4

Disposal of Assets

84

         

7.5

Change Name

84

         

7.6

Nature of Business

85

 

iv

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

 

7.7

No Subsidiaries or Interests in Real Property

85

         

7.8

Change of Control

85

         

7.9

Required Procedures

85

         

7.10

Restricted Payments

85

         

7.11

Accounting Methods

85

         

7.12

Investments

85

         

7.13

Transactions with Affiliates

85

         

7.14

Use of Proceeds

85

         

7.15

Sanctions; Anti-Corruption Use of Proceeds

86

         

7.16

[Reserved]

86

         

7.17

Financial Covenants

86

         

7.18

Certain Borrower and HCI Portfolio Covenants

87

         

7.19

Sale and Servicing Agreement

88

         

7.20

Independent Manager

89

         

7.21

No Further Negative Pledges

89

         

7.22

Acquisition of Notes Receivable

90

     

8.

EVENTS OF DEFAULT.

90      

9.

THE LENDER GROUP’S RIGHTS AND REMEDIES.

92          

9.1

Rights and Remedies

92

         

9.2

Remedies Cumulative

95

     

10.

TAXES AND EXPENSES.

95      

11.

WAIVERS; INDEMNIFICATION.

95          

11.1

Demand; Protest; etc

95

         

11.2

The Lender Group’s Liability for Borrower Collateral

95

         

11.3

Indemnification

96

 

v

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

12.

NOTICES.

97      

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

98      

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

99          

14.1

Assignments and Participations

99

         

14.2

Successors

101

     

15.

AMENDMENTS; WAIVERS.

101        

15.1

Amendments and Waivers

101

         

15.2

Replacement of Holdout Lender

103

         

15.3

No Waivers; Cumulative Remedies

103

     

16.

AGENT; THE LENDER GROUP.

104          

16.1

Appointment and Authorization of Agent

104

         

16.2

Delegation of Duties

104

         

16.3

Liability of Agent

105

         

16.4

Reliance by Agent

105

         

16.5

Notice of Default or Event of Default

105

         

16.6

Credit Decision

106

         

16.7

Costs and Expenses; Indemnification

106

         

16.8

Agent in Individual Capacity

107

         

16.9

Successor Agent

107

         

16.10

Lender in Individual Capacity

107

         

16.11

Withholding Taxes

108

         

16.12

Collateral Matters

111

         

16.13

Restrictions on Actions by Lenders; Sharing of Payments

112

         

16.14

Agency for Perfection

112

         

16.15

Payments by Agent to the Lenders

113

 

vi

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

 

16.16

Concerning the Collateral and Related Loan Documents

113

         

16.17

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

113

         

16.18

Several Obligations; No Liability

114

         

16.19

Bank Product Providers

114

         

16.20

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

115

     

17.

GENERAL PROVISIONS.

116        

17.1

Effectiveness

116

         

17.2

Section Headings

116

         

17.3

Interpretation

116

         

17.4

Severability of Provisions

116

         

17.5

Counterparts; Electronic Execution

116

         

17.6

Revival and Reinstatement of Obligations

116

         

17.7

Confidentiality

117

         

17.8

Lender Group Expenses

117

         

17.9

USA Patriot Act

117

         

17.10

[Reserved]

118

         

17.11

Integration

118

 

vii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

EXHIBITS AND SCHEDULES

   

Exhibit A-1

Form of Assignment and Acceptance

   

Exhibit B-1

Form of Borrowing Base Certificate

   

Exhibit C-1

Form of Compliance Certificate

   

Exhibit D-1

Form of Accession Agreement

   

Exhibit E-1

Form of Notes Receivable Purchase Agreement

   

Exhibit F-1

Form of Revolving Advance Request

   

Exhibit F-2

Form of Swingline Loan Request

   

Exhibit L-1

Form of LIBOR Notice

   

Schedule C-1

Commitments

   

Schedule R-1

Required Asset Documents

   

Schedule 5.4

Locations of Collateral

   

Schedule 5.6(a)

Jurisdictions of Organization

   

Schedule 5.6(b)

Chief Executive Offices

   

Schedule 5.6(c)

Organizational ID Numbers

   

Schedule 5.6(d)

Commercial Tort Claims

   

Schedule 5.7(b)

Capitalization of Borrower and HCI

   

Schedule 5.15

Intellectual Property

 

viii

--------------------------------------------------------------------------------

 

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
February 20, 2019, between and among, on the one hand, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and assigns, and such other lenders as may become a party hereto in
accordance with the terms hereof, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), MUFG UNION BANK, N.A., as the
administrative agent for Lenders (in such capacity, together with its successors
and assigns in such capacity, “Agent”) and as Swingline Lender (as defined
below), and, on the other hand, HERCULES FUNDING IV LLC, a Delaware limited
liability company (“Borrower”). City National Bank, A National Banking
Association and Umpqua Bank have each been given the titles of Documentation
Agent.

 

RECITALS

 

Borrower has requested that Lenders and Swingline Lender extend to it credit on
the terms and subject to the conditions set forth herein, and Lenders and
Swingline Lender are prepared to extend such credit on the terms and conditions
set forth in this Agreement

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, Lenders, Swingline Lender and Agent
hereby agree as follows:

 

1.

DEFINITIONS AND CONSTRUCTION.

 

1.1     Definitions. As used in this Agreement, the following terms shall have
the following definitions:

 

“Accession Agreement” means an agreement in substantially the form set forth
hereto as Exhibit D-1.

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper or a General Intangible, or is a debtor
under, or a maker of, a Note Receivable.

 

“Additional Documents” has the meaning set forth in Section 4.4(c).

 

“Adjusted Daily Reset LIBOR Rate” means, for any date, the rate per annum
determined by Agent by dividing (a) the Daily Reset LIBOR Rate for such date, by
(b) 100% minus the Reserve Percentage. In no case shall the Adjusted Daily Reset
LIBOR Rate be less than 0%.

 

“Advances” means loans by Lenders to Borrower under Article II in the form of
Revolving Advances or Swingline Loans.

 

1

--------------------------------------------------------------------------------

 

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person; provided that a Person shall not be
deemed to be an “Affiliate” of an Account Debtor solely because it is under the
common ownership or control of the same financial sponsor or affiliate thereof
as such Account Debtor or Persons under common control in different industries
and whose assets do not cross-collateralize different Notes Receivable. For
purposes of this definition, “control” means the possession, directly or
indirectly through one or more intermediaries, of the power to direct the
management and policies of a Person, whether through the ownership of Stock, by
contract, or otherwise; provided, however, that, in any event: (a) any Person
which owns directly or indirectly 20% or more of the Stock having ordinary
voting power for the election of directors or other members of the governing
body of a Person or 20% or more of the partnership, membership or other
ownership interests of a Person (other than as a limited partner of such Person)
shall be deemed to control such Person, (b) each director (or comparable
manager) of a Person shall be deemed to be an Affiliate of such Person, and (c)
each partnership or joint venture in which a Person is a partner or joint
venturer shall be deemed to be an Affiliate of such Person. Notwithstanding
anything herein to the contrary, the term “Affiliate” shall not include any
Person that is an Account Debtor in respect of a Note Receivable.

 

“Affiliated Account Debtors” means, as of any date of determination, all Account
Debtors as of such date that are Affiliates of one another.

 

“Affiliated Notes Receivable” means, as of any date of determination with
respect to any particular group of Affiliated Account Debtors, all Notes
Receivable owed by such Affiliated Account Debtors as of such date.

 

“Affiliated Account Debtor Principal Balance” means, as of any date of
determination with respect to all Affiliated Notes Receivable owed by any
particular group of Affiliated Account Debtors, the aggregate outstanding
principal balance of such Affiliated Notes Receivable as of such date.

 

“Agent” means MUFG, solely in its capacity as agent for Lenders hereunder, and
any successor thereto.

 

“Agent Advances” has the meaning set forth in Section 2.3(e)(i).

 

“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, and agents.

 

“Agent’s Account” means an account at a bank designated by Agent from time to
time as the account into which Borrower shall make all payments to Agent for the
benefit of the Lender Group and into which the Lender Group shall make all
payments to Agent under this Agreement and the other Loan Documents; unless and
until Agent notifies Borrower and the Lender Group to the contrary, Agent’s
Account shall be that certain deposit account bearing account number *** and
maintained by Agent with MUFG Union Bank, N.A., 1980 Saturn Street, Monterey
Park, CA 91754-7417, ABA No. ***, Reference: Hercules Capital, Inc.

 

“Agent’s Liens” means the Liens granted by Borrower to Agent for the benefit of
the Lender Group under this Agreement or the other Loan Documents.

 

2

--------------------------------------------------------------------------------

 

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Amortization Commencement Date” means the day immediately following the end of
the Revolving Credit Availability Period.

 

“Amortization Commencement Date Principal Balance” means the aggregate
outstanding principal balance of Advances as of the Amortization Commencement
Date.

 

“Amortization Period” means the period commencing on the Amortization
Commencement Date and ending on the earlier of (a) payment in full of the
Obligations, and (b) the Maturity Date.

 

“Approved Foreign Jurisdiction” means any of the following jurisdictions:
Israel, Canada, Cayman Islands, China (including, for the avoidance of doubt,
Hong Kong), Japan, Singapore, Republic of Ireland, the United Kingdom, member
states of the European Union (excluding Greece and Cypress), New Zealand,
Australia, Sweden, India, British Virgin Islands, Bahamas, Bermuda, Mauritius
and such other jurisdictions as the Required Lenders may agree to from time to
time in their sole discretion.

 

“Assignee” has the meaning set forth in Section 14.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A-1.

 

“Assignment of Note” means an Assignment of Note in the form attached to the
Collateral Custodian Agreement.

 

“Authorized Person” means any of Manuel Henriquez, Melanie Grace, David Lund, or
any other individual then serving as the Chief Executive Officer, Chief
Financial Officer, Corporate Controller, or General Counsel of Borrower or HCI,
as applicable; provided, that for purposes of this Agreement, no individual who
is an Authorized Person shall cease to be an Authorized Person, and no
individual who is not then an Authorized Person shall become an Authorized
Person, unless and until Agent has received written notice of such change from
Borrower or HCI, as applicable, and in the case of an individual becoming an
Authorized Person such individual has been approved by Agent in its Permitted
Discretion.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 (after giving effect to all
then outstanding Obligations (other than Bank Product Obligations) and all
sublimits and reserves then applicable hereunder).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3

--------------------------------------------------------------------------------

 

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower by a Bank Product Provider: (i) Cash
Management Services, or (ii) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower with a Bank Product Provider in connection with the obtaining of any
of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower to any Bank Product Provider
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, (b) all Hedge
Obligations, and (c) all amounts that Agent or any Lender is obligated to pay to
a Bank Product Provider as a result of Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Borrower.

 

“Bank Product Provider” means MUFG, any other Lender or any of their respective
Affiliates that has agreed to provide Bank Products to Borrower.

 

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has reasonably determined it is necessary or
appropriate to establish (based upon the Bank Product Providers’ reasonable
determination of their credit exposure to Borrower in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base LIBOR Rate” means, for any Interest Period, the rate determined by Agent
to be the per annum rate (rounded upward to the nearest one-hundredth of one
percent (1/100%)) at which Dollar deposits in immediately available funds and in
lawful money of the United States would be offered to Agent, on behalf of
Lenders, outside of the United States at approximately 11:00 a.m. (LIBOR time)
three (3) Business Days before the first day of such Interest Period, in an
amount approximately equal to the principal amount of, and for a length of time
approximately equal to the Interest Period for, the LIBOR Rate Loan sought by
Borrower.

 

“Base Rate” means, for any day, the variable per annum rate of interest equal to
the greatest of (a) the Federal Funds Rate for such day plus one-half of one
percent (0.50%), (b) the Daily Reset LIBOR Rate plus one percent (1.00%), and
(c) the rate of interest announced, from time to time, by Agent as its “prime
rate”, with the understanding that the “prime rate” is one of Agent’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Agent may designate (and if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

 

4

--------------------------------------------------------------------------------

 

 

“Base Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” means one and seventy-one hundredths of one percent (1.70%),
provided that the Base Rate Margin shall be increased by one-half of one percent
(0.5%) during the Amortization Period.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) that is subject to Title IV of ERISA for which Borrower or any ERISA
Affiliate of Borrower has been an “employer” (as defined in Section 3(5) of
ERISA) within the past six years.

 

“Board of Directors” means the board of directors (or comparable managers or
managing members) of a Person or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers or managing members).

 

“Books” means all of Borrower’s now owned or hereafter acquired books and
records (including all of their Records indicating, summarizing, or evidencing
their assets (including the Collateral) or liabilities, all of Borrower’s
Records relating to their business operations or financial condition, and all of
their goods or General Intangibles related to such information).

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Accounts” means, collectively, the Collection Account and the
Custodial Account.

 

“Borrower Collateral” means all of Borrower’s now owned or hereafter acquired
right, title, and interest in and to all property, including, without
limitation, each of the following (in each case excluding the Retained Interest
and Excluded Amounts):

 

(a)     all of its Accounts,

 

(b)     all of its Books and Documents,

 

(c)     all of its commercial tort claims,

 

(d)     all of its Deposit Accounts,

 

(e)     all of its Equipment,

 

(f)     all of its General Intangibles,

 

(g)     all of its Inventory,

 

(h)     all of its Investment Property (including all of its securities,
Securities Accounts and if applicable, Permitted Investments),

 

5

--------------------------------------------------------------------------------

 

 

(i)     all of its Negotiable Collateral, including all of its Notes Receivable,

 

(j)     all of its Supporting Obligations,

 

(k)     money of Borrower,

 

(l)     other personal property assets of Borrower,

 

(m)     any other Goods not listed in the foregoing, and

 

(n)     the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books and Documents, commercial tort claims, Deposit
Accounts, Equipment, General Intangibles, Inventory, Investment Property,
Negotiable Collateral, Real Property, Supporting Obligations, money, other Goods
or other tangible or intangible property resulting from the sale, exchange,
collection, or other disposition of any of the foregoing, or any portion thereof
or interest therein, and the proceeds thereof.

 

“Borrower’s Required Procedures” means the “Credit and Collection Policy” as
defined in the Sale and Servicing Agreement, specifically including
underwriting, valuation, auditing and documentation guidelines, standard
documentation, and portfolio management policies and procedures, in the form
delivered to Agent and approved by Agent on or prior to the Closing Date, as
amended from time to time in accordance with the Sale and Servicing Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Revolving Advances or
Swingline Loans (as the context may require) made on the same day by Lenders (or
Agent on behalf thereof), or by Agent in the case of an Agent Advance.

 

“Borrowing Base” means, as of any date of determination, the sum of:

 

(a)     fifty-five percent (55%) of the Net Eligible Balance, as of such date,
minus

 

(b)     the sum of, without duplication, (i) the Bank Product Reserve Amount as
of such date, (ii) the Hedge Reserve Amount as of such date, and (iii) the
aggregate amount of any Permitted Refunds as of such date.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1,
duly executed and delivered by the chief financial officer of Borrower (and, if
the chief financial officer of Borrower is not the same Person as the chief
financial officer of HCI, the chief financial officer of HCI) and delivered by
Borrower to Agent.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of California or
the State in which the principal office of Agent is located except that if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

 

6

--------------------------------------------------------------------------------

 

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand Deposit Accounts maintained with any
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any individual bank is less than or equal to
$250,000 and is insured by the Federal Deposit Insurance Corporation, and (f)
Investments in money market funds or mutual funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (e)
above.

 

“Cash Management Services” means any cash management or related services,
including treasury, depository, automatic clearing house transfer (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) and other cash management arrangements.

 

“Change in Law” means the occurrence after the Closing Date of: (a) the adoption
or effectiveness of any law, rule, regulation, judicial ruling, judgment or
treaty, (b) any change in any law, rule, regulation, judicial ruling, judgment
or treaty or in the administration, interpretation, implementation or
application by any Governmental Authority of any law, rule, regulation,
guideline or treaty, or (c) the making or issuance by any Governmental Authority
of any request, rule, guideline or directive, whether or not having the force of
law; provided that notwithstanding anything in this Agreement to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities shall, in each case, be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

“Change of Control” means any of the following: (a) HCI ceases to directly own
and control 100% of the outstanding capital Stock of Borrower; (b) HCI or
parties designated or appointed by HCI cease to be the only Manager(s) of
Borrower; (c) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of twenty percent (20%) or more of the issued and outstanding shares of
capital Stock of HCI having the right to vote for the election of directors of
HCI under ordinary circumstances; or (d) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of HCI (together with any new directors whose election to the
board of directors of HCI or whose nomination for election by the stockholders
of HCI was approved by a vote of at least a majority of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office.

 

7

--------------------------------------------------------------------------------

 

 

“Closing Certificates” means certificates from an Authorized Person of Borrower
and an Authorized Person of HCI, in each case (i) attesting to the resolutions
of such Person’s Board of Directors authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which such Person
is a party, (ii) authorizing specific officers of such Person to execute the
same, (iii) attesting to the incumbency and signatures of such specific officers
of such Person, and (iv) addressing such other factual matters in connection
with the Agreement and the other Loan Documents as may reasonably be required by
Agent.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

“Collateral” means the Borrower Collateral and all other assets and interests in
assets and proceeds thereof now owned or hereafter acquired by Borrower in or
upon which a Lien is granted under any of the Loan Documents.

 

“Collateral Custodian” means MUFG, in its capacity as “Pledgeholder” pursuant to
the Collateral Custodian Agreement.

 

“Collateral Custodian Agreement” means that certain Possessory Collateral
Agreement, dated as of the Closing Date, by and among Borrower, Agent and MUFG,
in its capacity as Pledgeholder, as amended, modified, supplemented or restated
from time to time.

 

“Collateral Custodian Fees” means any fees payable to Collateral Custodian in
accordance with the Collateral Custodian Agreement.

 

“Collateral Loan Checklist” has the meaning set forth in the Collateral
Custodian Agreement.

 

“Collection Account” means the Deposit Account of Borrower maintained with MUFG
that MUFG and Borrower have designated as the “Collection Account” for purposes
of this Agreement.

 

8

--------------------------------------------------------------------------------

 

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Borrower.

 

“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.4(b).

 

“Commitment” means, with respect to each Lender, the aggregate commitment of
such Lender to make Revolving Advances and, with respect to all Lenders, the
aggregate commitments of all Lenders to make Revolving Advances, in each case as
such Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 (as amended from time to time in accordance with the
terms hereof) or on the signature page of the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder in accordance with the provisions
of Section 14.1.

 

“Competitor” means any Person that is (a) a business development company or (b)
primarily engaged in alternative asset management, including, without
limitation, any private equity fund, distressed asset fund, hedge fund or
vulture fund.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1, duly executed and delivered by the chief financial officer of
Borrower (and, if the chief financial officer of Borrower is not the same Person
as the chief financial officer of HCI, the chief financial officer of HCI) and
delivered by Borrower to Agent.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

 

“Control Position Loan” means any Note Receivable with respect to which HCI
and/or one or more of its Affiliates either (i) individually or collectively
hold greater than 50% of the voting interests with regard to such Note
Receivable and related loan documents, (ii) hold a minority blocking interest
such that decisions with regard to such Note Receivable under the related loan
documents regarding material consents, amendments, waivers or approvals require
HCI’s and/or its Affiliates’ vote, or (iii) hold rights to determine, direct
and/or implement enforcement action in respect thereof. For purposes of
determining Eligible Notes Receivable, Notes Receivable owing to Borrower by
Fuze, Inc., a Delaware corporation (“Fuze”), shall be deemed Control Position
Loans if and to the extent the outstanding lending commitments and outstanding
loans of HCI and its Affiliates to Fuze, are greater than the combined
outstanding loans and commitments of any other Person to Fuze.

 

“Custodial Account” means the Deposit Account of Borrower maintained with MUFG
that MUFG and Borrower have designated as the “Custodial Account” for purposes
of this Agreement.

 

“Custody Agreement” means the Global Custody Agreement (For Foreign and Domestic
Securities), dated on or about the Closing Date, by and between MUFG, as
custodian, and Borrower, as amended, modified, supplemented or restated from
time to time.

 

9

--------------------------------------------------------------------------------

 

 

“Daily Balance” means, with respect to each day during the term of this
Agreement, the aggregate outstanding amount of all Advances or Obligations, as
the context requires, at the end of such day; provided, however, for purposes of
the calculation of Daily Balance in Section 7.17(d), to the extent any
measurement period encompasses a date in time prior to this Agreement being in
effect, then Daily Balance shall also include (for purposes of such
calculations) the aggregate outstanding amount of all Advances or Obligations,
as the context requires, as such amounts existed on such dates under the
Existing Loan Agreement.

 

“Daily Reset LIBOR Rate” means, for any date, the rate determined by Agent to be
the per annum rate (rounded upward to the nearest one-hundredth of one percent
(1/100%)) at which Dollar deposits in immediately available funds and in lawful
money of the United States would be offered to Agent, on behalf of Lenders,
outside of the United States at approximately 11:00 a.m. (LIBOR time) on such
date, for a one-month period.

 

“Debt to Worth Ratio” means, with respect to any Person as of any date of
determination, a ratio of (a) the outstanding amount of all Indebtedness of such
Person as of such date, to (b) the Tangible Net Worth of such Person as of such
date.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means an event or condition that, but for the giving of notice or the
passage of time, or both, would constitute an Event of Default.

 

“Defaulted Note Receivable” means any Note Receivable with respect to which (a)
any payment owing thereunder remains outstanding and unpaid, in whole or in
part, for more than ninety (90) days past the date it became due and payable
according to the original face and tenor of such Note Receivable or as extended
in accordance with Borrower’s Required Procedures, (b) with respect to which
foreclosure proceedings have been initiated against any property securing such
Note Receivable, or (c) that Borrower or Agent in its Permitted Discretion deems
to be non-collectible.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund any amounts
required to be funded by it under this Agreement within one (1) Business Day of
the date that it is required to do so under this Agreement unless such Lender
notifies Agent and Borrower in writing that such failure to fund any Advance is
the result of such Lender’s good faith determination that one or more conditions
precedent to such funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Agent, Swingline Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Swingline Loans) within two Business Days of the date when due,
(b) notified Borrower, Agent, Swingline Lender or any Lender in writing that it
does not intend to comply with all or any portion of its funding obligations
under this Agreement (unless such writing relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit
(unless such public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (d)
failed, within three (3) Business Days after written request by Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund any amounts required to be funded by it under this
Agreement, (e) otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it under this Agreement within one (1)
Business Day of the date that it is required to do so under this Agreement, (f)
(i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (g) such
Lender (or any Affiliate thereof) becomes subject to a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

10

--------------------------------------------------------------------------------

 

 

“Defaulting Lender Rate” means the interest rate applicable to Advances that are
Base Rate Loans (inclusive of the Base Rate Margin applicable thereto).

 

“Delinquent Note Receivable” means any Note Receivable with respect to which any
payment owing thereunder remains outstanding and unpaid, in whole or in part,
for more than sixty (60) days past the date it first became due and payable
according to the original face and tenor of such Note Receivable or as extended
in accordance with Borrower’s Required Procedures at a time when no default or
event of default exists under such Note Receivable.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is satisfactory to Agent.

 

“Document” means a Document (as that term is defined in the Code).

 

“Documentation Agent” means, City National Bank, A National Banking Association
and Umpqua Bank, in their capacities as co-documentation agents with respect to
this Agreement.

 

“Dollars” or “$” means United States dollars.

 

11

--------------------------------------------------------------------------------

 

 

“EBIT” means, with respect to any Person for any fiscal period, such Person’s
consolidated net income, minus to the extent included in determining net
earnings, extraordinary gains, minus to the extent included in determining net
earnings, interest income, plus Interest Expense, plus income taxes, in each
case as determined for such Person for such period and in each case not
otherwise defined herein as determined in accordance with GAAP.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any New Facility, the effective yield applicable
thereto calculated by Agent in a manner consistent with generally accepted
financial practices, taking into account (a) “Base Rate Margin” and “LIBOR Rate
Margin” (or their equivalents), (b) interest rate floors (subject to the proviso
set forth below), (c) any amendment to the relevant “Base Rate Margin”, “LIBOR
Rate Margin” (or their equivalents), or interest rate floors prior to the
applicable date of determination and (d) original issue discount and upfront or
similar fees (based on an assumed four-year average life to maturity or lesser
remaining average life to maturity), but excluding (i) any arrangement,
facility, commitment, structuring, underwriting and/or amendment fees
(regardless of whether any such fees are paid to or shared in whole or in part
with any lender) and (ii) any other fee that is not payable to all relevant
lenders generally; provided, however, that (A) to the extent that the LIBOR Rate
or Base Rate (without giving effect to any floor specified in the definition
thereof) is less than any floor applicable to the loans in respect of which the
Effective Yield is being calculated on the date on which the Effective Yield is
determined, the amount of the resulting difference will be deemed added to the
interest rate margin applicable to the relevant New Facility for purposes of
calculating the Effective Yield and (B) to the extent that the LIBOR Rate (for a
period of three months) or Base Rate (without giving effect to any floor
specified in the definition thereof) is greater than any applicable floor on the
date on which the Effective Yield is determined, the floor will be disregarded
in calculating the Effective Yield.

 

“Eligible Note Receivable” means those Notes Receivable that comply with each of
the representations and warranties respecting Eligible Notes Receivable made in
the Loan Documents, and that are not excluded as ineligible by virtue of one or
more of the excluding criteria set forth below. Eligible Notes Receivable shall
not include a Note Receivable (unless specifically determined to be an Eligible
Note Receivable by Agent following a review thereof on a case-by-case basis) if:

 

(a)     such Note Receivable is not owned exclusively by Borrower, free and
clear of all Liens other than Permitted Liens;

 

12

--------------------------------------------------------------------------------

 

 

(b)     such Note Receivable covers unfunded commitments to the applicable
Account Debtor (with such Note Receivable being ineligible only to the extent of
such unfunded commitments);

 

(c)     such Note Receivable does not represent a valid and binding obligation
enforceable in accordance with its terms for the amount outstanding thereof;

 

(d)     such Note Receivable does not evidence a commercial loan made to an
Account Debtor in which venture capital firms, private equity groups or other
institutional investors have an aggregate equity ownership of such Account
Debtor of at least fifteen percent (15%) on a fully-diluted basis;

 

(e)     at the time of its transfer to Borrower, any default or event of default
(however styled) existed under such Note Receivable;

 

(f)     any payment under such Note Receivable is more than thirty (30) days
past due according to its terms or has been, or, consistent with the Borrower’s
Required Procedures, should be, placed in “non-accrual” status in Borrower’s
books;

 

(g)     if such Note Receivable (i) is a Delinquent Note Receivable or a
Defaulted Note Receivable, or (ii) unless waived by Agent on a case by case
basis in its sole discretion, has been at any time in the most recent nine (9)
months a Delinquent Note Receivable or a Defaulted Note Receivable;

 

(h)     such Note Receivable (i) is not approved, documented, managed and
otherwise in conformance with Borrower’s Required Procedures in effect upon
Borrower’s acquisition thereof, or (ii) is not evidenced by HCI’s standard loan
documents for loans to be sold to Borrower and financed under this Agreement, or
other documentation reasonably acceptable to Agent;

 

(i)     such Note Receivable has been modified or had its maturity extended in a
manner that is not in material compliance with Borrower’s Required Procedures;

 

(j)     such Note Receivable is owed by an Account Debtor that is rated
Investment Grade 4 or Investment Grade 5 in accordance with Borrower’s Required
Procedures then in effect;

 

(k)     Borrower’s Liens to secure payment of such Note Receivable are not first
priority Liens on substantially all property of the Account Debtor, except for
such permitted Liens or exclusions as are consistent with Borrower’s Required
Procedures; provided, that such Note Receivable shall not be ineligible solely
by reason of this clause (k) by reason of the existence of a prior Lien secured
solely by the Accounts and/or inventory (and, in each case, proceeds thereof)
owned by such Account Debtor to secure a revolving line of credit provided to
the Account Debtor by a Person other than Borrower so long as (A) the maximum
committed principal amount of such revolving line of credit does not exceed
fifty percent (50%) of the maximum committed principal amount of Borrower’s loan
to such Account Debtor and (B) no default has occurred or is continuing with
respect to the revolving line of credit for which such prior Lien relates;

 

13

--------------------------------------------------------------------------------

 

 

(l)     any Junior Unitranche Note Receivables where (A) the maximum outstanding
and/or committed amount of the first-out tranche of such Unitranche Loan exceeds
fifty percent (50%) of the maximum outstanding and/or committed amount of such
Junior Unitranche Note Receivables, (B) HCI does not serve as the sole
administrative agent and collateral agent for such Unitranche Loan, (C) a
default or an event of default has occurred with respect to any portion of the
first-out tranche of such Unitranche Loan is in default, or (D) HCI holds less
than fifty percent (50%) of the maximum outstanding and/or committed amount of
such Junior Unitranche Note Receivables;

 

(m)     as of the applicable measurement date, such Note Receivable has a
remaining term of more than sixty (60) months;

 

(n)     the Account Debtor with respect to such Note Receivable is either (i)
the United States federal government or any department, agency or
instrumentality of the United States federal government, or (ii) any state of
the United States or any department, agency, or instrumentality thereof;

 

(o)     the Account Debtor with respect to such Note Receivable is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
an Authorized Person of Borrower has received notice of an imminent Insolvency
Proceeding or a material impairment of the financial condition of such Account
Debtor;

 

(p)     the documentation associated with such Note Receivable does not require
the Account Debtor to provide ongoing financial information to Borrower,
including financial statements on not less than a quarterly basis, annual
audited financial statements with an opinion from an independent third-party
auditor, annual budgets and ongoing loan monitoring and covenant compliance
certificates consistent with Borrower’s Required Procedures;

 

(q)     such Note Receivable was originated by a lender other than HCI or any of
its Affiliates or a bank, commercial finance company or other institutional
lender approved by Agent in its Permitted Discretion, if such Note Receivable is
in excess of the concentration limit percentage set forth in clause (k) of the
definition of “Excess Concentration Amount”;

 

(r)     such Note Receivable has not been originated in accordance with, or does
not comply in all respects with, all applicable federal, state and local laws
and regulations, including applicable usury and credit disclosure laws and
regulations;

 

(s)     such Note Receivable does not require current payments of the full
amount of cash interest accruing on the full unpaid principal amount thereof on
at least a quarterly basis; provided, that notwithstanding this clause (s),
Notes Receivable that provide for payment-in-kind or accrual of a portion of
such interest may be eligible so long as such payment-in-kind or accruing
portion of such interest does not exceed twenty-five percent (25%) of the total
interest then due on such Note Receivable;

 

14

--------------------------------------------------------------------------------

 

 

(t)     the Account Debtor with respect to such Note Receivable is solely, or
primarily, in the nuclear waste, natural resource, utility, or fishing vessel
industry (other than any Account Debtor that is a service provider with respect
to one or more such industries);

 

(u)     any of the proceeds of such Note Receivable were or are to be used for
personal, family or household purposes;

 

(v)     if (i) Borrower’s interest in such Note Receivable represents only a
participating interest or (ii) such Note Receivable is otherwise payable to
another Person for its own account;

 

(w)     the Account Debtor with respect to such Note Receivable is an Affiliate
of Borrower or a shareholder or employee or agent of Borrower or a member,
employee or agent of any Affiliate of Borrower, or a member of the family of any
of the foregoing (it being understood that no portfolio investment will be
deemed an Affiliate);

 

(x)     such Note Receivable is payable other than in Dollars;

 

(y)     the Account Debtor with respect to such Note Receivable (i) does not
maintain its chief executive office or principal residence in the United States
or in an Approved Foreign Jurisdiction, or (ii) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof;

 

(z)     the Account Debtor with respect to such Note Receivable is a creditor of
Borrower or is otherwise asserting any right to offset, discount (other than in
connection with a Permitted Refund), litigation, counterclaim, contra-account,
right of rescission or right of cancellation;

 

(aa)     Agent or Collateral Custodian is not then in possession of each of the
Required Asset Documents related to such Note Receivable;

 

(bb)     such Note Receivable is not subject to a valid and perfected first
priority Lien of Agent;

 

(cc)     Agent in its Permitted Discretion deems such Note Receivable or any
part thereof uncollectible;

 

(dd)     such Note Receivable was originated with fraud or material error,
omission, misrepresentation, negligence or similar occurrence on the part of any
Person;

 

(ee)     such Note Receivable (or any rights thereunder) was sold, transferred,
assigned or pledged by HCI to any Person other than Borrower;

 

(ff)     such Note Receivable was selected by HCI to be sold to Borrower in
accordance with selection procedures designed to be adverse to Agent, Lenders or
their interests;

 

15

--------------------------------------------------------------------------------

 

 

(gg)     any Split-Funded Note Receivable that is not an Eligible Split-Funded
Note Receivable; or

 

(hh)     if such Note Receivable is not a Control Position Loan.

 

Notwithstanding the foregoing, Required Lenders, or Agent at the direction of
Required Lenders, will have the right to underwrite any Note Receivable with an
original principal balance in excess of $25,000,000 and to determine, in
Required Lenders’ sole discretion, whether such Note Receivable shall be an
Eligible Note Receivable even if it does not otherwise meet the requirements
above.

 

“Eligible Notes Receivable Balance” means, as of any date of determination, the
aggregate outstanding principal amount of all Eligible Notes Receivable as of
such date.

 

“Eligible Split-Funded Note Receivable” means those Split-Funded Notes
Receivable that comply with each of the representations and warranties
respecting Eligible Notes Receivable made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below or in the definition of “Eligible Notes Receivable”; provided,
however, that such criteria may be modified from time to time by Required
Lenders in their Permitted Discretion; provided further, that so long as no
Event of Default has occurred and is continuing, Required Lenders shall first
notify and attempt to discuss with Borrower any such modification that Required
Lenders propose to make to such criteria unless Required Lenders, in their
Permitted Discretion, believe that circumstances justify the immediate
modification of such criteria. Eligible Split-Funded Notes Receivable shall not
include a Split-Funded Note Receivable (unless specifically determined to be an
Eligible Split-Funded Note Receivable by Required Lenders following a review
thereof on a case-by-case basis) if:

 

(a)     Either HCI or Borrower does not serve as the sole administrative agent
and collateral agent for such Split-Funded Note Receivable, with sole rights of
enforcement thereof;

 

(b)     HCI does not serve as the sole “servicer” for such Split-Funded Note
Receivable;

 

(c)     the applicable Split-Funded Note Receivable Documents do not prohibit,
restrict, or condition the replacement of (i) HCI, as servicer thereunder, or
(ii) HCI or Borrower as administrative agent and collateral agent thereunder, in
each case, other than by requiring the prior, written consent, or the prior,
written direction, of Agent and/or the applicable Account Debtor;

 

(d)     (1) the Account Debtor with respect to such Split-Funded Note Receivable
is not contractually obligated thereunder to remit all payments on account of
such Split-Funded Note Receivable either to the Collection Account or to
Servicer for prompt remission to the Collection Account in accordance with
Section 2.9 of this Agreement, or (2) any portion of the collections (including,
without limitation, the Collections) with respect to such Split-Funded Note
Receivable are not paid in accordance with the proceeding clause (1);

 

(e)     any portion of such Split-Funded Note Receivable has been sold to any
Person other than a Split-Funded Note Receivable Party;

 

16

--------------------------------------------------------------------------------

 

 

(f)     such Split-Funded Note Receivable is not subject to an Intercreditor
Agreement that is in full force and effect as of the applicable date of
determination;

 

(g)     such Split-Funded Note Receivable permits or requires the issuance of
letters of credit under the underlying loan documents evidencing same;

 

(h)     Agent has not received the notice required pursuant to Section 6.3(j)
with respect to such Split-Funded Note Receivable, in accordance with the terms
thereof;

 

(i)     Agent has not received the notice required pursuant to Section 6.3(i)(B)
with respect to such Split-Funded Note Receivable;

 

(j)     Borrower’s commitment under such Split-Funded Note Receivable is greater
than or less than any other syndicate member’s or co-lender’s commitment under
such Split-Funded Note Receivable; or

 

(k)     Agent determines in its Permitted Discretion that such Split-Funded Note
Receivable is ineligible for any other reason,

 

provided, that subject to the limitations set forth in paragraph (o) in the
definition of “Excess Concentration Amount,” there shall be no more than seven
(7) Eligible Split-Funded Notes Receivable.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent and Borrower
(which approval of Borrower shall not be unreasonably withheld, delayed, or
conditioned), and (f) during the continuation of an Event of Default, any other
Person approved by Agent; provided that (i) in no case shall an Affiliate of
Borrower or HCI be an Eligible Transferee hereunder, and (ii) a Competitor shall
not be an Eligible Transferee hereunder unless an Event of Default has occurred
and is continuing.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower or any of its predecessors in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by Borrower or any of its predecessors in
interest.

 

17

--------------------------------------------------------------------------------

 

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower, relating to the environment, the effect of the environment on employee
health or safety, or Hazardous Materials, including the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. § 9601 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq.; and the Occupational
Safety and Health Act, 29 U.S.C. §651 et seq. (to the extent it regulates
occupational exposure to Hazardous Materials); any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Actions required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equipment” means all equipment (as that term is defined in the Code), including
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(b), (b) any trade or business subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which Borrower is a member under IRC Section 414(m), or (d)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with Borrower and
whose employees are aggregated with the employees of Borrower under IRC Section
414(o).

 

18

--------------------------------------------------------------------------------

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” has the meaning set forth in Section 8.

 

“Excess Concentration Amount” means, as of any date of determination, the sum
of, without duplication:

 

(a)     the aggregate amount by which the outstanding principal balance of
Eligible Notes Receivable that are Affiliated Notes Receivable with the three
(3) largest Affiliated Account Debtor Principal Balances as of such date exceeds
40% of the Eligible Notes Receivable Balance as of such date;

 

(b)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are Restructured Notes exceeds ten percent (10%)
of the Eligible Notes Receivable Balance at such time;

 

(c)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are Technology Industry Notes Receivable exceeds
sixty percent (60%) of the Eligible Notes Receivable Balance at such time;

 

(d)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are Life Sciences Industry Notes Receivable
exceeds sixty percent (60%) of the Eligible Notes Receivable Balance at such
time;

 

(e)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are Healthcare Industry Notes Receivable exceeds
sixty percent (60%) of the Eligible Notes Receivable Balance at such time;

 

(f)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are Sustainable and Renewable Energy Notes
Receivable exceeds fifteen percent (15%) of the Eligible Notes Receivable
Balance at such time;

 

(g)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable (other than Technology Industry Notes Receivable, Life
Sciences Industry Notes Receivable, Healthcare Industry Notes Receivable or
Sustainable and Renewable Energy Notes Receivable) that are owed by Account
Debtors whose business activities fall within any single industry, as defined by
the Standard Industrial Classification/NAIC classification (six-digit NAIC
codes) then in effect, exceeds thirty-five percent (35%) of the Eligible Notes
Receivable Balance at such time;

 

(h)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that are owed by Account Debtors that as of such date
of determination are rated Investment Grade 3 in accordance with Borrower’s
Required Procedures exceeds forty percent (40%) of the Eligible Notes Receivable
Balance at such time;

 

19

--------------------------------------------------------------------------------

 

 

(i)     with respect to each Eligible Note Receivable that as to which either
(1) a revolving line of credit described in clause (k) of the definition of
“Eligible Note Receivable” exists, or (2) such Note Receivable is a Junior
Unitranche Note Receivable, the aggregate amount by which the outstanding
principal balance of all such Eligible Notes Receivable exceeds fifteen percent
(15%) of the Eligible Notes Receivable Balance at such time;

 

(j)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that have a remaining term of more than forty eight
(48) months exceeds fifty percent (50%) of the Eligible Notes Receivable Balance
at such time;

 

(k)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivable that were originated by a lender other than HCI or any
of its Affiliates exceeds twenty-five percent (25%) of the Eligible Notes
Receivable Balance at such time;

 

(l)     with respect to each Eligible Notes Receivable with an outstanding
principal balance in excess of $25,000,000, the aggregate amount by which such
outstanding principal balance exceeds $25,000,000;

 

(m)     with respect to each Eligible Notes Receivable as to which the Account
Debtor has made a refundable deposit (not held in a separate escrow account) in
connection with such Note Receivable, the amount of such deposit (but, for the
avoidance of doubt, excluding any Permitted Refund);

 

(n)     the aggregate amount by which the outstanding principal balance of all
Eligible Notes Receivables whereby the related obligor’s chief executive office
is in an Approved Foreign Jurisdiction, exceeds twenty percent (20%) of the
Eligible Notes Receivable Balance at such time; and

 

(o)     the portion of the Preliminary Eligible Notes Receivable Balance
consisting of the aggregate outstanding principal amount of all Eligible Notes
Receivable that are Eligible Split-Funded Notes Receivable, that exceeds thirty
(30%) of the Preliminary Eligible Notes Receivable Balance at such time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Note Receivable included as part of the Borrower Collateral,
which amount is attributable to the payment of any Taxes, fee or other charge
imposed by any Governmental Authority on such Note Receivable or on any
underlying collateral and (b) any amount received in the Collection Account or
other Borrower Account representing (i) any amount representing a reimbursement
of insurance premiums (except to the extent such reimbursement relates to
insurance premiums paid by Borrower), (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Notes Receivable which are held
in an escrow account for the benefit of the Account Debtor and the secured party
pursuant to escrow arrangements under the underlying instruments and (iii) any
Collections received in the Collection Account with respect to any Note
Receivable that is sold or transferred by Borrower pursuant to a Permitted
Disposition, to the extent such amount is attributable to a time after the
effective date of such replacement or sale.

 

20

--------------------------------------------------------------------------------

 

 

“Existing Loan Agreement” means that certain Loan and Security Agreement entered
into by and among Hercules Funding III, LLC, a Delaware limited liability
company (“Hercules Funding III”), Agent and certain lenders party thereto from
time to time, dated as of May 5, 2016, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, including by
that certain First Amendment to Loan and Security Agreement dated as of July 14,
2016, and that certain Second Amendment to Loan and Security Agreement dated May
25, 2018.

 

“Existing Loan Agreement Debt” means all obligations under the Existing Loan
Agreement.

 

“Existing Loan Documents” means the Existing Loan Agreement, the Loan Documents
(for purposes of this definition only, “Loan Documents” shall have the meaning
assigned thereto under the Existing Loan Agreement), any other fee letter
entered into from time to time between Hercules Funding III and any lenders
relating to the transactions contemplated thereby, any officers’ certificates,
note or notes executed by Hercules Funding III in connection with the Existing
Loan Agreement and payable to a lender thereunder, and any other agreement
entered into previously by Hercules Funding III and the lenders in connection
with the Existing Loan Agreement.

 

“FATCA” means Sections 1471 through 1474 of the IRC as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, similar or related non-U.S. law that correspond to Sections 1471 to
1474 of the IRC, any agreements entered into pursuant to Section 1471(b)(1) of
the IRC, any intergovernmental agreement entered into in connection with the
implementation of such sections of the IRC and any U.S. or non-U.S. fiscal or
regulatory law, legislation, rules, guidance, notes or practices adopted
pursuant to such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upwards, if
necessary, to the nearest 1/100 of 1%) charged to Agent on such day on such
transactions as determined by Agent (and, if any such rate is below zero, then
the rate determined pursuant to this definition shall be deemed to be zero).

 

“Fee Letter” means that certain Fee Letter, dated as of the Closing Date,
between Borrower and Agent, as the same may be amended, restated, supplemented,
or modified from time to time.

 

“FEIN” means Federal Employer Identification Number.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Swingline Loan, such Defaulting Lender’s Pro Rata Share of
outstanding Swingline Loans made by Swingline Lender other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.

 

21

--------------------------------------------------------------------------------

 

 

“Foreign Lender” means a Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the IRC.

 

“Fundamental Terms” shall have the meaning assigned thereto in Section 6.21 of
this Agreement.

 

“Funded Indebtedness” means any secured Indebtedness incurred by a Subsidiary of
HCI from time to time to finance (in whole or in part) a portfolio of Notes
Receivable.

 

“Funding Date” means any date on or after the Closing Date on which a Borrowing
occurs.

 

“Fuze” has the meaning set forth in the definition of “Control Position Loan”.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“General Intangibles” means all general intangibles (as that term is defined in
the Code), including payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any other personal property other than Accounts, commercial
tort claims, Deposit Accounts, Goods, Investment Property, and Negotiable
Collateral.

 

“Goods” means goods (as that term is defined in the Code).

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, formation or organization, bylaws, partnership
agreement, operating or limited liability company agreement, or other
organizational documents of such Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

22

--------------------------------------------------------------------------------

 

 

“HCI” means Hercules Capital, Inc., a Maryland corporation.

 

“Healthcare Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that procures, provides and/or distributes
medical equipment, medical supplies, and health care services to providers such
as hospitals, home health care providers, and nursing homes or directly to
consumers.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower arising under, owing pursuant to, or existing in respect of Hedge
Agreements entered into with one or more of the Hedge Providers.

 

“Hedge Provider” means MUFG, any other Lender or any of their respective
Affiliates that has agreed to provide a Hedge Agreement to Borrower.

 

“Hedge Reserve Amount” means, as of any date of determination, the Dollar amount
of reserves that Agent has reasonably determined it is necessary or appropriate
to establish (based upon the Hedge Providers’ reasonable determination of their
credit exposure to Borrower in respect of Hedge Obligations) in respect of Hedge
Obligations then provided or outstanding.

 

“Hercules Funding II” means Hercules Funding II, LLC, a Delaware limited
liability company, or any successor thereto.

 

“Holdout Lender” has the meaning set forth in Section 15.2(a).

 

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation of guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

 

“Indemnified Person” has the meaning set forth in Section 11.3.

 

“Independent Manager” has the meaning set forth in Section 7.20.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

23

--------------------------------------------------------------------------------

 

 

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

 

“Intercreditor Agreement” means any intercreditor agreement or similar agreement
between or among, as the case may be, an Account Debtor, Agent, Borrower, HCI,
and any lender or agent acting for a group of lenders to HCI or a Subsidiary
thereof, providing for the relative rights and priorities on account of any
Split-Funded Note Receivable and any collections or other collateral in respect
thereof, in form and substance reasonably satisfactory to Agent, and
“Intercreditor Agreements” means all of them, collectively.

 

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of (i) EBIT for such period, to (ii) total Interest Expense to the extent
paid or required to be paid during such period, in each case determined for such
Person.

 

“Interest Expense” means, with respect to any Person for any fiscal period,
total consolidated interest expense (whether cash or non-cash) of such Person
paid or deemed paid in respect of any Indebtedness during such period plus all
unused line fees and other fees paid in respect of Indebtedness during such
period, determined in accordance with GAAP, and shall in any event exclude, the
amortization of debt discounts.

 

“Interest Period” means, as to each LIBOR Rate Loan (other than any LIBOR Rate
Loan bearing interest at the Adjusted Daily Reset LIBOR Rate), the period
commencing on the date such LIBOR Rate Loan is disbursed or converted to or
continued as a LIBOR Rate Loan and ending on the date one, three or six months
(or such other period, if available, as approved by Lenders) thereafter, as
selected by Borrower in a written notice to Agent; provided that: (i) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (iii) no Interest Period shall extend beyond the
Maturity Date.

 

“Interpolated Rate” means, at any time, the rate per annum determined by Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the rate as displayed on the applicable Bloomberg page (or on any successor
or substitute page or service providing quotations of interest rates applicable
to Dollar deposits in the London interbank market comparable to those currently
provided on such page, as determined by Agent from time to time; in each case
the “Screen Rate”) for the longest period (for which that Screen Rate is
available) that is shorter than the Interest Period and (b) the Screen Rate for
the shortest period (for which that Screen Rate is available) that exceeds the
Interest Period, in each case, at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

 

24

--------------------------------------------------------------------------------

 

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock or all or substantially all of the assets of
such Person (or of any division or business line of such other Person), and any
other items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP.

 

“Investment Property” means investment property (as that term is defined in the
Code).

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Junior Unitranche Note Receivable” means a Note Receivable evidencing a portion
of a Unitranche Loan that is not the first-out tranche of such Unitranche Loan.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1. Unless the context
otherwise requires, the terms “Lender” and “Lenders” include Swingline Lender.

 

“Lender Group” means, individually and collectively, each of Lenders and Agent
(including Swingline Lender).

 

“Lender Group Expenses” means all reasonable and documented (a) costs or
expenses (including taxes, and insurance premiums) required to be paid by
Borrower under any of the Loan Documents that are paid, advanced or incurred by
the Lender Group, (b) fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower, including, fees or charges
for photocopying, notarization, couriers and messengers, telecommunication,
public record searches (including tax lien, litigation, and Code searches and
including searches with the patent and trademark office, the copyright office,
or the department of motor vehicles), filing, recording, publication, appraisal
(including initial and subsequent periodic Collateral appraisals or valuations
or business valuations to the extent of the fees and charges therefor (and up to
the amount of any limitation contained in this Agreement)), real estate surveys,
real estate title policies and endorsements, and environmental audits, (c)
Agent’s customary fees and charges (as adjusted from time to time) with respect
to the disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (by wire
transfer or otherwise), (d) charges paid or incurred by Agent resulting from the
dishonor of checks, (e) costs and expenses paid or incurred by the Lender Group
to correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) out of
pocket audit fees and expenses (including travel, meals, and lodging) of Agent
related to any inspections or audits to the extent of the fees and charges (and
up to the amount of any limitation) contained in this Agreement or the Fee
Letter, (g) to the extent subject to indemnification by Borrower under Section
11.3, costs and expenses of third party claims or any other suit paid or
incurred by the Lender Group in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with Borrower, (h) Agent’s costs and expenses
(including attorneys’ fees) incurred in advising, structuring, drafting,
reviewing, administering, or amending the Loan Documents, and (i) Agent’s and
each Lender’s costs and expenses (including attorneys’, accountants’,
consultants’, and other advisors’ fees and expenses) incurred in terminating,
enforcing (including attorneys’, accountants’, consultants’, and other advisors’
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Borrower, HCI or any of its Affiliates or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral. All such amounts representing a mere
pass-through by a member of the Lender Group of out-of-pocket costs and expenses
set by a third-party shall be deemed to be reasonable for purposes of this
Agreement and other Loan Documents.

 

25

--------------------------------------------------------------------------------

 

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, and
agents of such Lender.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.15(a).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning specified therefor in Section 2.15(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage, and in no case shall the LIBOR Rate be less than 0%; provided that
(i) if such rate is not available at such time for any reason, then the “LIBOR
Rate” with respect to such LIBOR Rate Loan for such Interest Period shall be the
Interpolated Rate, and (ii) if the Interpolated Rate is not available, the
“LIBOR Rate” with respect to such LIBOR Rate Loan for such Interest Period shall
be the offered quotation rate to first class banks in the London interbank
market by the Person that is Agent for deposits (for delivery on the first day
of the relevant period) in Dollars of amounts in same day funds comparable to
the principal amount of the applicable Advance of such Person, in its capacity
as a Lender (or, if it is not a Lender of such Advance, in such amount
determined by Agent) for which the LIBOR Rate is then being determined with
maturities comparable to such Interest Period at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at (i) a
rate determined by reference to the LIBOR Rate pursuant to Borrower’s exercise
of the LIBOR Option in accordance with Section 2.15, or (ii) the Adjusted Daily
Reset LIBOR Rate.

 

“LIBOR Rate Margin” means two and seventy-one hundredths of one percent (2.70%),
provided that the LIBOR Rate Margin shall be increased by one-half of one
percent (0.5%) during the Amortization Period.

 

“Life Sciences Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that researches and produces pharmaceuticals,
biotechnology, and medical devices for use in humans. The industry sub-sectors
of the life sciences industry, include, but are not limited to medical devices,
bio-pharmaceutical, drug discovery and drug delivery.

 

26

--------------------------------------------------------------------------------

 

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, deed to secure debt, encumbrance, pledge, hypothecation,
assignment, deposit arrangement, security agreement, conditional sale or trust
receipt, or from a lease, consignment, or bailment for security purposes and
also includes reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting Real Property.

 

“Loan Account” has the meaning set forth in Section 2.12.

 

“Loan Documents” means this Agreement, the Closing Certificates, the Custody
Agreement, the Collateral Custodian Agreement, the Control Agreements, the Sale
and Servicing Agreement, the Notes (if any), the Disbursement Letter, the Fee
Letter, any other fee letter entered into from time to time between Borrower and
any member of the Lender Group relating to the transactions contemplated hereby,
the Officers’ Certificates, any note or notes executed by Borrower in connection
with this Agreement and payable to a member of the Lender Group, the
Intercreditor Agreement and any other agreement entered into previously, now or
in the future, by Borrower and the Lender Group in connection with this
Agreement.

 

“Loan Party” means, as the case may be, Borrower or any guarantor of
Obligations, and “Loan Parties” means all of them, collectively.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower, taken as a whole, or HCI and its Subsidiaries, taken
as a whole, (b) a material impairment of the ability of HCI or Borrower to
perform their obligations under the Loan Documents to which they are parties or
of the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of HCI or Borrower.

 

“Maturity Date” has the meaning set forth in Section 3.3.

 

“Maximum Revolver Amount” means $200,000,000, or such other amount of the
aggregate Commitments at such time as reflected on Schedule C-1 as then in
effect pursuant to this Agreement or any amendment to this Agreement.
Notwithstanding any provision in Section 2.16 or Section 15.1, any amendment to
this Agreement that only adds one or more additional lenders as a Lender under
this Agreement or adds or increases the amount of a Lender’s Commitment shall be
effective if signed by the additional or existing Lender whose Commitment is
added or increased thereby, Borrower and Agent, and shall not require the
consent of Required Lenders or any other Lender.

 

27

--------------------------------------------------------------------------------

 

 

“MUFG” means MUFG Union Bank, N.A., and its successors and assigns.

 

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper).

 

“Net Eligible Balance” means, as of any date of determination, the aggregate
outstanding principal balance of all Eligible Notes Receivable less the Excess
Concentration Amount as of such date.

 

“Net Purchased Notes Receivable Balance” means, as of any date of determination,
an amount equal to (a) the aggregate outstanding principal balance of all Notes
Receivable acquired by the Borrower prior to such date minus (b) the aggregate
outstanding principal balance of all Notes Receivable sold or otherwise disposed
of by the Borrower (other than Notes Receivable sold pursuant to clause (a) of
the definition of Permitted Distributions).

 

“New Facility” shall have the meaning assigned thereto in Section 6.21 of this
Agreement.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Note” means a Revolving Note and/or a Swingline Note, as applicable.

 

“Note Receivable” means a negotiable promissory note evidencing a fully funded
commercial loan purchased by Borrower in accordance with Borrower’s Required
Procedures and secured by a Lien on property owned by the maker of such note;
provided, that if Borrower’s Required Procedures as in effect at the time that
such loan is made or purchased by Borrower do not require the execution of a
promissory note and no promissory note is executed to evidence such loan, then
the term “Note Receivable” means the obligation of the Account Debtor to repay
such loan as evidenced by the agreements and documents evidencing such loan.

 

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), premiums, liabilities (including all amounts
charged to Borrower’s Loan Account pursuant hereto), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), charges, costs, Lender Group Expenses (including any fees or expenses
that, but for the commencement of an Insolvency Proceeding, would have accrued),
lease payments, guaranties, covenants, and duties of any kind and description
owing by Borrower to the Lender Group pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all Lender
Group Expenses that Borrower is required to pay or reimburse by the Loan
Documents, by law, or otherwise, and (b) all Bank Product Obligations. Without
limiting the generality of the foregoing, the Obligations of Borrower under the
Loan Documents include the obligation to pay (i) the principal of the Advances,
(ii) interest accrued on the Advances, (iii) Lender Group Expenses, (iv) fees
payable under this Agreement or any of the other Loan Documents, and (v)
indemnities and other amounts payable by Borrower under any Loan Document. Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all extensions, modifications, renewals, supplements, restatements or
alterations thereof, both prior and subsequent to any Insolvency Proceeding.

 

28

--------------------------------------------------------------------------------

 

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Officer’s Certificates” means the forms of Representations and Warranties of
Officers provided by Agent to Borrower and HCI, together with each of Borrower’s
and HCI’s completed responses to the inquiries set forth therein, the form and
substance of such responses to be satisfactory to Agent.

 

“Originating Lender” has the meaning set forth in Section 14.1(e).

 

“Originator” has the meaning set forth in the Sale and Servicing Agreement.

 

“Overadvance” has the meaning set forth in Section 2.5.

 

“Payment Date” means the first (1st) day of each calendar month, or such other
day as may be agreed to by Borrower and Agent (with the consent of Required
Lenders) from time to time.

 

“Participant” has the meaning set forth in Section 14.1(e).

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means, so long as all proceeds thereof are
contemporaneously remitted to the Collection Account:

 

(a)     the sale by Borrower of Notes Receivable to the Originator pursuant to
any repurchase obligations of the Originator under the Sale and Servicing
Agreement;

 

(b)     so long as no Default or Event of Default has occurred and is
continuing, the sale by Borrower of Notes Receivable (other than Delinquent
Notes Receivable or Defaulted Notes Receivable) in an aggregate amount not to
exceed in any fiscal year of Borrower an amount equal to 30% of the aggregate
Commitments then in effect (measured as of each applicable date upon which a
Permitted Disposition is proposed to be made hereunder) if (i) the cash
consideration received by Borrower in connection with each such sale is at least
the greater of (A) the fair market value of such sold Note Receivable, and (B)
the amount of Advances, if any, currently advanced against such sold Note
Receivable, (ii) such sale shall be made on an arms’ length basis, (iii) both
before and after giving effect to any such sale, Borrower (or HCI, if
applicable) shall be in pro forma compliance with each covenant set forth in
Sections 7.17 and 7.18, and (iv) such sale is made without representation,
warranty or recourse of any kind by Borrower (other than customary
representations regarding title, absence of liens on the sold Note Receivable,
status of Borrower, due authorization, enforceability, no conflict and no
required consents in respect of such sale) and (v) the manner in which such Note
Receivable was selected by Borrower does not adversely affect the Lenders; and

 

29

--------------------------------------------------------------------------------

 

 

(c)     the sale by Borrower of (i) Delinquent Notes Receivable (so long as no
Default or Event of Default has occurred and is continuing) or (ii) Defaulted
Note Receivable if (i) the cash consideration received by Borrower in connection
with each such sale is at least the greater of (A) the fair market value of such
sold Note Receivable, and (B) the amount of Advances, if any, currently advanced
against such sold Note Receivable, (ii) such sale shall be made on an arms’
length basis, and (iii) such sale is made without representation, warranty or
recourse of any kind by Borrower (other than customary representations regarding
title, absence of liens on the sold Note Receivable, status of Borrower, due
authorization, enforceability, no conflict and no required consents in respect
of such sale), (iv) the manner in which such Note Receivable was selected by
Borrower does not adversely affect the Lenders, (v) Borrower shall have used
commercially reasonable efforts to ensure that the agreement pursuant to which
such Note Receivable is sold contains an obligation on the part of each other
party thereto to not file or join in filing any involuntary bankruptcy petition
against Borrower prior to the end of the period that is one year and one day
after the payment in full of all Obligations of Borrower under this Agreement
and not to cooperate with or encourage others to file involuntary bankruptcy
petitions against Borrower during the same period, and (vi) both before and
after giving effect to any such sale, Borrower (or HCI, if applicable) shall be
in pro forma compliance with each covenant set forth in Sections 7.17 and 7.18;
and

 

(d)     the sale by Borrower of Notes Receivable from time to time with the
prior written consent of Agent and Required Lenders.

 

Notwithstanding anything to the contrary herein, other than pursuant to clause
(a) above, sales by Borrower of Notes Receivable to the Originator or any of its
Affiliates during the term of this Agreement shall not exceed, at the time of
any such sale, an aggregate amount equal to 20% of the Net Purchased Notes
Receivable Balance (measured as of each applicable date upon which a Permitted
Disposition is proposed to be made hereunder) or 10% in the case of sales of any
Delinquent Receivable or Defaulted Receivable.

 

“Permitted Financing” means (i) any financing designated as a “Permitted
Financing” in writing by Agent in its sole discretion, or (ii)(A) a term
securitization transaction rated by a nationally recognized statistical rating
organization whereby debt securities are initially sold by any HCI Affiliate
(other than Borrower) to a broker-dealer, (B) an investment-grade bond offering,
(C) an offering of convertible bonds, (D) an offering of notes to insurance
companies or other institutional investors, (E) an unsecured revolving credit
facility at HCI, (F) a letter of credit facility at HCI or any HCI Affiliate
(other than Borrower), (G) a capital lease, (H) purchase money indebtedness, (I)
SBIC debt, (J) any derivative or hedging arrangement, or (K) debt to clearing
agencies or broker dealers; provided that any financing, that is a Permitted
Financing pursuant to clause (ii) of this definition, shall not include any
customary asset based financing to a special purpose vehicle that is and is
required by the creditor under such financing to be a single purpose bankruptcy
remote entity, including, but not limited to, any “warehousing facility” (that
is not a “collateralized loan obligation” or intended to become a
“collateralized loan obligation”).

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) commercial loans evidenced by a Note Receivable made in the
ordinary course of business, and (e) Investments received in settlement of
amounts due to Borrower effected in the ordinary course of business or owing to
Borrower as a result of Insolvency Proceedings involving an Account Debtor or
upon the foreclosure or enforcement of any Lien in favor of Borrower.

 

30

--------------------------------------------------------------------------------

 

 

“Permitted Liens” means (a) Liens held by Agent, for the benefit of the Lender
Group or any Bank Product Provider, (b) Liens for unpaid taxes, assessments or
governmental charges that either (i) are not yet delinquent, or (ii) do not
constitute an Event of Default hereunder and are the subject of Permitted
Protests, (c) rights of setoff imposed by law upon deposit of cash and cash
equivalents in favor of banks or other depository institutions incurred in the
ordinary course of business in deposit accounts maintained with such bank or
depository institution to the extent permitted under this Agreement, and (d)
Liens imposed against property of an Account Debtor that secures such Account
Debtor’s obligations under a Note Receivable owned by Borrower, provided such
Lien does not result from any obligation of Borrower and is not imposed by the
applicable lienholder against Borrower directly.

 

“Permitted Protest” means the right of Borrower to protest any Lien (other than
any Lien that secures the Obligations), taxes (other than payroll taxes or taxes
that are the subject of a United States federal tax lien), or rental payment,
provided that (a) a reserve with respect to such obligation is established on
the Books in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower in good faith, and (c)
Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens.

 

“Permitted Refund” means, in connection with any Note Receivable, any promise to
refund or return to the Account Debtor on such Note Receivable any upfront,
facility or similar fee if such Note Receivable is fully funded and outstanding
until its maturity date, provided (i) the amount of any such Permitted Refund
shall not in any case exceed 2% of the aggregate commitment amount of such Note
Receivable, and (ii) provided further that, as to any Note Receivable as of any
date of determination, the amount of any Permitted Refund shall be deemed to be
the aggregate facility fee amount that would have to be refunded or returned to
the applicable Account Debtor assuming the maturity date of such Note Receivable
were such date of determination.

 

“Permitted Restricted Payments” means:

 

(a)     prior to the Amortization Period, distributions to the holders of
Borrower’s Stock to the extent permitted by applicable law, so long as (i) no
Default or Event shall have occurred and be continuing or would occur as a
result thereof, (ii) Agent and Lenders shall have received the financial
statements required by Section 6.3(a) for the most recently completed fiscal
month, and (iii) both before and after giving effect to any such distribution,
Borrower shall be in pro forma compliance with each covenant set forth in
Sections 7.17 and 7.18;

 

(b)     during the Amortization Period, distributions to the holders of
Borrower’s Stock to the extent permitted by applicable law, so long as (i) no
Default or Event shall have occurred and be continuing or would occur as a
result thereof, (ii) Agent and Lenders shall have received the financial
statements required by Section 6.3(a) for the most recently completed fiscal
month, (iii) both before and after giving effect to any such distribution,
Borrower shall be in pro forma compliance with each covenant set forth in
Sections 7.17 and 7.18; and (iv) Borrower shall have delivered to Agent a pro
forma forecast of contractually expected Collections (including the source,
amount and expected timing of all such Collections) for the remainder of the
Amortization Period, which pro forma estimate shall reflect in a manner
reasonably satisfactory to Agent Borrower’s ability to satisfy its obligations
to make Required Amortization Amounts during the remainder of the Amortization
Period as and when required under Section 2.5(b), in each case assuming a drop
in contractually scheduled Collections of 10% during the Amortization Period;
and

 

31

--------------------------------------------------------------------------------

 

 

(c)     Permitted RIC Distributions.

 

“Permitted RIC Distributions” means, Permitted Tax Distributions, so long as (i)
no Default or Event of Default shall have occurred and be continuing or would
occur as a result thereof (other than any Default or Event of Default occurring
solely as a result of a breach of Sections 7.17(f) through (i)), (ii) Agent and
Lenders shall have received the financial statements required by Section 6.3(a)
for the most recently completed fiscal month, (iii) both before and after giving
effect to any such distribution, Borrower shall be in pro forma compliance with
each covenant set forth in Sections 7.17 and 7.18 (other than those set forth in
Sections 7.17(f) through (i) and Sections 7.17(c) and (d)), (iv) during the
Amortization Period, Borrower shall have delivered to Agent a pro forma forecast
of contractually expected Collections (including the source, amount and expected
timing of all such Collections) for the remainder of the Amortization Period,
which pro forma estimate shall reflect in a manner reasonably satisfactory to
Agent Borrower’s ability to satisfy its obligations to make Required
Amortization Amounts during the remainder of the Amortization Period as and when
required under Section 2.5(b), in each case assuming a drop in contractually
scheduled Collections of 10% during the Amortization Period, (v) both before and
after giving effect to any such distribution, the Borrowing Base shall be
satisfied, (vi) after giving effect to any such distribution, either (A) the sum
of Availability and cash and Cash Equivalents owned by Borrower is equal to at
least 50% of the amount of such distribution, or (B) no Advances shall then be
outstanding, and (vii) if Advances are then outstanding, HCI shall have
certified to Agent in writing that, in its commercially reasonable judgment, HCI
will be (A) unable to make a required distribution to its equityholders
necessary to maintain its status as a RIC without receipt of such Permitted RIC
Distribution and (B) able to make such distribution after giving effect to such
Permitted RIC Distribution.

 

“Permitted Tax Distributions” means, with respect to each taxable year of HCI,
distributions to HCI (including Permitted Tax Distributions) in an amount equal
(in the aggregate) to (a) the sum of (i) HCI’s “investment company taxable
income” (within the meaning of Section 852(b)(2) of the IRC), determined without
regard to Section 852(b)(2)(D) of the IRC, and (ii) the excess of HCI’s interest
income excludable from gross income under Section 103(a) of the IRC over its
deductions disallowed under Sections 265 or 171(a)(2) of the IRC, in each case
recognized by HCI in respect of its ownership of Borrower for U.S. federal
income tax purposes, as certified by HCI and Borrower to Agent in a written
notice setting forth, to Agent’s reasonable satisfaction, the calculation
thereof, minus (b) the sum of any distributions (including Permitted Tax
Distributions) previously made to HCI under this Agreement in respect of each
such taxable year.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

32

--------------------------------------------------------------------------------

 

 

“Preliminary Eligible Notes Receivable” means the eligible portion of any Note
Receivable after applying the exclusions set forth in the definition of “Excess
Concentration Amount”.

 

“Preliminary Eligible Notes Receivable Balance” means preliminary aggregate
outstanding balance of Eligible Notes Receivable determined by applying the
exclusions set forth in the definition of “Excess Concentration Amount” and
aggregating the outstanding balance of the eligible portions thereof.

 

“Projections” means, with respect to any Person, such Person’s forecasted (a)
balance sheets, (b) profit and loss statements, and (c) cash flow statements, in
the form provided to such Person’s Board of Directors, together with appropriate
supporting details and a statement of underlying assumptions, in the form
provided to such Person’s Board of Directors.

 

“Pro Rata Share” means, as of any date of determination, with respect to all
matters as to a particular Lender (including the indemnification obligations
arising under Section 16.7), (a) prior to the Commitments being terminated or
reduced to zero, the percentage obtained by dividing (i) such Lender’s
Commitment, by (ii) the aggregate Commitments of all Lenders, and (b) from and
after the time that the Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate outstanding principal amount
of such Lender’s Advances, by (ii) the aggregate outstanding principal amount of
all Advances.

 

“Real Property” means any estates or interests in real property.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

 

“Replacement Lender” has the meaning set forth in Section 15.2(a).

 

“Report” has the meaning set forth in Section 16.17(a).

 

“Required Amortization Amount” means, as of any date of determination, an amount
equal to the product of (x) 1/12 multiplied by (y) the Amortization Commencement
Date Principal Balance multiplied by (z) the number of Payment Dates that have
occurred since the Amortization Commencement Date.

 

“Required Asset Documents” means the documents set forth on Schedule R-1 hereto.

 

33

--------------------------------------------------------------------------------

 

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
constitute more than fifty percent (50%) of the Commitments, or if the
Commitments have been terminated irrevocably, more than fifty percent (50%) of
the Obligations then outstanding; provided, however, that at any time when there
are two or more unaffiliated Lenders, “Required Lenders” shall mean two or more
unaffiliated Lenders whose aggregate Pro Rata Shares constitute more than fifty
percent (50%) of the Commitments, or if the Commitments have been terminated
irrevocably, more than fifty percent (50%) of the Obligations then outstanding;
provided further, that the Pro Rata Share or existence of any Defaulting Lender
shall be disregarded in any determination of what constitutes Required Lenders..

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Restricted Payments” means (a) any dividend or other distribution, in cash or
other property, direct or indirect, on account of any class of Stock in
Borrower, now or hereafter outstanding, (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of Stock in Borrower, now or hereafter outstanding, (c)
any payment made to retire, or obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Stock in
Borrower, now or hereafter outstanding, (d) any payment or prepayment of
principal, or redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Indebtedness owing to a holder of Stock in
Borrower or an Affiliate of a holder of Stock in Borrower, or (e) any payment
(including any compensation to an officer or director of Borrower, as such),
loan, contribution or other transfer of funds to a holder of Stock in Borrower
or to an Affiliate of Borrower or an Affiliate of any holder of Stock in
Borrower not expressly authorized in the Loan Documents.

 

“Restructured Note” means a Note Receivable that, after becoming past due, is
amended, modified, supplemented, extended or restated, provided that such note
shall not be considered a Restructured Note if (i) it is no longer a Delinquent
Note Receivable, (ii) it is otherwise an Eligible Note Receivable, and (iii) if
as a result of such amendment, modification, supplement, extension or
restatement (taking into account any material, positive changes in the financial
condition of the related Account Debtor, such as additional equity financing,
upon which such amendment, modification, supplement, extension or restatement
was conditioned), the economic terms of such note and the rights of Borrower and
prospects for payment thereunder are at least as favorable to Borrower as the
original contract between such Account Debtor and Borrower, as mutually
determined by Borrower and Agent.

 

“Retained Interest” means, with respect to any Note Receivable that is
transferred to Borrower, (i) all of the rights and obligations, if any, of the
agent(s) under the documentation evidencing such Loan arising under the related
loan documents, (ii) the applicable portion of the interests, rights and
obligations under the documentation evidencing any agented or syndicated
transaction including such Loan that relate to such portion(s) of the
indebtedness that is owned by another lender (which may be the Originator or an
Affiliate thereof) and (iii) the unfunded portion(s) of such Note Receivable.

 

34

--------------------------------------------------------------------------------

 

 

“Revolver Usage” means, as of any date of determination, the aggregate principal
amount of outstanding Advances.

 

“Revolving Advances” has the meaning set forth in Section 2.1(a).

 

“Revolving Credit Availability Period” means the period commencing on the first
date upon which each condition set forth in Section 3.1 has been satisfied and
ending on the earlier of (a) February 21, 2022, and (b) termination pursuant to
Section 9.1.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Advances and such
Lender’s participation in Swingline Loans at such time.

 

“Revolving Note” has the meaning specified therefor in Section 2.17(a)

 

“RIC” means a regulated investment company under the IRC.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, among Borrower, HCI (as Originator and initial Servicer),
and Agent, in form and substance satisfactory to Agent.

 

“Screen Rate” has the meaning specified in the definition of the term
“Interpolated Rate”.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Successor Servicer” has the meaning specified therefor under the Sale and
Serving Agreement.

 

“Securities Account” means a “securities account” (as that term is defined in
the Code).

 

“Servicer” means HCI, or any other Person that assumes the functions of
servicing the Notes Receivable with the prior written consent of Agent or is
otherwise appointed pursuant to the terms of the Sale and Servicing Agreement.

 

“Servicing Fees” means the “Servicing Fee” payable to Servicer in accordance
with the Sale and Servicing Agreement, which shall in no case exceed for each
Collection Period (as defined in the Sale and Servicing Agreement) one percent
(1.0%) per annum on the average of the Aggregate Outstanding Loan Balances (as
defined in the Sale and Servicing Agreement) as of the first and last day of
such Collection Period.

 

“Settlement” has the meaning set forth in Section 2.3(f)(i).

 

“Settlement Date” has the meaning set forth in Section 2.3(f)(i).

 

35

--------------------------------------------------------------------------------

 

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Split-Funded Note Receivable” means any (a) Note Receivable originated by HCI
or Borrower with respect to which HCI is the administrative agent (and the
lienholder pursuant to such Note Receivable) and with respect to which any of
(i) Hercules Funding II, (ii) an Affiliate of Borrower approved by Agent in its
Permitted Discretion, or (iii) a securitization vehicle of HCI, has purchased
commitments thereunder, in each case, to the extent such Note Receivable is
subject to an Intercreditor Agreement.

 

“Split-Funded Note Receivable Documents” collectively means, at any time, any
loan agreements, Intercreditor Agreements, or other agreements and documents
between or among, as applicable, an Account Debtor, Borrower, HCI, and/or any
other Person, as a co-lender, Agent, and/or any lender or agent acting for a
group of lenders to HCI or a Subsidiary thereof, providing for or otherwise
governing Split-Funded Notes Receivable and each co-lender’s (including
Borrower’s) rights and remedies with respect thereto.

 

“Stock” means all shares, options, warrants, membership interests, units of
membership interests, other interests, participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting,
including common stock, preferred stock, or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
Notwithstanding anything herein to the contrary, the term “Subsidiary” shall not
include any Person that is an Account Debtor in respect of a Note Receivable.

 

“Supporting Obligation” means any supporting obligation (as that term is defined
in the Code), including any a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, chattel paper, document,
General Intangible, Note Receivable, instrument, or Investment Property.

 

“Sustainable and Renewable Energy Notes Receivable” means investments in
companies involved in clean vehicle technology, energy generation and storage,
and agricultural and advanced material technology related to sustainable and
renewable energy.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan.

 

“Swingline Lender” means MUFG, in its capacity as lender of Swingline Loans
hereunder. Any consent required of Agent shall be deemed to be required of
Swingline Lender and any consent given by MUFG in its capacity as Agent shall be
deemed given by MUFG in its capacity as Swingline Lender as well.

 

“Swingline Loan” means a loan made by Swingline Lender to Borrower pursuant to
Section 2.2.

 

36

--------------------------------------------------------------------------------

 

 

“Swingline Note” has the meaning specified therefor in Section 2.17(b).

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the total amount of the Commitment. The Swingline Sublimit is part of, and
not in addition to, the Commitments.

 

“Tangible Net Worth” means, with respect to any Person as of any date of
determination, determined on a consolidated basis and in accordance with GAAP,
the result of (a) such Person’s total members’ or shareholder’s equity, minus
(b) all Intangible Assets of such Person, minus (c) all of such Person’s prepaid
expenses, minus (d) all amounts due to such Person from Affiliates of such
Person.

 

“Taxes” has the meaning set forth in Section 16.11(a).

 

“Technology Industry Loan” means a loans to an Account Debtor that is a company
that provides products or services that require advanced innovative
technologies. The industry sub-sectors, include, but are not limited to,
computer software and hardware, networking systems, semiconductors,
semiconductor capital equipment, information technology infrastructure or
services, internet consumer and business services, telecommunications,
telecommunications equipment, media, sustainable and renewable energy
technologies and energy efficiency and monitoring technologies.

 

“Technology Industry Note Receivable” means a Note Receivable due from an
Account Debtor that is a company that provides products or services that require
advanced innovative technologies. The industry sub-sectors, include, but are not
limited to, computer software and hardware, networking systems, semiconductors,
semiconductor capital equipment, information technology infrastructure or
services, internet consumer and business services, telecommunications,
telecommunications equipment, media, sustainable and renewable energy
technologies and energy efficiency and monitoring technologies.

 

“UCC Filing Authorization Letter” means a letter duly executed by Borrower
authorizing Agent to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Agent, desirable to perfect
the security interests purported to be created by the Loan Documents.

 

“Unitranche Loan” means any Note Receivable that is comprised of a first-out
tranche and a last-out tranche governed by an agreement among lenders; provided
that (i) such Note Receivable is secured by a valid and perfected first priority
Lien on substantially all of the Account Debtor’s assets, subject to any
customary “permitted liens” or equivalent concept as defined in the applicable
loan documents, (ii) the payment obligation of the Account Debtor on such Note
Receivable is either senior to, or pari passu with, all other Indebtedness for
borrowed money of such Account Debtor or the first-out tranche of such
Unitranche Loan; (iii) no other Indebtedness of the Account Debtor secured by a
Lien (other than permitted liens) on the assets of the Account Debtor exists or
is outstanding; (iv) such Note Receivable monitors the Account Debtor’s
financial performance through customary financial and performance covenants and
(vi) such Note Receivable is a Technology Industry Loan.

 

“United States” means the United States of America.

 

37

--------------------------------------------------------------------------------

 

 

“Voidable Transfer” has the meaning set forth in Section 17.6.

 

“Warrant Asset” has the meaning set forth in the Sale and Servicing Agreement.

 

“Volcker Rule” means the common rule entitled “Proprietary Trading and Certain
Interests and Relationships with Covered Funds” published at 79 Fed. Reg. 5779
et seq.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Wells Fargo Agreement” means that certain Amended and Restated Loan and
Security Agreement, dated as of June 29, 2015, by and among Hercules Funding II,
the lenders party thereto from time to time, and Wells Fargo Capital Finance, as
Arranger and Administrative Agent as amended, modified in supplemented from time
to time, as any Indebtedness that refinances such credit facility after the date
hereof.

 

“Wells Fargo Facility” means the credit facility evidenced by Wells Fargo Credit
Agreement.

 

1.2     Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

 

1.3     Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided however, that to the extent that the Code is used to define any
term herein and such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern.

 

1.4     Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean the repayment in full in cash or immediately
available funds (or, in the case of obligations with respect to Bank Products
(other than Hedge Obligations), providing Bank Product Collateralization) of all
of the Obligations (including the payment of any Lender Group Expenses that have
accrued irrespective of whether demand has been made therefor and the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in the other Loan Documents shall be satisfied by the transmission of a
Record and any Record transmitted shall constitute a representation and warranty
as to the accuracy and completeness of the information contained therein.

 

38

--------------------------------------------------------------------------------

 

 

1.5     Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

 

2.

LOAN AND TERMS OF PAYMENT.

 

2.1     Revolver Advances.

 

(a)     Subject to the terms and conditions of this Agreement (including,
without limitation, the satisfaction of each applicable condition set forth in
Sections 3.1 and/or 3.2), during the Revolving Credit Availability Period, each
Lender agrees (severally, not jointly or jointly and severally) to make advances
(“Revolving Advances”) to Borrower in an amount at any one time outstanding not
to exceed such Lender’s Pro Rata Share of an amount equal to the lesser of (i)
the Maximum Revolver Amount or (ii) the Borrowing Base.

 

(b)     Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right to establish reserves in such amounts, and with respect to
such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including reserves with respect to (i)
sums that Borrower is required to pay (such as taxes) and has failed to pay
under any Section of this Agreement or any other Loan Document, (ii) amounts
owing by Borrower or any of its Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral (other than any existing
Permitted Lien set forth on Schedule P-1 which is specifically identified
thereon as entitled to have priority over the Agent’s Liens), which Lien or
trust, in the Permitted Discretion of Agent likely would have a priority
superior to the Agent’s Liens in and to such item of the Collateral, and (iii)
the valuation of any Note Receivable, the Collateral securing any Note
Receivable, or other Collateral, and (iv) the aggregate amount of unfunded
commitments of Borrower to the makers of Notes Receivable; provided, that such
unfunded commitments are not subject to any conditions or milestone requirements
that have not been met or are reasonably likely to be met within thirty (30)
days. So long as no Default or Event of Default has occurred and is continuing,
Agent shall first notify and attempt to discuss with Borrower any such reserve
that Agent proposes to establish unless Agent, in its Permitted Discretion,
believes that exigent circumstances justify the immediate establishment of such
reserve.

 

39

--------------------------------------------------------------------------------

 

 

(c)     Lenders shall have no obligation to make additional Advances hereunder
to the extent such additional Advances would cause the Revolver Usage to exceed
the Maximum Revolver Amount.

 

(d)     Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

 

2.2     Swingline Loans.

 

(a)     Swingline Loans. Subject to the terms and conditions set forth herein,
Swingline Lender, in reliance on the agreements of Lenders set forth in this
Section 2.2, may in its sole discretion make Swingline Loans to Borrower from
time to time on any Business Day during the Revolving Credit Availability
Period, in an aggregate principal amount that will not result in (i) the
Revolving Credit Exposure of Swingline Lender exceeding its Commitment, (ii) the
total Revolving Credit Exposures exceeding the total Commitments or (iii) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit; provided, that Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan and Swingline
Lender shall not be under any obligation to make any Swingline Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Swingline Loan may have, Fronting Exposure; and
provided further, that in making any such Swingline Loan, the Swingline Lender
shall not waive any of the terms or conditions set forth herein without first
obtaining the prior written consent of the Lender or Lenders acquiring a
participation of such Swingline Loan pursuant to Section 2.2(b) below. Within
the foregoing limits and subject to the terms and conditions set forth herein,
Borrower may borrow, prepay and reborrow Swingline Loans. Promptly after receipt
of a request for a Borrowing, Agent shall elect, in its discretion, (i) to have
the terms of Section 2.3(a) apply to such requested Borrowing, or (ii) to
request Swingline Lender to make a Swingline Loan pursuant to the terms of
Section 2.3(b) in the amount of the requested Borrowing; provided, however, that
if Swing Lender declines in its sole discretion to make a Swing Loan pursuant to
Section 2.3(b), Agent shall elect to have the terms of Section 2.3(a) apply to
such requested Borrowing.

 

40

--------------------------------------------------------------------------------

 

 

(b)     Participations by Lenders in Swingline Loans.

 

(i)     Immediately upon the making of a Swingline Loan by Swingline Lender, and
without any further action on the part of Swingline Lender or Lenders, Swingline
Lender hereby grants to each Lender, and each Lender hereby acquires from
Swingline Lender, a participation in such Swingline Loan equal to such Lender’s
Pro Rata Share of the amount of such Swingline Loan. Swingline Lender may, by
written notice given to Agent not later than 10:00 a.m., New York time, on any
Business Day, require Lenders to fund participations on such Business Day in all
or a portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will fund such
participations. Promptly upon receipt of such notice, Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Pro Rata Share
of such Swingline Loan or Loans. Each Lender hereby absolutely, unconditionally
and irrevocably agrees, upon receipt of notice as provided above in this
paragraph, to pay to Agent, for account of Swingline Lender, such Lender’s Pro
Rata Share of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire and fund participations in Swingline Loans
pursuant to this paragraph is absolute, unconditional and irrevocable and shall
not be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.3 with respect to Advances made by such Lender (and
Section 2.3 shall apply, mutatis mutandis, to the payment obligations of
Lenders), and Agent shall promptly pay to Swingline Lender the amounts so
received by it from Lenders.

 

(ii)     Agent shall notify Borrower of any participations in any Swingline Loan
funded pursuant to the preceding paragraph, and thereafter payments in respect
of such Swingline Loan shall be made to Agent and not to Swingline Lender. Any
amounts received by Swingline Lender from Borrower (or other party on behalf of
Borrower) in respect of a Swingline Loan made by Swingline Lender after receipt
by Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to Agent. Any such amounts received by Agent shall be promptly
remitted by Agent to Lenders that shall have made their payments pursuant to the
preceding paragraph and to Swingline Lender, as their interests may appear,
provided that any such payment so remitted shall be repaid to Swingline Lender
or to Agent, as applicable, if and to the extent such payment is required to be
refunded to Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.

 

(c)     Resignation of Swingline Lender. Swingline Lender may resign at any time
by giving 30 days’ prior notice to Agent, Lenders and Borrower. After the
resignation of Swingline Lender hereunder, the retiring Swingline Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of Swingline Lender under this Agreement and the other Loan Documents with
respect to Swingline Loans made by it prior to such resignation, but shall not
be required to make any additional Swingline Loans.

 

2.3     Borrowing Procedures and Settlements.

 

(a)     Borrowing Procedures of Revolving Advances. Each Borrowing shall be made
by an irrevocable written request in the form of Exhibit F-1 hereof by an
Authorized Person delivered to Agent (which notice must be received by Agent no
later than 1:00 p.m. (New York time) no later than the Business Day prior to the
date that is the requested Funding Date specifying (i) the amount of such
Borrowing, and (ii) the requested Funding Date, which shall be a Business Day;
provided that Swingline Borrowings shall be made as provided in Section 2.3(b).
Each Borrowing hereunder shall initially bear interest at the Adjusted Daily
Reset LIBOR Rate.

 

41

--------------------------------------------------------------------------------

 

 

(b)     Borrowing Procedures for Swingline Loans. Each Swingline Borrowing shall
be made upon Borrower’s notice to Swingline Lender and Agent. Each such notice
shall be in the form of a written request in the form of Exhibit F-2 hereof,
appropriately completed and signed by an Authorized Person and must be received
by Swingline Lender and Agent not later than 10:00 a.m. (New York time) on the
date of the requested Swingline Borrowing, and such notice shall specify (i) the
amount to be borrowed, which shall be in a minimum of $100,000 or a larger
multiple of $50,000, and (ii) the date of such Swingline Borrowing (which shall
be a Business Day). Subject to the terms and conditions set forth herein,
Swingline Lender shall make each Swingline Loan available to Borrower by credit
to Borrower’s account with Swingline Lender or by wire transfer in accordance
with instructions provided to (and reasonably acceptable to) Swingline Lender,
not later than 3:00 p.m. (New York time) on the requested date of such Swingline
Loan.

 

(c)     Making of Advances.

 

(i)     Promptly after receipt of a request for a Borrowing pursuant to Section
2.3(a), Agent shall notify Lenders, not later than 4:00 p.m. (New York time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 1:00 p.m. (New York time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Revolving
Advances, upon satisfaction of the applicable conditions precedent set forth in
Section 3 hereof, Agent shall make the proceeds thereof available to Borrower on
the applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to the Custodial Account or to such other
account as shall be designated by Borrower to Agent.

 

(ii)     Unless Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, prior to 12:00
noon (New York time) on the date of such Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrower the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrower such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Revolving Advance on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrower of such failure to fund
and, upon demand by Agent, Borrower shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Revolving Advances composing such Borrowing. The failure of any
Lender to make any Revolving Advance on any Funding Date shall not relieve any
other Lender of any obligation hereunder to make an Revolving Advance on such
Funding Date, but no Lender shall be responsible for the failure of any other
Lender to make the Revolving Advance to be made by such other Lender on any
Funding Date.

 

42

--------------------------------------------------------------------------------

 

 

(iii)     Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments (A) first, to Swingline Lender on a pro rata basis of any amounts
owing by such Defaulting Lender to Swingline Lender hereunder, (B) second, to
each Non-Defaulting Lender ratably in accordance with their Commitments (but, in
each case, only to the extent that such Defaulting Lender’s portion of a
Revolving Advance (or other funding obligation) was funded by such other
Non-Defaulting Lender), (C) third, to a suspense account maintained by Agent,
the proceeds of which shall be retained by Agent and may be made available to be
re-advanced to or for the benefit of Borrower (upon the request of Borrower and
subject to the conditions set forth in Section 3.3) as if such Defaulting Lender
had made its portion of Advances (or other funding obligations) hereunder, and
(D) fourth, from and after the date on which all other Obligations have been
paid in full, to such Defaulting Lender in accordance with tier (J) of Section
2.3(b)(i). Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrower for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.13(a), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero (and Borrower
shall not be required to pay any fee payable under Section 2.13(a) that
otherwise would have been required to have been paid to such Defaulting Lender);
provided, that (x) any Commitment of any Defaulting Lender may not be increased
or extended without the consent of such Defaulting Lender, and (y) any waiver,
amendment or modification to this Agreement requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender. The provisions of this Section
2.3(c)(iii) shall remain effective with respect to such Defaulting Lender until
the earlier of (y) the date on which all of the Non-Defaulting Lenders, Agent,
and Borrower shall have waived, in writing, the application of this Section
2.3(c)(iii) to such Defaulting Lender, or (z) the date on which such Defaulting
Lender makes payment of all amounts that it was obligated to fund hereunder,
pays to Agent all amounts owing by Defaulting Lender in respect of the amounts
that it was obligated to fund hereunder, and, if requested by Agent, provides
adequate assurance of its ability to perform its future obligations hereunder
(on which earlier date, so long as no Event of Default has occurred and is
continuing, any remaining cash collateral held by Agent); provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender;
provided further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender. The operation of
this Section 2.3(c)(iii) shall not be construed to increase or otherwise affect
the Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent or to Lenders other than such Defaulting Lender.
Any failure by a Defaulting Lender to fund amounts that it was obligated to fund
hereunder shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle Borrower, at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent.
In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including all interest, fees (other than any fee payable under Section 2.13(a)
relating to any period in which Lender was a Defaulting Lender), and other
amounts that may be due and payable in respect thereof; provided, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrower’s rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.3(c)(iii) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(c)(iii) shall control and govern.

 

43

--------------------------------------------------------------------------------

 

 

(d)     [Reserved]

 

(e)     Agent Revolving Advances.

 

(i)     Agent hereby is authorized by Borrower and Lenders, from time to time in
Agent’s sole discretion, (1) after the occurrence and during the continuance of
a Default or an Event of Default, or (2) at any time that any of the other
applicable conditions precedent set forth in Section 3 have not been satisfied,
to make Revolving Advances to Borrower on behalf of Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (C) to pay any
other amount chargeable to Borrower pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 10 (any of the Revolving Advances described in this Section 2.3(e) shall
be referred to as “Agent Advances”); provided, however, that Agent shall not
knowingly make additional Agent Advances that would cause the aggregate amount
of outstanding Agent Advances at such time to exceed ten percent (10%) of the
Borrowing Base at such time without the consent of all Lenders. Each Agent
Advance shall be deemed to be a Revolving Advance hereunder, except that all
payments thereon shall be payable to Agent solely for its own account.

 

44

--------------------------------------------------------------------------------

 

 

(ii)     The Agent Advances shall be repayable on demand and secured by the
Agent’s Liens granted to Agent under the Loan Documents, shall constitute
Revolving Advances and Obligations hereunder, and shall bear interest at the
rate applicable from time to time to Revolving Advances that are Base Rate
Loans.

 

(f)     Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Advances. Such agreement notwithstanding, Agent and the
other Lenders agree (which agreement shall not be for the benefit of or
enforceable by Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among them as to the Advances
and the Agent Advances shall take place on a periodic basis in accordance with
the following provisions:

 

(i)     Agent shall request settlement (“Settlement”) with Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent, (1) for itself,
with respect to each Agent Advance, and (2) with respect to Collections
received, as to each by notifying Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 5:00
p.m. (New York time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances and Agent Advances for the
period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(c)(iii)): (y) if a Lender’s balance of
the Advances and Agent Advances exceeds such Lender’s Pro Rata Share of the
Advances and Agent Advances as of a Settlement Date, then Agent shall, by no
later than 2:00 p.m. (New York time) on the Settlement Date, transfer in
immediately available funds to the account of such Lender as such Lender may
designate, an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances and
Agent Advances, and (z) if a Lender’s balance of the Advances and Agent Advances
is less than such Lender’s Pro Rata Share of the Advances and Agent Advances as
of a Settlement Date, such Lender shall no later than 2:00 p.m. (New York time)
on the Settlement Date transfer in immediately available funds to the Agent’s
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances and
Agent Advances. Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Agent Advance and shall constitute Advances of such Lenders. If any
such amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

 

45

--------------------------------------------------------------------------------

 

 

(ii)     In determining whether a Lender’s balance of the Advances and Agent
Advances is less than, equal to, or greater than such Lender’s Pro Rata Share of
the Advances and Agent Advances as of a Settlement Date, Agent shall, as part of
the relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrower and allocable to Lenders hereunder, and proceeds of
Collateral. To the extent that a net amount is owed to any such Lender after
such application, such net amount shall be distributed by Agent to that Lender
as part of such next Settlement.

 

(iii)     During the period between Settlement Dates, Agent with respect to
Agent Advances and each Lender with respect to the Advances other than Agent
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Agent or Lenders,
as applicable.

 

(g)     Notation. Agent, as a non-fiduciary agent for Borrower, shall record on
its books the principal amount of the Advances and stated interest owing to each
Lender, including Swingline Loans owing to Swingline Lender, and Agent Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such records shall, absent manifest error, conclusively be presumed to be
correct and accurate. In addition, each Lender is authorized, at such Lender’s
option, to note the date and amount of each payment or prepayment of principal
of such Lender’s Advances in its books and records, including computer records.

 

(h)     Lenders’ Failure to Perform. All Advances (other than Swingline Loans
and Agent Advances) shall be made by Lenders contemporaneously and in accordance
with their Pro Rata Shares. It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

 

2.4     Payments.

 

(a)     Payments by Borrower.

 

(i)     Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. (New York time)
on the date specified herein. Any payment received by Agent later than 2:00 p.m.
(New York time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

 

(ii)     Unless Agent receives notice from Borrower prior to the date on which
any payment is due to Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

 

46

--------------------------------------------------------------------------------

 

 

(b)     Apportionment and Application of Payments.

 

(i)     Except as otherwise provided with respect to Defaulting Lenders and
except as otherwise provided in the Loan Documents (including letter agreements
between Agent and individual lenders, if any), aggregate principal and interest
payments shall be apportioned ratably among Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and payments of fees and expenses (other than fees or expenses that are
for Agent’s separate account) shall be apportioned ratably among Lenders having
a Pro Rata Share of the type of Commitment or Obligation to which a particular
fee relates. So long as no Event of Default has occurred and is continuing,
Borrower shall remit all payments to Agent as and when due hereunder for
application to the Obligations as described above. During the continuance of any
Event of Default, all amounts in the Borrower Accounts and all proceeds of
Accounts or other Collateral received by Agent shall be applied by Agent as
follows:

 

(A)     first, to pay on a ratable basis, until paid in full any Collateral
Custodian Fees then due to Collateral Custodian under the Collateral Custodian
Agreement;

 

(B)     second, any amounts required to be paid by Borrower to maintain its
legal existence and franchises (not to exceed $1,000 per annum) and to pay the
Servicing Fee of Servicer under the Sale and Servicing Agreement and, with
respect to any Successor Servicer, expenses and other amounts due to such
Successor Servicer under the Sale and Servicing Agreement, until paid in full
(provided, that with respect to the initial Servicer, such Fee shall only be
paid so long as no Event of Default has occurred and is continuing);

 

(C)     third, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full;

 

(D)     fourth, to pay any Lender Group Expenses then due to Lenders under the
Loan Documents, on a ratable basis, until paid in full;

 

(E)     fifth, to pay any fees then due to Agent (for its separate account,
after giving effect to any letter agreements between Agent and individual
Lenders) under the Loan Documents until paid in full;

 

(F)     sixth, to pay interest and fees due in respect of all Agent Advances,
until paid in full;

 

(G)    seventh, ratably to pay interest and fees due in respect of the Advances
(other than Agent Advances) and the Swingline Loans, until paid in full;

 

(H)     eighth, to pay the outstanding principal of all Agent Advances until
paid in full,

 

47

--------------------------------------------------------------------------------

 

 

(I)     ninth, subject to the proviso at the end of this clause (H), ratably

 

 

1)

to pay the outstanding principal of all Swingline Loans until paid in full,

 

 

2)

to pay the outstanding principal of all Revolving Advances until paid in full,
and

 

 

3)

ratably, up to the amount (after taking into account any amounts previously paid
pursuant to this clause ii) of the most recently established Bank Product
Reserve Amount (but in no event in an amount in excess of five percent (5%) of
the Maximum Revolver Amount at such time) to (y) the Bank Product Providers
based upon amounts then certified by the applicable Bank Product Provider to
Agent (in form and substance satisfactory to Agent) to be due and payable to
such Bank Product Providers on account of Bank Product Obligations, and (z) with
any balance to be paid to Agent, to be held by Agent, for the ratable benefit of
the Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(i),
beginning with tier (A) hereof;

 

provided, however, that upon satisfaction of the conditions described in the
definition of “Permitted RIC Distributions,” Borrower may request from Agent,
and Agent shall release to Borrower, funds in the Custodial Account for the
purposes of making a Permitted RIC Distribution immediately prior to the payment
of the amounts described in this clause (H), except that during the Amortization
Period any such release to Borrower for the purposes of making a Permitted RIC
Distribution shall occur only after an amount of Advances equal to the then
applicable Required Amortization Amount shall have already been paid to Lenders
pursuant to this clause (H);

 

(J)     tenth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

 

(K)     eleventh, ratably to pay any Obligations owed to Defaulting Lenders, and

 

48

--------------------------------------------------------------------------------

 

 

(L)     twelfth, to Borrower (to be wired to the Custodial Account) or such
other Person entitled thereto under applicable law.

 

(ii)     Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(f).

 

(iii)     In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.3(b) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

 

(iv)     For purposes of the foregoing, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(v)     In the event of a direct conflict between the priority provisions of
this Section 2.3 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.

 

(c)     Repayment of Swingline Loans. Borrower shall repay to Agent for account
of Swingline Lender each Swingline Loan made by Swingline Lender on the earlier
to occur of (i) the date that is five (5) Business Days after such Swingline
Loan is made and (ii) the Revolving Credit Availability Period; provided that on
each date that a Revolving Advance is made, Borrower shall repay all Swingline
Loans then outstanding and the proceeds of any such Revolving Advance shall be
applied by Agent to repay any Swingline Loans outstanding. At any time that
there shall exist a Defaulting Lender, immediately upon the request of Swingline
Lender, Borrower shall repay the outstanding Swingline Loans made by Swingline
Lender in an amount sufficient to eliminate any Fronting Exposure in respect of
such Swingline Loans.

 

(d)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Swingline Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Share (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 16.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

49

--------------------------------------------------------------------------------

 

 

(e)     Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in paragraph (d) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, prepay Swingline Loans in an amount equal to Swingline
Lender’s Fronting Exposure.

 

(f)     Defaulting Lender Cure. If Borrower, Agent and Swingline Lender agree in
writing that a Lender is no longer a Defaulting Lender, Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Swingline Loans of the
other Lenders or take such other actions as Agent may determine to be necessary
to cause the Swingline Loans and funded and unfunded participations in Swingline
Loans to be held pro rata by Lenders in accordance with the Commitments (without
giving effect to paragraph (c) above), whereupon, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(g)     New Swingline Loans. So long as any Lender is a Defaulting Lender,
Swingline Lender shall not be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan.

 

2.5     Overadvances and Required Amortization Amount.

 

(a)     Overadvances. If, at any time or for any reason, the amount of
Obligations (other than Bank Product Obligations) owed by Borrower to the Lender
Group pursuant to Section 2.1 is greater than (i) the Maximum Revolver Amount or
(ii) the Borrowing Base (an “Overadvance”), except as otherwise permitted
pursuant to Section 2.2(i), Borrower immediately shall pay to Agent, in cash,
the amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in Section 2.3(b). All
Overadvances shall be treated as Base Rate Loans. In addition, Borrower hereby
promises to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full as and when due and payable under the terms of this
Agreement and the other Loan Documents.

 

(b)     Required Amortization Amount. If, as of any Payment Date following the
Amortization Commencement Date, the Amortization Commencement Date Principal
Balance has not been reduced by at least the Required Amortization Amount as of
such date, then Borrower immediately shall pay to Agent, in cash, the amount of
such shortfall, which amount shall be used by Agent to reduce the outstanding
principal amount of the Amortization Commencement Date Principal Balance.

 

2.6     Termination or Reduction of Commitment.

 

(a)     Optional. Borrower may, upon notice to Agent, terminate the unused
portion of the Commitments, or from time to time reduce the unused Commitments;
provided that (a) each such notice shall be in writing and must be received by
Agent at least three (3) Business Days prior to the effective date of such
termination or reduction, and shall be irrevocable (provided that a notice of
termination of the Commitments may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to Agent on or prior to the specified effective
date) if such condition is not satisfied), (b) any such partial reduction shall
be in an aggregate amount of $10,000,000 or a larger multiple of $10,000,000, or
as otherwise agreed upon between Agent and Borrower and (c) Borrower shall not
terminate or reduce the Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the total Revolving Credit Exposures would
exceed the total Commitments. Unless previously terminated, the Commitments
shall automatically terminate on the Revolving Credit Availability Period.

 

50

--------------------------------------------------------------------------------

 

 

(b)     Application of Commitment Reductions. Agent will promptly notify Lenders
of any termination or reduction of the Commitments pursuant to this Section 2.6.
Upon any reduction of unused Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Pro Rate Share of the amount of such reduction.

 

2.7     Interest Rates: Rates, Payments, and Calculations.

 

(a)     Interest Rates. Except as provided in Section 2.7(b) below, all
Obligations (except for Bank Product Obligations) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows:

 

(i)     if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to (A) the LIBOR Rate or the Adjusted LIBOR Daily Reset Rate, as
applicable, plus (B) the LIBOR Rate Margin, and

 

(ii)     otherwise, at a per annum rate equal to (A) the Base Rate plus (B) the
Base Rate Margin;

 

provided that, each Swingline Loans shall be a Base Rate Loan.

 

(b)     Default Rate. Upon the occurrence and during the continuation of an
Event of Default (and at the election of Agent or Required Lenders), all
Obligations (except for Bank Product Obligations) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof at a per annum rate equal to two percent (2.0%) above the per
annum rate otherwise applicable hereunder to Base Rate Loans or LIBOR Rate Loans
hereunder.

 

(c)     Payment. Except to the extent, if any, provided to the contrary in
Section 2.13, Section 2.15, or elsewhere in this Agreement, interest and all
other fees payable hereunder shall be due and payable, in arrears, (i) on each
Payment Date that Obligations or Commitments are outstanding, and (ii) on the
Maturity Date. On or about ten (10) days prior to each Payment Date, Agent will
provide Borrower with an indicative statement detailing the amount of interest,
fees and expenses payable on the immediately upcoming Payment Date, which
amounts shall be subject to modification as a result of changes occurring
between the date of delivery of such statement and such Payment Date (and Agent
shall use commercially reasonable efforts to provide Borrower with prompt
written notice of any such modification(s) on or prior to such Payment Date).
Borrower hereby authorizes Agent from time to time to debit (by ACH or
otherwise) from any Borrower Account all interest and fees (when due and
payable), the fees and costs provided for in Section 2.13 (as and when accrued
or incurred), and all other payments as and when due and payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products up to the Bank Product
Reserve Amount). Borrower further authorizes Agent, from time to time with prior
notice to Borrower, to charge all interest and fees (when due and payable), all
Lender Group Expenses (as and when incurred), the fees and costs provided for in
Section 2.13 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products up to the Bank Product Reserve Amount) to Borrower’s Loan
Account, which amounts thereafter constitute Revolving Advances hereunder and
shall accrue interest at the rate then applicable to Revolving Advances
hereunder. Any interest not paid when due shall be compounded and shall
thereafter constitute Revolving Advances hereunder and shall accrue interest at
the rate then applicable to Revolving Advances hereunder.

 

51

--------------------------------------------------------------------------------

 

 

(d)     Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360-day year for the actual number of days
elapsed (or, in the case of Base Rate Loans which accrue interest by reference
to clause (c) of the definition of Base Rate, on the basis of a 365-day or
366-day year, as applicable, for the actual number of days elapsed). In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

 

(e)     Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

 

2.8     Optional Prepayments.

 

(a)     Optional Prepayment of Base Rate Loans. Borrower may prepay, in whole or
in part (but, if in part, in an amount not less than $1,000,000 unless otherwise
agreed to by Agent), any Base Rate Loan at any time, without penalty, upon one
(1) Business Day’s prior notice by Borrower to Agent prior to the date of
prepayment (or, in any case, such shorter period of time then agreed to by
Agent).

 

(b)     Optional Prepayment of LIBOR Rate Loans. Borrower may prepay, in whole
or in part (but, if in part, in an amount not less than $1,000,000 unless
otherwise agreed to by Agent), any LIBOR Rate Loan at any time, upon three (3)
Business Days prior notice by Borrower to Agent prior to the date of prepayment
(or, in any case, such shorter period of time then agreed to by Agent). The
prepayment of LIBOR Rate Loans may be subject to prepayment penalties based on
Lenders’ actual re-deployment costs and actual LIBOR breakage costs.

 

52

--------------------------------------------------------------------------------

 

 

(c)     Any such prepayment shall be made by the payment of the principal amount
to be prepaid and all accrued interest thereon to the date fixed for prepayment.

 

2.9     Cash Management.

 

(a)     Accounts. Borrower shall open and shall at all times maintain the
Borrower Accounts with MUFG. All cash, checks, drafts or other items of payment
relating to or constituting payments made in respect of any or all of the
Collateral, all Collections, and all other proceeds of the Collateral, shall be
deposited directly into the Collection Account. Borrower shall maintain in
effect at all times either (i) instructions to all Account Debtors on Notes
Receivable to: (A) make payment of any obligations owing to Borrower directly,
by ACH transfer or wire transfer, to the Collection Account or to an account
held by Servicer (with such account being subject to an account control
agreement that is approved by Agent) for prompt remission (but in no event later
than two (2) Business Days) to the Collection Account, and (B) to mail or
deliver all checks or other forms of payment for amounts owing to Borrower to a
post office box or other address approved in writing by Agent, or (ii)
enforceable authorizations from Account Debtors permitting Borrower or Servicer
to automatically debit payments in respect of all Notes Receivable directly from
such Account Debtors’ deposit accounts through the Automated Clearing House
(ACH) network or electronic funds transfers. Borrower shall cause all such items
referenced in the preceding sentence to be credited either directly to the
Collection Account or to an account held by Servicer (with such account being
subject to an account control agreement that is approved by Agent) for prompt
remission (but in no event later than two (2) Business Days) to the Collection
Account. Borrower shall cause the entire balance in the Collection Account to be
swept daily, or with such other frequency as Agent may approve, to the Custodial
Account. Other than such transfers to the Custodial Account, neither Borrower,
Servicer nor any Person claiming through either shall, or attempt to, withdraw
or transfer any portion of the Collection Account, make payments from the
Collection Account or issue withdrawal, transfer delivery or other instructions
with respect to the Collection Account. If Borrower or any of its Affiliates
receives any payments on account of Notes Receivable, Collections or any other
Collateral, then Borrower shall hold or cause its Affiliates to hold such
payments in trust for Agent and shall promptly (and in no event later than two
(2) Business Days after receipt thereof) deposit all such payments, to the
extent of Borrower’s rights therein, into the Collection Account.

 

(b)     Following the occurrence and during the continuance of an Event of
Default: (i) Borrower shall not, and shall not attempt to or permit any of its
Affiliates to or attempt to, withdraw or transfer any amounts in a Borrower
Account, or make payments from either such account or issue withdrawal,
transfer, delivery or other instructions with respect to such accounts, except
as may be approved by Agent in writing; and (ii) Agent may apply all or any part
of the amounts in the Borrower Accounts or any other account of Borrower
maintained with MUFG or otherwise to the Obligations as provided in Section
2.3(b).

 

53

--------------------------------------------------------------------------------

 

 

2.10     Crediting Payments. The receipt of any payment item by Agent shall not
be considered a payment on account unless such payment item is a wire transfer
of immediately available federal funds made to the Agent’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 2:00 p.m. (New York time). If any
payment item is received into the Agent’s Account on a non-Business Day or after
2:00 p.m. (New York time) on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.

 

2.11     Funding of Proceeds. Agent is authorized to make the Advances under
this Agreement based upon instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.7(c).
Unless otherwise agreed by Agent and Borrower, any Advance or Agent Advance
requested by Borrower and made by Agent or Lenders hereunder shall be made to
the Custodial Account.

 

2.12     Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Agent Advances and
Swingline Loans) made by Agent, Swingline Lender or Lenders to Borrower or for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Section 2.10, the Loan Account will be credited with all payments received
by Agent from Borrower or for Borrower’s account. Agent shall render statements
regarding the Loan Account to Borrower, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after
receipt thereof by Borrower, Borrower shall deliver to Agent written objection
thereto describing the error or errors contained in any such statements.

 

2.13     Fees. Borrower shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among Lenders in
accordance with the terms hereof and of any letter agreements between Agent and
individual Lenders:

 

(a)     Unused Line Fee. On each Payment Date (other than any Payment Date
occurring during the Amortization Period), Borrower shall pay to Agent, on
behalf of Lenders, an unused line fee equal to (i) the amount by which (A) the
Maximum Revolver Amount then in effect exceeds (B) the average Daily Balance of
Advances that were outstanding from (and including) the immediately preceding
Payment Date (or, with respect to the period from the Closing Date until the
first Payment Date, from (and including) the Closing Date) until (but excluding)
such Payment Date, multiplied by (ii) one-half of one percent (0.50%) per annum,
provided for the avoidance of doubt, that no unused line fee shall accrue or be
due and payable during the Amortization Period.

 

(b)     Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, Borrower shall pay to Agent the fees set forth in the Fee Letter.

 

54

--------------------------------------------------------------------------------

 

 

(c)     Audit, Appraisal, and Valuation Charges. For the separate account of
Agent, Borrower shall pay to Agent audit, appraisal, and valuation fees and
charges not to exceed (i) $30,000 per audit (or such higher amount as shall be
mutually agreed to by Borrower and Agent) for each financial or collateral audit
of Borrower performed by personnel employed by Agent, (ii) Agent’s then
applicable daily rate per applicable individual, plus reasonable and documented
out of pocket expenses, for the establishment of electronic collateral reporting
systems, if requested by Agent, and (iii) the actual reasonable and documented
charges paid or incurred by Agent if it elects to employ the services of one or
more third Persons to perform financial or collateral audits of Borrower, to
establish electronic collateral reporting systems, to appraise the Collateral or
any portion thereof, or to assess Borrower’s procedures or business valuation;
provided that so long as no Event of Default has occurred and is continuing,
Borrower will not be charged for more than two (2) collateral audits in any
twelve-month period.

 

2.14     Capital Requirements. If, after the date hereof, any Lender determines
that (i) any Change in Law regarding capital requirements for banks or bank
holding companies, or any change in the interpretation or application thereof by
any Governmental Authority charged with the administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request, or directive of any such entity regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
Commitments hereunder to a level below that which such Lender or such holding
company could have achieved but for such Change in Law or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, unless such reduction is on account of Taxes, Borrower agrees to pay
such Lender on demand the amount of such reduction of return of capital as and
when such reduction is determined, payable within 90 days after presentation by
such Lender of a statement in the amount and setting forth in reasonable detail
such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section for any
reductions in return incurred more than 180 days prior to the date that such
Lender notifies Borrower of such Change in Law giving rise to such reductions
and of such Lender’s intention to claim compensation therefor; provided further
that if such claim arises by reason of the Change in Law that is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

55

--------------------------------------------------------------------------------

 

 

2.15     LIBOR Option.

 

(a)     LIBOR Election. Borrower may elect from time to time that all (or any
portion) of the Revolving Advances (other than Advances with respect to Agent
Advances and Overadvances) bear interest at the LIBOR Rate, the Adjusted Daily
Reset LIBOR Rate or the Base Rate. So long as no Event of Default has occurred
and is continuing, Borrower may, by notifying Agent prior to 1:00 p.m. (New York
time) at least three (3) Business Days prior to its desired commencement of an
Interest Period for all (or a portion) of the Revolving Advances (the “LIBOR
Deadline”), elect to exercise Borrower’s option (the “LIBOR Option”) to have
interest on all (or any portion) of such Revolving Advances (other than Advances
with respect to Agent Advances and Overadvances) determined for such Interest
Period by reference to the LIBOR Rate or the Adjusted Daily Reset LIBOR Rate.
Notice of Borrower’s election of the LIBOR Option for any Interest Period, and
(if applicable) the Interest Periods selected and the Revolving Advances subject
to such Interest Periods, shall be made by delivery by Borrower to Agent of a
LIBOR Notice received by Agent before the LIBOR Deadline. Each LIBOR Notice
shall be irrevocable and binding on Borrower. Promptly upon its receipt of any
LIBOR Notice, Agent shall provide a copy thereof to each of Lenders. There shall
be no more than five (5) Interest Periods outstanding at any time.
Notwithstanding the foregoing, if Borrower has not exercised the LIBOR Option in
accordance with this Section 2.15 prior to the LIBOR Deadline for an Interest
Period, then interest on all or such portion of the Revolving Advances then
eligible to have interest determined by reference to the LIBOR Rate (including
the Revolving Advances that were treated as LIBOR Rate Loans during the
immediately preceding Interest Period) shall be determined for such Interest
Period by reference to the Adjusted Daily Reset LIBOR Rate unless Borrower has
notified Lender prior to 1:00 p.m. (New York time) at least three (3) Business
Days prior to the commencement of an Interest Period that it elects interest on
such Revolving Advances to accrue by reference to the Base Rate. At any time
that an Event of Default has occurred and is continuing, Borrower no longer
shall have the option to request that Revolving Advances bear interest
determined by reference to the LIBOR Rate or the Adjusted Daily Reset LIBOR
Rate, and Lender shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the rate then applicable to Base Rate Loans
hereunder for the remainder of such Interest Period. This Section shall not
apply to Swingline Borrowings which may not be converted or continued.

 

(b)     Base Rate Loans in Absence of LIBOR Election Availability. If Borrower
is not entitled to exercise the LIBOR Option for such Interest Period, then
interest on all of the Revolving Advances (including Revolving Advances that
were treated as LIBOR Rate Loans during the immediately preceding Interest
Period) shall be determined for such Interest Period by reference to the Base
Rate.

 

(c)     Special Provisions Applicable to LIBOR Rate.

 

(i)     The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Change in Law
(including changes in tax laws (except changes of general applicability in
corporate income tax laws)) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor),
excluding the Reserve Percentage, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest by reference
to the LIBOR Rate. In any such event, the affected Lender shall give Borrower
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrower may, by notice to such affected Lender (A)
require such Lender to furnish to Borrower a statement setting forth the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay (or convert to Base Rate Loans) the LIBOR Rate Loans
with respect to which such adjustment is made.

 

56

--------------------------------------------------------------------------------

 

 

(ii)     In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates by reference to the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower, and Agent promptly
shall transmit the notice to each other Lender and (A) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (B) thereafter, all Revolving Advances of such Lender shall be deemed to be
Base Rate Loans until such Lender determines that it would no longer be unlawful
or impractical to do so.

 

(iii)     If at any time Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(ii) immediately above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(ii) immediately have
not arisen but the supervisor for the administrator of the LIBOR Rate or a
Governmental Authority having jurisdiction over Agent has made a public
statement identifying a specific date after which the LIBOR Rate shall no longer
be used for determining interest rates for loans, then Agent and Borrower shall
endeavor to establish an alternate rate of interest to the LIBOR Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 15.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as Agent shall not have received, within
five (5) Business Days of the date notice of such alternate rate of interest is
provided to Lenders, a written notice from Required Lenders stating that such
Required Lenders object to such amendment.

 

(d)     No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Revolving Advance as to which interest accrues by
reference to the LIBOR Rate.

 

(e)     Compensation for Losses. Upon demand of any Lender (with a copy to
Agent) from time to time, Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

(i)     any continuation, conversion, payment or prepayment of any LIBOR Rate
Loan (other than any LIBOR Rate Loan bearing interest at the Adjusted Daily
Reset LIBOR Rate) on a day other than the last day of the Interest Period for
such LIBOR Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

57

--------------------------------------------------------------------------------

 

 

(ii)     any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBOR Rate
Loan (other than any LIBOR Rate Loan bearing interest at the Adjusted Daily
Reset LIBOR Rate) on the date or in the amount notified by Borrower; or

 

(iii)     any assignment of a LIBOR Rate Loan (other than any LIBOR Rate Loan
bearing interest at the Adjusted Daily Reset LIBOR Rate) on a day other than the
last day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 15.2.

 

(f)     Termination Right. If at any time Borrower shall be liable for the
payment of any additional amounts in accordance with Section 2.14 or any Lender
exercises its rights pursuant to this Section 2.15, then Borrower shall have the
option to terminate this Agreement (in accordance with the provisions of Section
3.5); provided that such option to terminate shall in no event relieve Borrower
of paying any amounts owing pursuant to Sections 2.14 or 2.15 in accordance with
the terms hereof. In no event will Borrower be responsible for increased amounts
referred to in Section 2.14 or 2.15 which relate to any other entities to which
the applicable Lender provides financing.

 

(g)     Designation of Different Lending Office. Upon the occurrence of any
event giving rise to Borrower’s obligation to pay additional amounts to a Lender
pursuant to Sections 2.14 or any Lender exercises its rights pursuant to this
Section 2.15, such Lender will, if requested by Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate a
different lending office if such designation would reduce or obviate the
obligations of Borrower to make future payments of such additional amounts;
provided that such designation is made on such terms that such Lender and its
lending office suffer no unreimbursed cost or material legal or regulatory
disadvantage (as reasonably determined by such Lender), with the object of
avoiding future consequence of the event giving rise to the operation of any
such provision.

 

2.16     Increase of Commitments and Maximum Revolver Amount.

 

(a)     Additional Commitments. Provided there exists no Default or Event of
Default, Borrower may from time to time request: (i) any one or more existing
Lenders to increase their respective Commitments, or (ii) other financial
institutions first approved by Agent, in its reasonable discretion, to agree to
a Commitment (each such existing Lender who has agreed to increase its
Commitment or such other financial institution who has agreed to provide a new
Commitment, an “Acceding Lender”), so that the total Commitments and the Maximum
Revolver Amount may be increased, in increments of not less than Twenty-Five
Million Dollars ($25,000,000), by up to no more than One Hundred Million Dollars
($100,000,000) in the aggregate (for a maximum of total Commitments of Three
Hundred Million Dollars ($300,000,000)). Each such increase and new Commitment
shall be subject to the prior satisfaction of the following conditions, as
determined by Agent:

 

(i)     Borrower shall have requested the increased or new Commitment in writing
to Agent not less than thirty (30) days prior to the effective date of the
proposed new or increased Commitment;

 

58

--------------------------------------------------------------------------------

 

 

(ii)     Agent and Borrower shall have agreed upon an arrangement fee in respect
of any such proposed new or increased Commitment and shall have entered into a
fee letter evidencing the same (which fee letter, upon its execution and deliver
by each party thereto, shall be deemed a “Loan Document” for all purposes);

 

(iii)     the applicable Acceding Lender shall have underwritten and approved by
its credit committees the proposed new or increased Commitment;

 

(iv)     there shall exist no Default or Event of Default both at the time of
the request for the increased or new Commitment and at the time at which the
increased or new Commitment becomes effective;

 

(v)     Agent, Swingline Lender and Required Lenders shall have provided their
prior written consent to such increase or new Commitment, which consent shall be
a matter of their sole and absolute discretion;

 

(vi)     Borrower shall deliver to Agent all documents (including, without
limitation, new Notes and Loan Document modifications as Agent may reasonably
request), legal opinions, certificates and instruments as Agent may require in
its reasonable discretion in connection with such increase in the Commitments or
new Commitment and shall pay all fees owing hereunder or under any fee letter in
connection with such increased or new Commitment;

 

(vii)     as of the date of such increased or new Commitment, the
representations and warranties contained in the Loan Documents shall be true and
correct in all material respects as of such date with the same force and effect
as if made on and as of such date (other than (A) those representations and
warranties which are qualified by materiality, in which case, such
representations and warranties shall be true and correct in all respects on and
as of such date, and (B) in each case, to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects, or true and correct in all respects, as the case may be, on and as of
such earlier date);

 

(viii)     both before and after giving effect to any such increased or new
Commitments, Borrower (or HCI, if applicable) shall be in pro forma compliance
with each covenant set forth in Sections 7.17 and 7.18; and

 

(ix)     each Acceding Lender shall have delivered to Agent (A) a duly executed
Accession Agreement, whereby upon effectiveness thereof such Lender agrees to
make Advances pursuant to the terms hereof, and (B) such other documents,
instruments and agreements as Agent may require, including a completed and
executed administrative details reply, administrative questionnaire or similar
document in form satisfactory to Agent.

 

59

--------------------------------------------------------------------------------

 

 

A new Acceding Lender shall become party to this Agreement by entering into an
Accession Agreement. Upon the due execution and delivery of each Accession
Agreement and satisfaction of the foregoing conditions, the Maximum Revolver
Amount shall thereupon be increased by the amount of such Acceding Lender’s
Commitment; provided, that Agent (in its capacity as such) shall have given its
prior written consent to such accession. No Lender is obligated to increase its
Commitment under any circumstances whatsoever, and no Lender’s Commitment may be
increased except by its execution and delivery of an Accession Agreement or
another amendment to this Agreement executed and delivered by such Lender. On
the effective date specified in any duly executed and delivered Accession
Agreement: (1) the Acceding Lender, to the extent not already a Lender, shall be
a “Lender” hereunder and a party hereto, entitled to the rights and benefits,
and subject to the duties, of a Lender under the Loan Documents, and (2)
Schedule C-1 hereto shall be deemed to be amended to reflect (a) the name,
address, Commitment and Pro Rata Share of such Acceding Lender, (b) the Maximum
Revolver Amount as increased by such Acceding Lender’s Commitment, and (c) the
changes to the other Lenders’ respective Pro Rata Shares and any changes to the
other Lenders’ respective Commitments (in the event such Lender is also the
Acceding Lender) resulting from such assumption and such increased Maximum
Revolver Amount. On the effective date of any such increased or New Commitment,
each (I) Lender’s Pro Rata Share shall be recalculated to reflect the new
proportionate share of the revised total Commitments and increased Maximum
Revolver Amount, (II) and each relevant Acceding Lender shall make available to
Agent such amounts in immediately available funds as Agent determines, for the
benefit of the other Lenders, as being required to cause, after giving effect to
such increase and paying such amounts to such other Lenders, each Lender’s
portion of the outstanding Advances of all Lenders to equal its Pro Rata Share
of such outstanding Advances. Upon request of any Acceding Lender, Borrower
shall issue a Revolving Loan Note to evidence the Principal Amount of such
Lender’s Commitment.

 

2.17     Notes.

 

(a)     Revolving Notes. The portion of Revolving Advances made by each Lender
shall be evidenced, if so requested by such Lender, by a promissory note
executed by Borrower (each, as may be amended, restated, supplemented, replaced
or otherwise modified from time to time, a “Revolving Note”), in an original
principal amount equal to such Lender’s Commitments.

 

(b)     Swingline Notes. The portion of Swingline Loans made by Swingline Lender
shall be evidenced, if so requested by Swingline Lender, by a promissory note
executed by Borrower (each, as may be amended, restated, supplemented, replaced
or otherwise modified from time to time, a “Swingline Note”), in an original
principal amount equal to $15,000,000.

 

3.

CONDITIONS; TERM OF AGREEMENT.

 

3.1     Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial extension of credit hereunder shall be deemed
to be effective as of the Closing Date upon the fulfillment, to the satisfaction
of Agent and each Lender (the making of such initial extension of credit by a
Lender being conclusively deemed to be its satisfaction or waiver of the
following), of each of the following conditions precedent:

 

(a)     Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

 

(i)     this Agreement;

 

60

--------------------------------------------------------------------------------

 

 

(ii)     the Closing Certificates;

 

(iii)     the Sale and Servicing Agreement;

 

(iv)     the Collateral Custodian Agreement,

 

(v)     Borrowing Base Certificate; and

 

(vi)     each other Loan Document (other than the Custody Agreement which shall
be duly executed following the Closing Date).

 

(b)     Payoff of Existing Loan Agreement Debt.

 

(i)     The Existing Loan Agreement Debt, together with all accrued and unpaid
interest and related fees, costs and expenses shall be indefeasibly paid in
full, and the Agent shall have received executed payoff letters, in form and
substance reasonably satisfactory to the Agent, evidencing such indefeasible
payment in full (and irrevocable termination) of such Existing Loan Agreement
Debt and other amounts in connection therewith; and

 

(ii)     HCI shall deliver an officer’s certificate to Agent confirming and
certifying that (A) the Collateral (including, without limitation, Warrant
Assets) held by Hercules Funding III as of the Closing Date immediately prior to
giving effect to this Agreement has been validly re-transferred to HCI and such
Collateral has subsequently been validly sold to the Borrower at the Sales Price
(as defined in the Sale and Servicing Agreement) pursuant to the Sale and
Servicing Agreement, (B) after giving effect to re-transfer of Collateral to HCI
and the payment in full of all Obligations outstanding under the Existing Loan
Agreement, Hercules Funding III has been, or promptly following the Closing Date
will be, terminated, liquidated, or dissolved (provided that such termination,
liquidation, or dissolution shall be within two (2) business days following the
Closing Date), (C) that all good faith Projections delivered to Agent under the
Existing Loan Agreement pursuant to Section 6.3(d) or at any other time for any
other purpose on or prior to the date hereof relating to Hercules Funding III
shall be accurate Projections attributable to and for Hercules Funding IV and
(D) at any time or from time to time upon the request of Agent, HCI will, at its
expense, do such acts and things as Agent may reasonably request in order to
effect fully the purposes of the Loan Documents (including providing historical
financial information with respect to Hercules Funding III), and take all
actions necessary to perfect, protect and more fully evidence Borrower’s
ownership of the Collateral.

 

61

--------------------------------------------------------------------------------

 

 

(c)     Agent shall have received copies of Borrower’s and HCI’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary or Assistant Secretary of such Person or the Manager of such
Person, as applicable;

 

(d)     Agent shall have received certificates of status as of a date within 10
days of the Closing Date with respect to Borrower and HCI issued by the
appropriate officer of the jurisdiction of organization of such Person, which
certificate shall indicate that such Person is in good standing in such
jurisdiction;

 

(e)     Agent shall have received certificates of status as of a date within 30
days of the Closing Date with respect to Borrower and HCI issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Person) in which its failure to be duly qualified or
licensed would constitute a Material Adverse Change, which certificates shall
indicate that such Person is in good standing in such jurisdictions;

 

(f)     [Reserved];

 

(g)     Agent shall have received a certificate from the chief financial officer
or chief executive officer of Borrower, certifying (i) as to the truth and
accuracy in all material respects of the representations and warranties of
Borrower contained in Section 5 of this Agreement (other than those
representations and warranties already qualified by “Material Adverse Change” or
a similar materiality qualifier, in which cash such certification shall certify
as to the truth and accuracy in all respect of the representations and
warranties of Borrower contained in Section 5 of this Agreement), (ii) the
absence of any Defaults or Events of Default, and (iii) that after giving effect
to the incurrence of Indebtedness under this Agreement and the other
transactions contemplated by this Agreement, both HCI and Borrower are Solvent;

 

(h)     Agent shall have completed any business, legal, and collateral due
diligence requested by it, including a review of the legal structure of
Borrower, HCI and their Affiliates, a collateral audit and review of the books
and records of Borrower and HCI and any of their Affiliates with business
operations similar to those of Borrower, a review of their collateral valuation
methods, verification of each of such Person’s representations and warranties to
the Lender Group, and verification of third-party service providers, in each
case, the results of which shall be satisfactory to Agent;

 

(i)     Borrower shall pay all Lender Group Expenses incurred in connection with
the transactions evidenced by this Agreement;

 

(j)     with respect to each Eligible Note Receivable as of the making of the
initial Revolving Advance, Agent or Collateral Custodian shall be in possession
of all of the Required Asset Documents;

 

(k)     Agent shall have received and approved Borrower’s Required Procedures,
which Borrower’s Required Procedures shall be consistent with those previously
represented to Agent and shall be acceptable to Agent in its sole discretion;

 

(l)     Agent shall have received evidence satisfactory to Agent either that any
Person having a Lien (except for Permitted Liens, if any) with respect to the
assets of Borrower shall have released such Lien or that such Lien shall be
automatically terminated upon the funding of the Advances to be made on the
Closing Date;

 

62

--------------------------------------------------------------------------------

 

 

(m)     Borrower and HCI shall have received all licenses, approvals or evidence
of other actions required by any Governmental Authority in connection with the
execution and delivery by Borrower or HCI of the Loan Documents or with the
consummation of the transactions contemplated thereby;

 

(n)     Agent’s counsel shall have received and reviewed all standard
documentation evidencing, governing, securing and guaranteeing Notes Receivable,
and been satisfied such documentation provides Borrower and Agent with
appropriate rights and remedies to enforce any necessary collection actions with
respect to such Notes Receivable;

 

(o)     Agent shall have received evidence satisfactory to it that Borrower has
appointed an Independent Manager who is acceptable to Agent in its reasonable
discretion;

 

(p)     there shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Governmental Authority that, in the
reasonable discretion of Agent, singly or in the aggregate, materially impairs
any of the transactions contemplated by the Loan Documents or that would
reasonably be expected to result in a Material Adverse Change;

 

(q)     Agent and counsel to Agent shall have received executed copies of the
written opinions of Dechert LLP, counsel for Borrower and HCI, as to such
matters (including, without limitation, the true sale of sold Notes Receivable
under the Sale and Servicing Agreement and the Notes Receivable Purchase
Agreement, bankruptcy remote nature of Borrower and covered fund matters under
the Volcker Rule) as Agent may reasonably request, dated as of the Closing Date
and otherwise in form and substance reasonably satisfactory to Agent (and
Borrower hereby instructs, and HCI shall instruct, such counsel to deliver such
opinions to Agent and Lenders).

 

(r)     in order to create in favor of Agent, for the benefit of the Lender
Group, a valid, perfected first priority security interest in the Collateral,
Borrower shall deliver:

 

(i)     evidence satisfactory to Agent of the compliance by Borrower of its
obligations under Section 4 of this Agreement and any other collateral documents
to which Borrower is a party (including, without limitation, its obligations to
authorize or execute, as the case may be, and deliver Code financing statements,
originals of securities, instruments and chattel paper);

 

(ii)     the results of a recent search, by a Person satisfactory to Agent, of
all effective Code financing statements (or equivalent filings) made with
respect to any personal or mixed property of Borrower and HCI in the
jurisdictions specified by Agent, together with copies of all such filings
disclosed by such search, and Code termination statements (or similar documents)
duly authorized by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective Code financing
statements (or equivalent filings) disclosed in such search and required by
Agent to be terminated;

 

63

--------------------------------------------------------------------------------

 

 

(s)     evidence that Borrower and HCI shall have each taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
requested by Agent, for the benefit of the Lender Group, prior to the Closing
Date; and

 

(t)     all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

 

3.2     Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder), including the initial Advance, shall
be subject to the following conditions precedent:

 

(a)     the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

 

(b)     no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof;

 

(c)     no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extension of such
Advance shall have been issued and remain in force by any Governmental Authority
against Borrower, Agent, any Lender, or any of their respective Affiliates;

 

(d)     no Material Adverse Change shall have occurred;

 

(e)     no less than two (2) Business Days preceding the date of such Advance,
Borrower shall have delivered to Agent or Collateral Custodian pursuant to this
Agreement and the Sale and Servicing Agreement, with respect to each Note
Receivable to be acquired or funded with any portion of such Advance, the
originals of each of the Required Asset Documents; and

 

(f)     Agent shall have received a current Borrowing Base Certificate; and

 

(g)    the Custody Agreement shall be duly executed and in full force and effect
and Dechert LLP shall deliver to the Lenders a legal opinion to the effect that
the provisions of the Collateral Custodian Agreement are sufficient to perfect a
security interest in favor of the Agent, for the benefit of the Secured Parties,
in the Account (as such term is defined in the Collateral Custodian Agreement)
set forth therein and the financial assets deposited therein, with the
consequences of perfection by control accorded by Article 9 of the NY UUC.

 

3.3     Term. This Agreement shall continue in full force and effect for a term
commencing on the Closing Date and ending one year after the Amortization
Commencement Date (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

 

64

--------------------------------------------------------------------------------

 

 

3.4     Effect of Termination. On the Maturity Date or earlier termination of
this Agreement in accordance with its terms, all of the Obligations immediately
shall become due and payable without notice or demand and Borrower shall be
required to repay all of the Obligations in full. No termination of this
Agreement, however, shall relieve or discharge Borrower or HCI of their
respective duties, Obligations, or covenants hereunder or under any other Loan
Documents and the Agent’s Liens in the Collateral shall remain in effect until
all Obligations have been paid in full and the Lender Group’s obligations to
provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Agent will, at Borrower’s sole expense,
execute and deliver, or authorize the filing of, any termination statements,
lien releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the Agent’s Liens and all notices of security interests and liens
previously filed by Agent with respect to the Obligations.

 

3.5     Early Termination by Borrower. Borrower has the option, at any time upon
thirty (30) days prior written notice to Agent, to terminate this Agreement by
repaying to Agent all of the Obligations in full. If Borrower has sent a notice
of termination pursuant to the provisions of this Section 3.5, then the
Commitments shall terminate and Borrower shall be obligated to repay the
Obligations in full, on the date set forth as the date of termination of this
Agreement in such notice.

 

4.

CREATION OF SECURITY INTEREST.

 

4.1     Grant of Security Interest. Borrower hereby grants to Agent, for the
benefit of the Lender Group and the Bank Product Providers, a continuing
security interest in all of Borrower’s right, title, and interest in all
currently existing and hereafter acquired or arising Borrower Collateral in
order to secure prompt repayment of any and all of the Obligations in accordance
with the terms and conditions of the Loan Documents and in order to secure the
prompt performance by Borrower of each of its covenants and duties under the
Loan Documents. For the avoidance of doubt, the Borrower Collateral shall not
include any Retained Interest or Excluded Amounts, and Borrower does not hereby
assign, pledge or grant a security interest in any such items. The Agent’s Liens
in and to the Borrower Collateral shall attach to all Borrower Collateral
without further act on the part of Agent or Borrower. Anything contained in this
Agreement or any other Loan Document to the contrary notwithstanding, except for
Permitted Dispositions, Borrower has no authority, express or implied, to
dispose of any item or portion of the Collateral.

 

4.2     Negotiable Collateral. In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral other
than Notes Receivable previously delivered to and being held by Agent or
Collateral Custodian, Borrower shall promptly endorse and deliver physical
possession of such Negotiable Collateral and all agreements and documents
related thereto to Collateral Custodian. All Notes Receivable shall be delivered
to Agent or Collateral Custodian pursuant to this Agreement and the Sale and
Servicing Agreement to hold for the benefit of Agent and Lenders, along with a
duly executed Assignment of Note.

 

4.3     Collection of Accounts, General Intangibles, and Negotiable Collateral.
At any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of Borrower
and makers of Notes Receivable that the applicable Accounts, Notes Receivable,
chattel paper, or General Intangibles have been assigned to Agent or that Agent
has a security interest therein, (b) cause a replacement servicer to take
possession of, and collect such Accounts, Notes Receivable, chattel paper or
General Intangibles, or (c) collect such Accounts, Notes Receivable, chattel
paper, or General Intangibles directly and charge the collection costs and
expenses to the Loan Account. Borrower agrees that it will hold in trust for the
Lender Group, as the Lender Group’s trustee, any of its Collections that it
receives and immediately will deliver such Collections to Servicer pursuant to
the Sale and Servicing Agreement or, at the request of Agent, to Agent, in each
case in their original form as received by Borrower.

 

65

--------------------------------------------------------------------------------

 

 

4.4     Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

 

(a)     Borrower authorizes Agent to file any financing statement necessary or
desirable to effectuate the transactions contemplated by the Loan Documents, and
any continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of Borrower where permitted by applicable
law. Borrower hereby ratifies the filing of any financing statement filed
without the signature of Borrower prior to the date hereof.

 

(b)     If Borrower acquires any commercial tort claims after the date hereof,
Borrower shall promptly (but in any event within three (3) Business Days after
such acquisition) deliver to Agent a written description of such commercial tort
claim and shall deliver a written agreement, in form and substance satisfactory
to Agent, pursuant to which Borrower shall grant a perfected security interest
in all of its right, title and interest in and to such commercial tort claim to
Agent, as security for the Obligations (a “Commercial Tort Claim Assignment”).

 

(c)     At any time upon the request of Agent, Borrower shall execute or deliver
to Agent, any and all fixture filings, security agreements, pledges,
assignments, Commercial Tort Claim Assignments, endorsements of certificates of
title, and all other documents (collectively, the “Additional Documents”) that
Agent may request in its Permitted Discretion, in form and substance
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect the Agent’s Liens in the assets of Borrower (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), and in
order to fully consummate all of the transactions contemplated hereby and under
the other Loan Documents. To the maximum extent permitted by applicable law,
Borrower authorizes Agent to execute any such Additional Documents in Borrower’s
name and authorizes Agent to file such executed Additional Documents in any
appropriate filing office.

 

4.5     Power of Attorney. Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as Borrower’s true and lawful attorney, with power to, following the
occurrence and during the continuance of an Event of Default, (a) if Borrower
refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of Borrower on any of the documents
described in Section 4.4, (b) sign Borrower’s name on any invoice or bill of
lading relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests or make telephone inquiries for verification
of Borrower’s Accounts or Notes Receivable, (d) endorse Borrower’s name on any
of its payment items (including all of its Collections) that may come into the
Lender Group’s possession, (e) make, settle, and adjust all claims under
Borrower’s policies of insurance and make all determinations and decisions with
respect to such policies of insurance, and (f) settle and adjust disputes and
claims respecting Borrower’s Accounts, Notes Receivable, chattel paper, or
General Intangibles directly with Account Debtors or makers of Notes Receivable,
for amounts and upon terms that Agent determines to be reasonable, in Agent’s
Permitted Discretion, and Agent may cause to be executed and delivered any
documents and releases that Agent determines to be necessary. The appointment of
Agent as Borrower’s attorney, and each and every one of its rights and powers,
being coupled with an interest, is irrevocable until all of the Obligations have
been fully and finally repaid and performed and the Lender Group’s obligations
to extend credit hereunder are terminated.

 

66

--------------------------------------------------------------------------------

 

 

4.6     Right to Inspect and Verify.

 

(a)     Subject to the limitations contained in Section 2.13(c), Agent (through
any of its officers, employees, or agents) shall have the right, from time to
time hereafter (i) to inspect the Books and make copies or abstracts thereof,
(ii) to communicate directly with any and all Account Debtors and makers of
Notes Receivable to verify the existence and terms thereof (provided, that so
long as no Event of Default has occurred and is continuing, Agent shall notify
Borrower prior to communicating directly with an Account Debtor or maker of
Notes Receivable), and (iii) to check, test, and appraise the Collateral, or any
portion thereof, in order to verify Borrower’s and its Subsidiaries’ financial
condition or the amount, quality, value, condition of, or any other matter
relating to, the Collateral; and Borrower shall permit any designated
representative of Agent to visit and inspect any of the properties of Borrower
to inspect and to discuss its finances and properties and Collateral, upon
reasonable notice and at such reasonable times during normal business hours.

 

(b)     Subject to the limitations contained in Section 2.13(c), Borrower shall,
with respect to each of its properties or facilities, during normal business
hours and upon reasonable advance notice: (i) provide access to such facilities
or properties to Agent, any Lender and any of their respective officers,
employees and agents, as frequently as Agent determines to be appropriate; (ii)
permit Agent, any Lender and any of their respective officers, employees and
agents to inspect, examine, audit and make extracts from all of its Books and
Records; (iii) permit Agent, any Lender and any of their respective officers,
employees and agents to inspect, review, evaluate and make physical
verifications and appraisals of the Collateral in any manner and through any
medium that Agent considers advisable, including pursuant to field audits; and
(iv) permit Agent, any Lender and any of their respective officers, employees
and agents to discuss with its officers and its independent accountants (in the
presence of Borrower’s officers), its business, assets, liabilities, financial
condition, results of operations and business prospects, provided that Agent
shall schedule such visits on behalf of Lenders and shall (1) coordinate in good
faith with Lenders to determine dates which are acceptable to a majority of
Lenders and (2) provide five (5) days’ prior notice to Lenders of any such visit
and any Lender shall be permitted to accompany Agent in such visit. Borrower
shall provide to Agent, at Borrower’s expense, such clerical and other
assistance as may be reasonably requested with respect thereto. Representatives
of Lenders may accompany Agent’s representatives on inspections and audits.
Borrower shall make available to Agent and its counsel, as quickly as
practicable under the circumstances, originals or copies of all of Borrower’s
Books and Records and any other instruments and documents that Agent may
reasonably request. Borrower shall deliver any document or instrument reasonably
necessary for Agent, as it may from time to time request, to obtain records from
any service bureau or other Person that maintains records for Borrower. If
requested by Agent, Borrower shall execute an authorization letter addressed to
its accountants authorizing Agent or any Lender to discuss the financial affairs
of Borrower with its accountants.

 

67

--------------------------------------------------------------------------------

 

 

4.7     Control Agreements. Borrower agrees that it will and will cause its
Subsidiaries to take any or all reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to all of its or their Securities Accounts, Deposit Accounts,
electronic chattel paper, Investment Property, and letter-of-credit rights. Upon
the occurrence and during the continuance of an Event of Default, Agent may from
time to time notify any bank or securities intermediary to liquidate the
applicable Deposit Account or Securities Account or any related Investment
Property maintained or held thereby and remit the proceeds thereof to Agent’s
Account.

 

4.8     Servicing of Notes Receivable. Until such time as Agent shall notify
Borrower of the revocation of such right after the occurrence and during the
continuation of an Event of Default, Borrower (a) shall, at its own expense
(including through the application of available funds pursuant to Section
2.3(b)), cause Servicer to service all of the Notes Receivable, including,
without limitation, (i) the billing, posting and maintaining complete records
applicable thereto, and (ii) taking of such action with respect to the Notes
Receivable as Borrower may deem advisable, and (b) may grant, in the ordinary
course of business, to any maker of a Note Receivable, any adjustment to which
such maker may be lawfully entitled, and may take such other actions relating to
the settling of any such maker’s claims as may be commercially reasonable, but
in each case in accordance with Borrower’s Required Procedures. Agent may, at
its option, at any time or from time to time, after the occurrence and during
the continuation of an Event of Default hereunder, revoke the collection and
servicing rights given to Borrower herein by giving notice to Borrower in
accordance with the terms of the Sale and Servicing Agreement.

 

4.9     Release of Notes Receivable.

 

(a)     When a Note Receivable that is in the possession of Agent or Collateral
Custodian is repaid in its entirety, Agent shall return or shall authorize
Collateral Custodian to return such Note Receivable to Borrower to facilitate
its payment and Agent shall release the Agent’s Liens in such Note Receivable
promptly upon receipt of the final payment relating to such Note Receivable.

 

(b)     When a Note Receivable is sold by Borrower in accordance with the terms
of this Agreement, Agent shall release the Agent’s Liens in such Note Receivable
and if such Note Receivable is in the possession of Agent or Collateral
Custodian, Agent shall transfer or shall authorize Collateral Custodian to
transfer such Note Receivable to the purchaser thereof or as otherwise directed
by such purchaser against payment of the agreed amount therefor.

 

(c)     In the event Borrower’s collateral assignment to Agent of any mortgage
and loan documents relating to a Note Receivable has been recorded and such Note
Receivable is (i) repaid in its entirety, (ii) sold by Borrower in accordance
with the terms of this Agreement or (iii) in default and Borrower is commencing
foreclosure proceedings against the Note Receivable Collateral securing such
Note Receivable, then Agent shall, at Borrower’s sole expense, execute a
reassignment or release of such mortgage and loan documents for the benefit of
Borrower on forms prepared by Borrower and reasonably acceptable to Agent.

 

68

--------------------------------------------------------------------------------

 

 

5.

REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date, and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

5.1     No Encumbrances. Borrower has good and indefeasible title to its assets,
free and clear of Liens except for Permitted Liens.

 

5.2     Eligible Notes Receivable. As to each Note Receivable that is identified
by Borrower as an Eligible Note Receivable in the most recent Borrowing Base
Certificate submitted to Agent, as of the date of such certificate: (a) such
Note Receivable is a bona fide existing payment obligation of the maker of such
Note Receivable created in the ordinary course of Borrower’s business, (b) such
Note Receivable has transferred by sale or contribution to, and is now owed by
Borrower without any known defenses, disputes, offsets, counterclaims, or rights
of cancellation, (c) such Note Receivable is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth in the definition of
Eligible Notes Receivable, (d) the original amount of, the unpaid balance of,
and the amount and dates of payments on such Note Receivable shown on the Books
of Borrower and in the schedules of same delivered to Agent are true and
correct, (e) Borrower has no knowledge of any fact which is reasonably likely to
impair the validity or collectability of such Note Receivable, (f) such Note
Receivable is subject to a first-priority or second priority security interest,
as applicable, in favor of Agent, (g) such Note Receivable and all collateral
therefor complies with all applicable laws and (h) since delivery to Agent, such
Note Receivable has not been amended nor any requirements relating thereto
waived without the prior written consent of Agent, other than an extension or
modification in accordance with Borrower’s Required Procedures then in effect.

 

5.3     Subsidiaries. Borrower has no Subsidiaries.

 

5.4     Location of Collateral. The Borrower Collateral (other than the
Collateral in the possession of Agent or Collateral Custodian) is not stored
with a bailee, warehouseman, or similar party and is located only at, or
in-transit between, the locations identified on Schedule 5.4 (as such Schedule
may be updated pursuant to Section 6.9); provided, that loan files that do not
include original promissory notes, Lien instruments, or assignments of Lien
instruments may be stored, from time to time, with Servicer or in a public
warehouse, access to which has been assigned by Borrower to Agent.

 

5.5     Records. Borrower keeps, and shall cause the Servicer to keep, complete,
correct and accurate records in all material respects of the Notes Receivable
owned by Borrower and all payments thereon.

 

69

--------------------------------------------------------------------------------

 

 

5.6     State of Incorporation; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

 

(a)     The jurisdiction of organization of HCI and Borrower is set forth on
Schedule 5.6(a).

 

(b)     The chief executive office of HCI and Borrower is located at the address
indicated on Schedule 5.6(b) (as such Schedule may be updated pursuant to
Section 6.9).

 

(c)     The organizational identification numbers and federal employer
identification numbers, if any, of HCI and Borrower are identified on Schedule
5.6(c).

 

(d)     As of the Closing Date, Borrower does not hold any commercial tort
claims, except as set forth on Schedule 5.6(d).

 

5.7     Due Organization and Qualification; Subsidiaries.

 

(a)     Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change. Borrower has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

 

(b)     Set forth on Schedule 5.7(b), is a complete and accurate description of
the authorized capital Stock of Borrower, by class, and, as of the Closing Date,
a description of the interests of each such class that are issued and
outstanding. Other than as described on Schedule 5.7(b), there are no
subscriptions, options, warrants, or calls relating to any capital Stock of
Borrower, including any right of conversion or exchange under any outstanding
security or other instrument.

 

70

--------------------------------------------------------------------------------

 

 

(c)     Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any such capital Stock.

 

5.8     Due Authorization; No Conflict.

 

(a)     The execution, delivery, and performance by Borrower of this Agreement
and the other Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of Borrower.

 

(b)     The execution, delivery, and performance by Borrower of this Agreement
and the other Loan Documents to which it is a party do not and will not (i)
violate any provision of federal or state law or regulation, or, to the
knowledge of Borrower, local law or regulation, in each case applicable to
Borrower, the Governing Documents of Borrower, or any order, judgment, or decree
of any court or other Governmental Authority binding on Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of Borrower, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than under this
Agreement and the other Loan Documents, or (iv) require any approval of the
holders of Borrower’s Stock or any approval or consent of any Person under any
material contractual obligation of Borrower, other than consents or approvals
that have been obtained and that are still in force and effect.

 

(c)     Other than the filing of financing statements, the execution, delivery,
and performance by Borrower of this Agreement and the other Loan Documents to
which Borrower is a party do not and will not require any registration with,
consent, or approval of, or notice to, or other action with or by, any
Governmental Authority or other Person, other than consents or approvals that
have been obtained and that are still in force and effect.

 

(d)     This Agreement and the other Loan Documents to which Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

(e)     The Agent’s Liens are validly created, perfected, and first priority
Liens, subject only to Permitted Liens.

 

5.9     Litigation. (a) There are no actions, suits, or proceedings pending or,
to the best knowledge of Borrower, threatened, against Borrower, and (b) there
are no actions, suits, or proceedings pending or, to the best knowledge of
Borrower, threatened, against HCI that could reasonably be expected to result in
a Material Adverse Change.

 

5.10     No Material Adverse Change. All financial statements relating to HCI
and its Subsidiaries (including Borrower) that have been delivered to the Lender
Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
financial condition of such Persons as of the date thereof and results of
operations for the period then ended. There has not been a Material Adverse
Change with respect to HCI and its Subsidiaries or Borrower since the date of
the latest financial statements submitted to the Lender Group on or before the
Closing Date.

 

5.11     Fraudulent Transfer.

 

(a)     Each of HCI and Borrower is Solvent.

 

(b)     No transfer of property is being made by Borrower and no obligation is
being incurred by Borrower in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower.

 

5.12     Employee Benefits. None of Borrower or any of its ERISA Affiliates
maintains or contributes to any Benefit Plan.

 

71

--------------------------------------------------------------------------------

 

 

5.13     Compliance with Statutes.Borrower is in compliance in all material
respects with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property.

 

5.14    Brokerage Fees. Neither Borrower nor any of its Affiliates has utilized
the services of any broker or finder in connection with Borrower’s obtaining
financing from the Lender Group under this Agreement, and any brokerage
commission or finder’s fee payable in connection herewith shall be the sole
responsibility of Borrower or its Affiliates.

 

5.15     Intellectual Property. Borrower owns, or hold licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of its business as currently conducted, and
attached hereto as Schedule 5.15 (as updated from time to time) is a true,
correct, and complete listing of all material patents, patent applications,
trademarks, trademark applications, copyrights, and copyright registrations as
to which Borrower is the owner or is an exclusive licensee, other than shrink
wrap and other similar licenses generally available to the public.

 

5.16     Leases. Borrower is not a party to any lease and has no ownership
interest in any Real Property except as permitted by Section 6.11(b).

 

5.17     Tax Status.

 

(a)     Borrower is not and will not at any relevant time become an association
(or a publicly traded partnership) taxable as a corporation for U.S. federal
income tax purposes.

 

5.18     Complete Disclosure. All factual information furnished by or on behalf
of and relating to HCI or Borrower, in writing to Agent or any Lender (including
all information contained in the Schedules hereto or in the other Loan Documents
but excluding the Projections, other forward-looking information and information
of a general economic or industry-specific nature) for purposes of or in
connection with this Agreement, the other Loan Documents, or any transaction
contemplated herein or therein, when taken as a whole, does not or will not,
when furnished, contain any untrue statement of a material fact or omit to state
a material fact necessary to make such information not misleading in any
material respect at such time in light of the circumstances under which such
information was provided (after giving effect to all supplements and updates
thereto from time to time). As of the date on which any Projections are
delivered to Agent, such Projections represent Borrower’s good faith estimate of
its and its Subsidiaries’ future performance for the periods covered thereby
based upon reasonable assumptions when made; provided, however, that the parties
acknowledge that the Projections are merely estimates and that there is no
guarantee that Borrower will achieve the results forecast in the Projections.

 

5.19     Indebtedness. Borrower is not the obligor under any Indebtedness other
than Indebtedness permitted under this Agreement and the Loan Documents.

 

5.20     Compliance. The standard forms and documents evidencing and executed in
connection with Notes Receivable and all actions and transactions by Borrower in
connection therewith comply in all material respects with all applicable laws.
Such standard forms and documents are commensurate with forms and documentation
used by prudent lenders in the same or similar circumstances as Borrower, and,
without limiting the foregoing, are sufficient to create valid, binding and
enforceable obligations of each Account Debtor named therein.

 

72

--------------------------------------------------------------------------------

 

 

5.21     Servicing. Borrower has entered into the Sale and Servicing Agreement,
pursuant to which Borrower has engaged HCI, as the initial Servicer and as
Borrower’s agent, to monitor, manage, enforce and collect the Notes Receivable
and disburse Collections in respect thereof as provided by the Sale and
Servicing Agreement, subject to this Agreement. HCI has, and any replacement
Servicer proposed by Borrower will have, the requisite knowledge, experience,
expertise and capacity to service the Notes Receivable.

 

5.22     Permits, Licenses, Etc.. Each of Borrower and HCI has, and is in
compliance in all material respects with, all permits, licenses, authorizations,
approvals, entitlements and accreditations required for such Person lawfully to
own, lease, manage or operate, or to acquire, each business currently owned,
leased, managed or operated, or to be acquired, by such Person, except for such
permits, licenses, authorizations, approvals, entitlements and accreditations
the absence of which could not reasonably be expected to result in a Material
Adverse Change. To Borrower’s knowledge, no condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, the loss of which could reasonably be expected to result in a
Material Adverse Change, and, to Borrower’s knowledge, there is no claim that
any thereof is not in full force and effect. Schedule 5.22 lists all of the
licenses, franchises, approvals or consents of any Governmental Authority or
other Person that is required for Borrower to conduct its business as currently
conducted or proposed to be conducted except for such licenses, franchises,
approvals, or consents the absence of which could not reasonably be expected to
result in a Material Adverse Change.

 

5.23     Margin Stock. Borrower is not and will not be engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulations T, U or X of the Board of Governors of the
Federal Reserve System), and no proceeds of any Advance will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

 

5.24     Investment Company Act. Borrower is not required to register as an
“investment company” under the provisions of the Investment Company Act of 1940,
as amended.

 

5.25     LCR.In connection with this Agreement, Borrower represents, warrants
and agrees that it has not, does not and will not during the term of the
Agreement (a) issue any obligations that (i) constitute asset-backed commercial
paper, or (ii) are securities required to be registered under the Securities Act
of 1933, as amended, or that may be offered for sale under Rule 144A of the SEC
thereunder, or (b) issue any other debt obligations or equity interests other
than (1) the Obligations or other debt obligations substantially similar to the
Obligations that are (A) issued to other banks or asset-backed commercial paper
conduits in privately negotiated transactions, and (B) subject to transfer
restrictions substantially similar to the transfer restrictions set forth in
this Agreement, and (2) equity interests issued to HCI under the terms of
Borrower’s Governing Documents. The assets and liabilities of Borrower are
consolidated with the assets and liabilities of HCI under GAAP.

 

73

--------------------------------------------------------------------------------

 

 

5.26     Patriot Act. To the extent applicable, Borrower and HCI are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part
of the proceeds of the Advances will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended to the date hereof and from time to time hereafter, and
any successor statute.

 

5.27     Sanctions; Anti-Corruption.

 

(a)     None of Borrower, any of its Affiliates or any director, officer,
employee, agent, or affiliate of Borrower or any of its Affiliates is an
individual or entity (“person”) that is, or is owned or controlled by persons
that are: (i) the subject/target of any sanctions administered or enforced by
the OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions
(including, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

(b)     Borrower, its Affiliates and their respective directors, officers and
employees and, to the knowledge of Borrower, the agents of Borrower and its
Affiliates, are in compliance with all applicable Sanctions and with the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), the UK Bribery Act of 2010 (the “Bribery Act”) and any
other applicable anti-corruption law, in all material respects. Borrower and its
Affiliates have instituted and maintain policies and procedures designed to
ensure continued compliance with applicable Sanctions, the FCPA, the Bribery Act
and any other applicable anti-corruption laws.

 

5.28     Deposit Accounts and Securities Accounts. Set forth on Schedule 5.28 is
a listing of all of Borrower’s and its Subsidiaries’ Deposit Accounts and,
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

 

6.

AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, from and after the Closing Date and until
termination of all of the Commitments and payment in full of the Obligations,
Borrower shall do all of the following:

 

6.1     Accounting System. Maintain a system of accounting that enables Servicer
to produce financial statements in accordance with GAAP and maintain records
pertaining to the Collateral that contain information as from time to time
reasonably may be requested by Agent. Borrower also shall keep a reporting
system that shows all additions, fees, payments, claims, and write-downs with
respect to the Notes Receivable.

 

74

--------------------------------------------------------------------------------

 

 

6.2     Collateral Reporting. Provide or cause Servicer to provide Agent (and if
so requested by Agent, with copies for each Lender) with the following documents
at the following times in form satisfactory to Agent:

 

Daily

(a) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to any of Borrower’s Notes Receivable;

Date of each Advance and at least monthly (not later than the 10th day of each
month)

(b) a Borrowing Base Certificate which includes (i) a detailed calculation of
the Borrowing Base as of the date of the requested Advance, and (ii) detail
regarding Notes Receivable that are not Eligible Notes Receivable;

Monthly (not later than the 10th day of each month), calculated or determined as
of the last day of the preceding month

(c) a detailed aging, by total, of the Notes Receivable of Borrower, together
with a reconciliation to the detailed calculation of the Borrowing Base most
recently provided to Agent,

 

(d) Collateral reports specifying (i) the current unpaid principal balance of
each Note Receivable, (ii) current committed amount with respect to each Note
Receivable, (iii) current payment status of each Note Receivable, and (iv) a
brief description of collateral for each Note Receivable, with additional detail
showing additions to and deletions from the Collateral,

 

 

(e) a summary aging by Account Debtor of all Notes Receivable of Borrower,
including delinquency and past-due reports and indication of any litigation or
foreclosure action,

     

(f) a summary report of categories of non-Eligible Notes Receivable for the
month most recently ended, and

 

 

(g) Borrower’s credit watch list,

 

Upon reasonable request by Agent

(h) a summary aging, by vendor, of HCI’s and its Subsidiaries’ accounts payable
and any book overdraft, (i) a Borrowing Base Certificate, and (j) such other
reports as to the Collateral, or the financial condition of Borrower, as Agent
may reasonably request, so long as such reports are within the possession of
Borrower or Servicer or may be obtained with neither undue burden or expense.

   

 

75

--------------------------------------------------------------------------------

 

 

In connection with the foregoing reports, (i) Borrower shall maintain and
utilize accounting and reporting systems reasonably acceptable to Agent, (ii) if
requested by Agent, Borrower agrees to cooperate fully with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above, (iii) if requested by
Agent, Borrower shall use Agent’s electronic reporting system for all reporting
of the foregoing information to Agent, and (iv) to the extent required by Agent,
an Authorized Person or other representative acceptable to Agent will meet with
Agent from time to time as requested by Agent to review and discuss all Notes
Receivable then owned by Borrower.

 

6.3     Financial Statements, Reports, Certificates. Deliver to Agent, with
copies to each Lender:

 

(a)     as soon as available, but in any event within thirty (30) days after the
end of each fiscal month of Borrower,

 

(i)     an unaudited consolidated balance sheet, income statement and, if
available, statement of cash flow covering Borrower’s operations during such
period and the year-to-date period ending thereon, in each case setting forth in
comparative form the figures for the corresponding periods in the prior year, in
form acceptable to Agent. and

 

76

--------------------------------------------------------------------------------

 

 

(ii)     a Compliance Certificate demonstrating in reasonable detail
(A) Borrower’s compliance at the end of such period with the applicable
financial and portfolio covenants contained in Sections 7.17 and 7.18 that are
measured on a monthly basis, and (B) HCI’s compliance at the end of such period
with the minimum portfolio funding liquidity covenant contained in Sections
7.17(i);

 

(b)     as soon as available, but in any event within forty-five (45) days after
the end of the first three fiscal quarters of each fiscal year of Borrower and
HCI,

 

(i)     an unaudited consolidated and consolidating balance sheet, income
statement and statement of cash flow covering (A) Borrower, and (B) HCI’s and
its Subsidiaries’ operations during such period and the year-to-date period
ending thereon, in each case setting forth in comparative form the figures for
the corresponding periods in the prior year; provided, that the availability via
EDGAR, or any successor system of the SEC, of the financial statements in HCI’s
applicable quarterly report on Form 10-Q shall be deemed delivery to Agent of
the financial statements required to be delivered pursuant to this clause
(b)(i), on the date such documents are made so available, and

 

(ii)     a Compliance Certificate demonstrating in reasonable detail Borrower’s
and HCI’s compliance at the end of such period with the applicable financial and
portfolio covenants contained in Sections 7.17 and 7.18 that are measured on a
quarterly basis;

 

(c)     as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of Borrower and HCI,

 

(i)     consolidated and consolidating financial statements of HCI and its
Subsidiaries, in each case for such fiscal year, audited by independent
certified public accountants of recognized national standing and certified,
without any qualifications (A) as to “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Sections 7.17 or 7.18), by such accountants to have been
prepared in accordance with GAAP (such audited financial statements to include a
balance sheet, income statement, and statement of cash flow and, if prepared,
such accountants’ letter to management); provided, that the availability via
EDGAR, or any successor system of the SEC, of the financial statements in HCI’s
annual report on Form 10-K shall be deemed delivery to Agent of the financial
statements required to be delivered pursuant to this clause (c)(i), on the date
such documents are made so available, and

 

(ii)     a Compliance Certificate demonstrating in reasonable detail Borrower’s
and HCI’s compliance at the end of such period with the applicable financial and
portfolio covenants contained in Sections 7.17 and 7.18;

 

(d)     as soon as available, but in any event not less than thirty (30) days
prior to the commencement of each fiscal year of Borrower and HCI, copies of
Projections for Borrower and HCI that have been provided to the Board of
Directors of Borrower or HCI for the forthcoming fiscal year, certified by the
chief financial officer of Borrower and the chief financial officer of HCI, as
applicable, as being such officer’s good faith estimate of the financial
performance of Borrower and HCI during the period covered thereby,

 

(e)     if requested by Agent, and if and when filed by Borrower, copies of
Borrower’s federal income tax returns, and any amendments thereto, filed with
the Internal Revenue Service,

 

(f)     promptly upon having knowledge thereof (after diligent inquiry) and
provided that, Borrower’s “knowledge” under this clause (f), shall include any
circumstances where Borrower could be reasonably expected to have such
“knowledge”, notify Agent of the following regarding each Note Receivable and
Collateral which secures such Note Receivable:

 

(i)     the occurrence of any event which may materially impair the prospect of
payment of such Note Receivable;

 

(ii)     the sending by Servicer or Borrower or any other Person of which
Servicer or Borrower is actually aware of any notice of default, recordation by
Servicer or Borrower of any notice of foreclosure and the date of any scheduled
foreclosure sale thereon, or filing by Servicer or Borrower of any lawsuit
(including case number and court) on a Note Receivable or related Note
Receivable Collateral;

 

(iii)     the consummation of any foreclosure sale or any deed or bill of sale
in lieu of foreclosure, retention of collateral in satisfaction of debt or
similar transaction, and deliver to Agent true and complete copies of all
documentation executed in respect thereof (in the case of notices, postings and
the like, and in the case of deeds, bills of sale or retention of collateral
transactions, all documents related to consummation of such transaction or
transfer of such property); and

 

77

--------------------------------------------------------------------------------

 

 

(iv)     the receipt by Servicer or Borrower of a notice by any Person of which
Servicer or Borrower is actually aware of (x) a default with respect to any
agreement evidencing or governing a Lien on any Note Receivable Collateral or
(y) any foreclosure sale with respect to any Note Receivable Collateral;

 

(g)     promptly, but in any event within five (5) Business Days after Borrower
has knowledge of any event or condition that constitutes a Default or an Event
of Default, notice thereof and a statement of the curative action that Borrower
proposes to take with respect thereto,

 

(h)     promptly after the commencement thereof, but in any event within five
(5) Business Days after the service of process with respect thereto on HCI,
Borrower or any Subsidiary of HCI that is then an obligor under Funded
Indebtedness, notice of all actions, suits, or proceedings brought by or against
HCI, Borrower or any such Subsidiary before any Governmental Authority which, if
determined adversely to HCI, Borrower or such Subsidiary, reasonably could be
expected to result in a Material Adverse Change, and

 

(i)     with respect to the Wells Fargo Facility, promptly (but in any event
within two (2) Business Days) upon (A) having knowledge of the occurrence of any
default or event of default (however styled) thereunder, notice thereof and a
statement of the curative action proposed to be taken with respect thereto, (B)
the occurrence of any amendment or modification thereto or refinancing thereof,
notice of such amendment, modification or refinancing, and in each case copies
of all documents and agreements pertaining thereto;

 

(j)     (A) promptly, notice that a new proposed Split-Funded Note Receivable
will be initially included in the calculation of availability for extensions of
credit under any credit facility for an Affiliate of Borrower or HCI (in each
case before the application of any concentration limits under the loan documents
for such credit facility and in each case such notice shall include all relevant
and applicable inputs and information used in calculating availability), and (B)
promptly, but in any event within three (3) Business Days after an Authorized
Person has knowledge thereof, notice that a Split-Funded Note Receivable or
newly-proposed Split-Funded Note Receivable has been or will be excluded from
the calculation of availability for extensions of credit under any credit
facility for an Affiliate of Borrower or HCI (in each case before the
application of any concentration limits under the loan documents for such credit
facility and in each case such notice shall include all relevant and applicable
inputs and information used in calculating availability); provided, that with
respect to any proposed Split-Funded Note Receivable that will be excluded from
the calculation of availability for extensions of credit under any credit
facility for an Affiliate of Borrower or HCI (subject in each case to
application of concentration limits under the loan documents for such credit
facility) before actually initially being included thereunder, the notice to be
provided by this clause (B) will be delivered to Agent prior to the making of
any extension of credit with respect thereto under this Agreement, and

 

(k)     upon the request of Agent, any other information reasonably requested
relating to the financial condition of Borrower or HCI or any of its
Subsidiaries.

 

78

--------------------------------------------------------------------------------

 

 

In addition, Borrower agrees to deliver financial statements prepared on both a
consolidated and consolidating basis to the extent required by this Section 6.3,
and agrees that Borrower will not have fiscal year different from that of HCI.
Borrower also agrees to cooperate with Agent to allow Agent to (A) audit
Borrower and HCI, and (B) consult with its and each such other Person’s
independent certified public accountants if Agent reasonably requests the right
to do so. In such connection, Borrower authorizes, and will cooperate with Agent
to cause HCI to authorize, its independent certified public accountants to
communicate with Agent and to release to Agent whatever financial information
concerning such Person as Agent reasonably may request.

 

6.4     Notices Regarding Collections Servicing Staff. Provide Agent with notice
promptly (and in any case within two (2) Business Days) if any Authorized Person
of Borrower or HCI ceases to continue to hold such position.

 

6.5     Collection of Notes Receivable. (a) Subject to Section 4.8, to use or
cause Servicer to use commercially reasonable efforts, at Borrower’s sole cost
and expense (including through the application of available funds pursuant to
Section 2.3(b)) and in its own name, in accordance with industry standards and
applicable laws, to promptly and diligently collect and enforce payment of all
Notes Receivable to the extent that it is commercially reasonable to do so and
in a commercially reasonable manner, and defend and hold Lender harmless from
any and all loss, damage, penalty, fine or expense arising from such collection
or enforcement, (b) in accordance with the Borrower’s Required Procedures,
maintain at its chief executive office, and, upon the reasonable request of
Lender, make available to Lender copies of its Notes Receivable and all related
documents and instruments, and all files, surveys, certificates, correspondence,
appraisals, computer programs, accounting records and other information and data
relating to the Collateral, and (c) upon such Lender’s prior written request,
permit Lender or its representatives to discuss with Borrower’s officers or with
appraisers furnishing appraisals of property securing any Note Receivable the
procedures for preparation, review and retention of, and to review and obtain
copies of, such appraisals.

 

6.6     Maintenance of Properties. Maintain and preserve all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted.

 

6.7     Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower
or any of its assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest. Borrower
will make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon reasonable request, furnish Agent with proof satisfactory
to Agent indicating that Borrower has made such payments or deposits.

 

6.8     Insurance. Borrower shall ensure that HCI, at HCI’s expense, maintain
insurance respecting its assets wherever located covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses.
Borrower shall ensure that HCI also maintain business interruption, and public
liability insurance, as well as insurance against fraud, larceny, embezzlement,
and criminal misappropriation.

 

6.9     [Reserved].

 

79

--------------------------------------------------------------------------------

 

 

6.10     Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

 

6.11     Separateness. Borrower acknowledges that Lenders are entering into this
Agreement in reliance upon Borrower’s identity as a legal entity that is
separate from any other Person. Therefore, from and after the date of this
Agreement, Borrower shall take all reasonable steps, including without
limitation, all steps that Agent may from time to time reasonably request, to
maintain Borrower’s identity as a separate legal entity and to make it manifest
to third parties that Borrower is a separate legal entity. Without limiting the
generality of the foregoing, Borrower agrees that it shall:

 

(a)     at all times preserve and keep in full force and effect its valid
existence and good standing and any rights and franchises material to its
business;

 

(b)     unless in favor of Borrower with respect to the allocation of ordinary
course operating expenses, conduct all transactions with its Affiliates strictly
on an arm’s-length basis and allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared with such
other Affiliates and Borrower on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;

 

(c)     observe all corporate formalities as a distinct entity;

 

(d)     maintain Borrower’s Books separate from those of its other Affiliates
and otherwise readily identifiable as its own assets rather than assets of its
other Affiliates;

 

(e)     not commingle funds or other assets of Borrower with those of its other
Affiliates and, except for the Borrower Accounts, not maintain bank accounts or
other depository accounts to which Borrower is an account party, into which
Borrower makes deposits or from which Borrower has the power to make
withdrawals;

 

(f)     not permit Borrower to pay or finance any of its other Affiliates’
operating expenses not properly allocable to Borrower;

 

(g)     not engage in any business or activity other than the ownership,
operation and maintenance of the Notes Receivable and any Permitted Investments
owned by Borrower from time to time in accordance with this Agreement, and
activities incidental thereto;

 

(h)     not acquire or own any material asset other than (i) the Notes
Receivable, (ii) Permitted Investments owned by Borrower from time to time in
accordance with this Agreement and (iii) other incidental personal property
resulting therefrom from time to time;

 

(i)     not commingle its assets with the assets of any of its Affiliates or of
any other Person or entity;

 

(j)     remain Solvent;

 

80

--------------------------------------------------------------------------------

 

 

(k)     maintain its records, books of account and bank accounts separate and
apart from those of its Affiliates and any other Person;

 

(l)     maintain separate financial statements from those of its Affiliates;
provided, however, Borrower’s financial position, assets, liabilities, net worth
and operating results may be included in the consolidated financial statements
of an Affiliate, provided that such consolidated financial statements contain a
footnote indicating that Borrower is a separate legal entity and that it
maintains separate books and records;

 

(m)     not seek the dissolution or winding up in whole, or in part, of Borrower
or take any action that would cause such entity to become insolvent;

 

(n)     not fail to correct any known misunderstandings regarding the separate
identity of Borrower or any Affiliate thereof, as the case may be;

 

(o)     not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(p)     not assume or guaranty the debts of any other Person, hold itself out to
be responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person;

 

(q)     not fail to either file its own tax returns or file a consolidated
federal income tax return with another Person (unless prohibited or required, as
the case may be, by applicable law);

 

(r)     not fail either to hold itself out to the public as a legal entity
separate and distinct from any other entity or Person or to conduct its business
solely in its own name in order not (i) to mislead others as to the identity
with which such other party is transacting business, or (ii) to suggest that
Borrower is responsible for the debts of any third party (including any
Affiliate of Borrower);

 

(s)     not fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

 

(t)     not share any common logo with or hold itself out as or be considered as
a department or division of any Affiliate of Borrower or any other Person or
entity;

 

(u)     not acquire obligations or securities of its Affiliates;

 

(v)     not violate or cause to be violated the assumptions made with respect to
Borrower in any opinion letter pertaining to substantive consolidation delivered
to Lenders in connection with the Loan Documents;

 

(w)     not fail at any time to have at least one Independent Manager;

 

81

--------------------------------------------------------------------------------

 

 

(x)     not account for or treat (whether in financial statements or otherwise)
the transactions contemplated by the Sale and Servicing Agreement in any manner
other than the sale of Notes Receivable to Borrower or in any other respect
account for or treat the transactions contemplated therein in any manner other
than as a sale of Notes Receivable to Borrower; and

 

(y)     not fail to cause its members, managers, directors, officers, agents and
other representatives to act at all times with respect to Borrower consistently
and in furtherance of the foregoing.

 

6.12     Disclosure Updates. Promptly and in no event later than five (5)
Business Days after obtaining knowledge thereof, notify Agent if any written
factual information furnished by or on behalf of and relating to HCI or Borrower
to the Lender Group (excluding the Projections, other forward-looking
information and information of a general economic or industry-specific nature)
for purposes of or in connection with this Agreement, the other Loan Documents,
or any transaction contemplated herein or therein, when taken as a whole,
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make such information (taken
as a whole) not misleading in any material respect at such time in light of the
circumstances under which such information was provided. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

 

6.13     [Reserved].

 

6.14     Required Asset Documents. Promptly upon receipt, deliver to Agent or
Collateral Custodian all of the Required Asset Documents related to such Note
Receivable (including any Required Asset Document relating to any amendment,
waiver or modification thereto from time to time).

 

6.15     Sale and Servicing Agreement. Cause Servicer to promptly provide Agent
with true and complete copies of all notices sent or received by Servicer under
the Sale and Servicing Agreement.

 

6.16     Escrow Deposits. Deposit into the Custodial Account all amounts
advanced by Borrower into escrow and all amounts delivered to Borrower to be
held in escrow, including, without limitation, construction funds, insurance
premiums and proceeds, taxes, and other funds delivered to Borrower to be held
on behalf of any Account Debtor.

 

6.17     Interest Rate Protection. If, as of any date of determination on which
the amount of Advances then outstanding exceed $10,000,000, Eligible Notes
Receivable that bear interest at a fixed (rather than variable) rate of interest
constitute more than 50% of the Net Eligible Balance, then not later than thirty
(30) days thereafter Borrower shall, at its own cost and expense, enter into an
interest rate Hedge Agreement in form and substance reasonably acceptable to
Agent containing an interest rate protection mechanism on terms and conditions
(including amount and tenor) reasonably acceptable to Agent. For the avoidance
of doubt, Borrower shall be solely liable for any breakage cost in any Hedge
Agreement entered into pursuant to this Section 6.17.

 

82

--------------------------------------------------------------------------------

 

 

6.18     Further Assurances. At any time or from time to time upon the request
of Agent or any Lender, Borrower will, at its expense, (a) promptly execute,
acknowledge and deliver such further documents (so long as such documents are
within the possession of Borrower or may be obtained with neither undue burden
nor expense) and do such other acts and things as Agent or such Lender may
reasonably request in order to effect fully the purposes of the Loan Documents,
and (b) take all actions necessary to perfect, protect and more fully evidence
Borrower’s ownership of such Note Receivable, including, without limitation,
executing or causing to be executed (or filing or causing to be filed) such
other instruments or notices as may be necessary or appropriate. In furtherance
and not in limitation of the foregoing, Borrower shall take such actions as
Agent may reasonably request from time to time to ensure that the Obligations
are secured by substantially all of the assets of Borrower.

 

6.19     Acquisition of Notes Receivable. With respect to each Note Receivable
owned by Borrower, Borrower shall acquire such Note Receivable pursuant to and
in accordance with the terms of the Sale and Servicing Agreement.

 

6.20     Sanctions; Anti-Corruption Laws. Borrower will maintain in effect
policies and procedures designed to promote compliance by Borrower, its
Affiliates, and their respective directors, officers, employees, and agents with
applicable Sanctions and with the FCPA and any other applicable anti-corruption
laws.

 

6.21     Most Favored Nation. If at any time from the Closing Date through
August 20, 2020, Borrower, HCI or any of HCI’s Subsidiaries enter into any other
secured financing facility for borrowed money (each a “New Facility”) (excluding
Permitted Financings), then to the extent that any such New Facility (i) shall
contain any Fundamental Terms (as defined below) that are more favorable to any
agent or lender thereunder than those granted to Agent and Lenders under this
Agreement in any material respect, or (ii) has an Effective Yield higher than
that applicable under this Agreement, then (x) the Fundamental Terms of this
Agreement and the other Loan Documents, and/or (y) the Effective Yield
applicable under this Agreement, as applicable, shall within five (5) Business
Days of any such New Facility becoming effective, be amended to (A) be as
favorable (from the perspective of the Agent and Lenders), as determined by
Agent and Borrower in good faith, as such more favorable Fundamental Terms
agreed to under the New Facility, and/or (B) adjust the Effective Yield
applicable under this Agreement to be at least equal to that applicable under
the New Facility, as applicable, and this Agreement and the Loan Documents shall
for all purposes be automatically amended to implement such amendments and
adjustments without the further need for action by any Person. “Fundamental
Terms” are limited to those terms directly relating to and impacting the
“Borrowing Base” or other advance rate related terms, Sections 7.17 and 7.18 and
other financial covenants, “Excess Concentration Amount” limits, the definition
of “Eligible Note Receivable” and other eligibility criteria relating to the
Collateral, any facility or commitment fees (including, but not limited to,
unused facility fees) and any “Event of Default” or other similar early payment
or acceleration term. The Wells Fargo Facility shall not be considered a New
Facility for purposes of this Section 6.21 so long as the following conditions
remain satisfied in full at all times: (y) the commitment of the Wells Fargo
Facility is not increased to an amount greater than $75,000,000, and (z) Wells
Fargo Capital Finance, LLC or an Affiliate is the sole lender under the Wells
Fargo Facility. If at any point in time Agent determines that either clause (y)
or (z) above are not satisfied in full, then the Wells Fargo Facility shall
constitute a New Facility for purposes of this Section 6.21 (but only to the
extent, in the course of clause (z), that the terms of the Wells Fargo Facility
are changed after clause (z) ceases to be satisfied).

 

83

--------------------------------------------------------------------------------

 

 

7.

NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, from and after the Closing Date and until
termination of all of the Commitments and full and final payment of the
Obligations, Borrower will not do any of the following:

 

7.1     Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

 

(a)     Indebtedness evidenced by this Agreement and the other Loan Documents,
and

 

(b)     endorsement of instruments or other payment items for deposit.

 

7.2     Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

7.3     Restrictions on Fundamental Changes.

 

(a)     Enter into any merger, consolidation, reorganization, or
recapitalization, or amend, without the prior written consent of Agent, any of
its Governing Documents as in effect on the Closing Date.

 

(b)     Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

 

(c)     Suspend or go out of a substantial portion of its business.

 

(d)     Convey, sell, lease, license, assign, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its assets, other than through Permitted Dispositions.

 

(e)     Divide itself into two or more limited liability companies (pursuant to
a “plan of division” as contemplated under the Delaware Limited Liability
Company Act or otherwise).

 

7.4     Disposal of Assets. Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of (or enter into an
agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of Borrower’s assets.

 

7.5     Change Name. Change Borrower’s name, organizational identification
number, state of organization or organizational identity; provided, however,
that Borrower may change its name upon at least 30 days prior written notice to
Agent of such change and so long as, at the time of such written notification,
Borrower provides any financing statements necessary to perfect and continue
perfected the Agent’s Liens.

 

84

--------------------------------------------------------------------------------

 

 

7.6     Nature of Business. Make any change in the nature of its or their
business, or acquire any properties or assets that are not reasonably related to
the conduct of such business activities.

 

7.7     No Subsidiaries or Interests in Real Property. Form, create, organize,
acquire or otherwise have any Subsidiaries or acquire or obtain any interest
(whether leasehold or in fee) in real property, provided Borrower may share
office space with an Affiliate subject to compliance with Section 6.11(b).

 

7.8     Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control without the prior written consent of (i) Agent and (ii)
Required Lenders.

 

7.9     Required Procedures. Make any changes or revisions in any material
respect to the Borrower’s Required Procedures without advance notice to, and the
prior written consent of, Agent.

 

7.10     Restricted Payments. Make any Restricted Payment other than Permitted
Restricted Payments.

 

7.11     Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s accounting records without said accounting
firm or service bureau agreeing to provide Agent information regarding the
Collateral or Borrower’s financial condition.

 

7.12     Investments. Except for Permitted Investments and Notes Receivable,
directly or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment.

 

7.13     Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions that (i) are in the ordinary course of Borrower’s business, (ii)
are upon fair and reasonable terms, (iii) are fully disclosed to Agent, (iv) are
no less favorable to Borrower or its Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate, and (v) satisfy
the applicable requirements of Section 6.11.

 

7.14     Use of Proceeds. Use the proceeds of the Advances, if any, made on the
Closing Date for any purpose other than to pay transactional fees, costs, and
expenses incurred in connection with this Agreement and the other Loan Documents
and to acquire Eligible Notes Receivable from the Originator pursuant to the
Sale and Servicing Agreement. Use the proceeds of the Advances, if any, made
after the Closing Date for any purpose other than (a) to pay fees, costs, and
expenses incurred in connection with this Agreement and the other Loan
Documents, (b) to acquire Eligible Notes Receivable, from the Originator
pursuant to the Sale and Servicing Agreement, (c) for working capital purposes
or to make distributions to the holders of its Stock to the extent permitted by
applicable law to the extent permitted by this Agreement and (d) as otherwise
permitted under this Agreement.

 

85

--------------------------------------------------------------------------------

 

 

7.15     Sanctions; Anti-Corruption Use of Proceeds. Borrower will not, directly
or indirectly, use the proceeds of the Advances, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law,
or (ii) (A) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (B) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Advances, whether Agent, Lender, underwriter, advisor, investor, or otherwise).

 

7.16     [Reserved].

 

7.17     Financial Covenants.

 

(a)     Minimum Account Debtor Test. As of any date upon which an Advance is
outstanding, permit there to be less than seven (7) different Account Debtors
owing under Eligible Notes Receivable as of such date (with Affiliated Account
Debtors being treated as one Account Debtor for purposes of this Section
7.17(a)).

 

(b)     Minimum Tangible Net Worth of Borrower. Fail to maintain as of the end
of each of its fiscal quarters a Tangible Net Worth of at least the lesser of
(I) the sum of the outstanding principal balances of Borrower’s three largest
Eligible Notes Receivable, and (II) $50,000,000, plus any positive amount of
cumulative equity contributions made to Borrower from and after the Closing
Date. Notwithstanding the foregoing, Borrower will not be required to calculate
or comply with this financial covenant as of the end of any fiscal quarter when
there are no outstanding Advances under this Agreement.

 

(c)     Maximum Debt to Worth Ratio of Borrower. Maintain as of the end of each
of its fiscal quarters a Debt to Worth Ratio of more than 1.25 to 1.00.

 

(d)     Debt Service Coverage Ratio. Fail to maintain as of the end of each of
its fiscal quarters, beginning with the fiscal quarter ending March 31, 2019, a
ratio of (i) gross Collections of Borrower minus operating expenses of Borrower
minus total Interest Expense of Borrower, in each case measured for the prior
twelve-month period ending on the measurement date; provided, however, that for
purposes of calculating this clause 7.17(d)(i) for the twelve-month period
immediately following the Closing Date, such calculation shall be the sum of the
following: (A) the gross Collections of Hercules Funding III minus operating
expenses of Hercules Funding III minus total Interest Expense of Hercules
Funding III, in each case measured for the prior twelve-month period ending on
the measurement date plus (B) the gross Collections of Borrower minus operating
expenses of Borrower minus total Interest Expense of Borrower, in each case
measured for the prior twelve-month period ending on the measurement date, to
(ii) an amount equal to the product of (A) 33.333% and (B) the average Daily
Balance for the fiscal quarter then ending, of not less than 1.25 to 1.00.
Notwithstanding the foregoing, if, as of any measurement date described in the
immediately preceding sentence, the ratio described therein is less than
1.25:1.00, then no Event of Default will be deemed to occur if, as of such
measurement date, the Supplemental Debt Service Coverage Ratio (as defined
below) equals or exceeds 1.25:1.00 (and, for the avoidance of doubt, an Event of
Default will be deemed to occur if, as of such measurement date, the
Supplemental Debt Service Coverage Ratio is less than 1.25:1.00). “Supplemental
Debt Service Coverage Ratio” means, with respect to Borrower as of any such
measurement date, a ratio of (1) contractually scheduled gross Collections for
the upcoming twelve months minus the sum of (A) operating expenses of Borrower
for the twelve-month period ending on such measurement date and (B) total
Interest Expense of Borrower for the twelve-month period ending on such
measurement date, provided, however, that for purposes of calculating
Supplemental Debt Service Coverage Ratio for the twelve-month period immediately
following the Closing Date, such calculation shall be the sum of the following:
(x) the gross Collections of Hercules Funding III minus operating expenses of
Hercules Funding III minus total Interest Expense of Hercules Funding III, in
each case measured for the prior twelve-month period ending on the measurement
date plus (y) the gross Collections of Borrower minus operating expenses of
Borrower minus total Interest Expense of Borrower, in each case measured for the
prior twelve-month period ending on the measurement date to (2) the product of
(A) 33.333% and (B) the average Daily Balance for the fiscal quarter then
ending.

 

86

--------------------------------------------------------------------------------

 

 

(e)     [Reserved].

 

(f)     Minimum Tangible Net Worth of HCI. Permit HCI, on a consolidated basis
with its Subsidiaries, to maintain as of the end of each of its fiscal quarters
a Tangible Net Worth that is less than the sum of (i) $700,000,000, plus (B)
ninety percent (90%) of the cumulative amount of equity raised by HCI after
December 31, 2018.

 

(g)     Maximum Debt to Worth Ratio of HCI. Permit HCI, on a consolidated basis
with its Subsidiaries, to maintain as of the end of each of its fiscal quarters
a Debt to Worth Ratio in excess of 2.00 to 1.00.

 

(h)     Minimum Interest Coverage Ratio of HCI. Permit HCI, on a consolidated
basis with its Subsidiaries, to fail to maintain, as measured on the last day of
each of its fiscal quarters, an Interest Coverage Ratio for the three (3) fiscal
month period then ended that is greater than or equal to 2.00 to 1.00.

 

(i)     Minimum Portfolio Funding Liquidity Covenant of HCI. Permit HCI, on a
consolidated basis with its Subsidiaries, to fail to maintain, as measured on
the last day of each of its fiscal months, an aggregate amount of unrestricted
cash balances and borrowing availability under committed lines of credit that is
greater than or equal to seventy-five percent (75%) of the aggregate amount of
unfunded commitments of HCI and its Subsidiaries to the makers of Note
Receivables.

 

7.18     Certain Borrower and HCI Portfolio Covenants.

 

(a)     Maximum Delinquent Notes Receivable Percentage of Borrower. Permit the
aggregate unpaid principal balance of all Notes Receivable that are Delinquent
Notes Receivable as of the last day of any fiscal month, to be in excess of ten
percent (10%) of the aggregate unpaid principal balance of all Notes Receivable
as of such day. For the avoidance of doubt, all performance metrics related to
the Notes Receivables held by Hercules Funding III shall carry forward without
re-set or interruption due to the ultimate re-sale of such Notes Receivables to
the Borrower.

 

87

--------------------------------------------------------------------------------

 

 

(b)     Maximum Defaulted Notes Receivable Percentage of Borrower. Permit the
aggregate unpaid principal balance of all Notes Receivable that are Defaulted
Notes Receivable as of the last day of any fiscal month, to be in excess of five
percent (5%) of the aggregate unpaid principal balance of all Notes Receivable
as of such day. For the avoidance of doubt, all performance metrics related to
the Notes Receivables held by Hercules Funding III shall carry forward without
re-set or interruption due to the ultimate re-sale of such Notes Receivables to
the Borrower.

 

(c)     Maximum Delinquent Notes Receivable Percentage of HCI’s Serviced
Portfolios. As of the last day of any fiscal month, permit the aggregate unpaid
principal balance of all Notes Receivable that are serviced by HCI for its
Subsidiaries and Affiliates or owned by HCI and with respect to which any
payment thereunder remains outstanding and unpaid, in whole or in part, for more
than sixty (60) days past the date it became due and payable, to be in excess of
ten percent (10%) of the aggregate unpaid principal balance of all such Notes
Receivable serviced or owned by HCI as of such day.

 

(d)     Maximum Defaulted Notes Receivable Percentage of HCI’s Serviced
Portfolios. As of the last day of any fiscal month, permit the aggregate unpaid
principal balance of all Notes Receivable that are serviced by HCI for its
Subsidiaries and Affiliates or owned by HCI with respect to which (a) with
respect to which any payment thereunder remains outstanding and unpaid, in whole
or in part, for more than ninety (90) days past the date it became due and
payable according to the original face and tenor of such Note Receivable, (b)
with respect to which foreclosure proceedings have been initiated against any
property securing such Note Receivable, or (c) that HCI deems to be
non-collectible as of the last day of any fiscal month, to be in the aggregate
in excess of ten percent (10%) of the aggregate unpaid principal balance of all
such Notes Receivable serviced or owned by HCI as of such day.

 

 

7.19     Sale and Servicing Agreement.

 

(a)     With respect to the Sale and Servicing Agreement, amend or modify the
Sale and Servicing Agreement in any manner without the prior written consent of
Agent.

 

(b)     Allow Servicer to delegate any of its duties or functions under the Sale
and Servicing Agreement to any Person, or otherwise engage any such Person to
perform any such duties or functions for or on behalf of Servicer or Borrower,
in any such case without the prior written consent of Agent.

 

(c)     Transfer the duties and functions of Servicer under the Sale and
Servicing Agreement to any other Person without the prior written consent of
Agent.

 

88

--------------------------------------------------------------------------------

 

 

7.20     Independent Manager. Borrower shall not fail at any time to have at
least one independent manager (an “Independent Manager”) who has at least three
(3) years’ prior experience as an independent director, independent manager or
independent member and who is provided by a nationally recognized provider of
independent directors that is not an Affiliate of Borrower and that provides
professional Independent Managers and other corporate services in the ordinary
course of its business, and which individual is duly appointed as an Independent
Manager and is not, and for the five-year period prior to such individual’s
appointment as Independent Manager has not been, and will not while serving as
Independent Director be, any of the following:

 

(a)     a shareholder, member, partner, equityholder, manager, director, officer
or employee of Borrower, HCI, or Affiliates (other than as an Independent
Manager of any Affiliate of HCI that is a special purpose vehicle that is
required by a creditor to be a single purpose bankruptcy remote entity; provided
that such Independent Manager is employed by a company that routinely provides
professional Independent Managers or managers in the ordinary course of its
business);

 

(b)     a creditor, supplier or service provider (including provider of
professional services) to Borrower, HCI, or Affiliates (other than as an
employee of a nationally-recognized company that routinely provides professional
Independent Managers and other corporate services to Borrower, the Parent or any
of their respective Affiliates in the ordinary course of its business);

 

(c)     a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

 

(d)     a Person that controls (whether directly, indirectly or otherwise) any
Person described in (a), (b) or (c) above.

 

For purposes of this definition, “family member” includes any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships and any person
sharing the Independent Manager’s household (other than a tenant or employee).

 

Upon Borrower learning of the death or incapacity of an Independent Manager,
Borrower shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to Agent, (b) Borrower’s certification that any replacement manager will
satisfy the criteria set forth in this Section 7.20 and (c) Agent’s written
consent to the appointment of such replacement manager (which consent shall not
be unreasonably withheld, conditioned or delayed). For the avoidance of doubt,
other than in the event of the death or incapacity of an Independent Manager,
Borrower shall at all times have an Independent Manager and may not terminate
any Independent Manager without the prior written consent of Agent (which
consent shall not be unreasonably withheld).

 

7.21     No Further Negative Pledges. Except pursuant to the Loan Documents
Borrower shall not enter into any contractual obligation prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.

 

89

--------------------------------------------------------------------------------

 

 

7.22     Acquisition of Notes Receivable. Borrower may not acquire Notes
Receivable from any Person other than the Originator pursuant to the Sale and
Servicing Agreement.

 

8.

EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1     If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due Agent or any Lender,
reimbursement of Lender Group Expenses, or other amounts constituting
Obligations;

 

8.2     If Borrower (a) fails to perform, keep, or observe any covenant or other
provision contained in Sections 2.9, 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14,
6.16, 6.17 or 7.1 through 7.22 of this Agreement or any comparable provision
contained in any of the other Loan Documents, (b) fails to perform, keep, or
observe any covenant or other provision contained in Sections 6.1 or 6.5 through
6.9 of this Agreement and such failure continues for a period of ten (10) days
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to Borrower by
Agent, any Lender or Custodian, and (ii) the date on which an Authorized Person
of Borrower or HCI acquires knowledge thereof, or (c) fails to perform, keep, or
observe any covenant or other provision contained in any Section of this
Agreement (other than a Section that is expressly dealt with elsewhere in this
Section 8.2) or the other Loan Documents, and such failure continues for a
period of fifteen (15) Business Days after the date on which such failure first
occurs;

 

8.3     If (a) any assets of Borrower or (b) any assets of HCI having an
aggregate value in excess of $1,000,000, are attached, seized, subjected to a
writ or distress warrant, levied upon, or comes into the possession of any
court-appointed receiver, trustee, custodian, conservator, or similar official;

 

8.4     If an Insolvency Proceeding is commenced by Borrower or HCI;

 

8.5     If an Insolvency Proceeding is commenced against Borrower or HCI, and
any of the following events occur: (a) such Person consents to the institution
of such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted; provided, however, that,
during the pendency of such period, Agent (including any successor agent) and
each other member of the Lender Group shall be relieved of their obligations to
extend credit hereunder, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 45 calendar days of the date of the filing thereof;
provided, however, that, during the pendency of such period, Agent (including
any successor agent) and each other member of the Lender Group shall be relieved
of their obligations to extend credit hereunder, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of
such Person, or (e) an order for relief shall have been entered therein;

 

90

--------------------------------------------------------------------------------

 

 

8.6     If Borrower or HCI is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs;

 

8.7     If a notice of Lien, levy, or assessment is filed of record with respect
to (a) any of the assets of Borrower or (b) any of the assets of HCI having an
aggregate value in excess of $1,000,000, by the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien upon (x) any of the
assets of Borrower or (y) any of the assets of HCI having an aggregate value in
excess of $1,000,000, and in any such case the same is not paid before such
payment is delinquent;

 

8.8     If a judgment or other claim becomes a Lien or encumbrance upon (a) any
assets of Borrower or (b) any of the assets of HCI having an aggregate value in
excess of $1,000,000, and in the case of this clause (b) either (i) enforcement
of such judgment or claim remains unstayed or unsatisfied for a period of thirty
(30) consecutive days and is not fully covered (subject to standard deductibles)
by insurance coverage under which the insurer has accepted liability, or (ii)
the judgment creditor or claimant begins enforcement proceedings of such
judgment or Lien;

 

8.9     If there is (a) (i) a default by HCI as borrower or obligor under any
Indebtedness in an aggregate principal amount in excess of $1,000,000, or a
default by Hercules Funding II (or any successor borrower or obligor thereto
under the Wells Fargo Facility) under the Wells Fargo Facility and more than
$1,000,000 is outstanding thereunder and in either case (ii) such default (A)
occurs at the final maturity of the obligations thereunder, or (B) results in a
right by the other party thereto, irrespective of whether exercised, to
accelerate the maturity of the obligations of HCI or Hercules Funding II (or any
such successor borrower or obligor) or to terminate the applicable loan
agreement and HCI or Borrower having knowledge of the default and a period of
ten (10) days have elapsed since HCI or the Borrower had knowledge of such
default, or (b) (i) a default by any Subsidiary of HCI (other than Hercules
Funding II (or any successor borrower or obligor thereto under the Wells Fargo
Facility)) under any Indebtedness in an aggregate principal amount in excess of
$1,000,000, and (ii) such default (A) occurs at the final maturity of the
obligations thereunder, or (B) results in an acceleration of the maturity of the
obligations of such Subsidiary;

 

8.10     If a Servicer Default (as defined under the Sale and Servicing
Agreement) occurs under the Sale and Servicing Agreement;

 

8.11     If (a) any written warranty, representation, or Record made or provided
to the Lender Group by Borrower or HCI, or any officer, employee, agent, or
director of Borrower or HCI (other than a representation and warranty made under
Sections 5.5, 5.9(a) or 5.15 of this Agreement) is incorrect in any material
respect as of the date when made or deemed made, or (b) any written warranty,
representation, or Record made or provided to the Lender Group by Borrower under
Sections 5.5, 5.9(a) or 5.15 of this Agreement is incorrect in any material
respect as of the date when made or deemed made;

 

8.12     If this Agreement or any other Loan Document that purports to create a
Lien in favor of Agent or Lenders shall, for any reason, fail or cease to create
a valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien on or security interest in the Collateral covered
hereby or thereby in favor of Agent or Lenders, except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement;

 

91

--------------------------------------------------------------------------------

 

 

8.13     Either Servicer or Borrower fails to comply, in any material respect,
with its obligations under the Sale and Servicing Agreement (subject to
applicable grace periods thereunder); or

 

8.14     Any provision of any Loan Document that Agent in its Permitted
Discretion deems to be material shall at any time for any reason be declared to
be null and void, or the validity or enforceability thereof shall be contested
by Borrower or by HCI, or a proceeding shall be commenced by Borrower or by HCI,
or by any Governmental Authority having jurisdiction over Borrower or HCI
seeking to establish the invalidity or unenforceability thereof, or Borrower or
HCI, shall deny that such Person has any liability or obligation purported to be
created under any Loan Document to which it is a party.

 

8.15     If any of the individuals serving as of the Closing Date (or serving
thereafter as a replacement acceptable to Agent in accordance with this Section
8.15) as the Chief Executive Officer, Chief Financial Officer or Chief Credit
Officer, respectively, of either Borrower or HCI, shall cease to be actively
involved in the business of Borrower or HCI (as applicable) in such capacity and
such individual has not been replaced within 90 days by an individual acceptable
to Agent in Agent’s Permitted Discretion.

 

9.

THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

9.1     Rights and Remedies. Upon the occurrence, and during the continuation,
of an Event of Default, Required Lenders (at their election but without notice
of their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of Required Lenders, shall do the same on behalf of the
Lender Group), all of which are authorized by Borrower:

 

(a)     Declare all or any portion of the Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents, immediately due and payable, whereupon the same shall become and
be immediately due and payable and Borrower shall be obligated to repay all of
such Obligations in full;

 

(b)     Declare the Revolving Credit Availability Period and the Commitments
terminated, whereupon the Revolving Credit Availability Period and the
Commitments shall immediately be terminated together with any obligation of any
Lender to advance money or extend credit to or for the benefit of Borrower under
this Agreement, under any of the Loan Documents, or under any other agreement
between Borrower and the Lender Group;

 

(c)     Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations;

 

(d)     Settle or adjust disputes and claims directly with Borrower’s Account
Debtors and makers of Notes Receivable for amounts and upon terms which Agent
considers advisable, and in such cases, Agent will credit Borrower’s Loan
Account with only the net amounts received by Agent in payment of such disputed
Accounts or Notes Receivable after deducting all Lender Group Expenses incurred
or expended in connection therewith;

 

92

--------------------------------------------------------------------------------

 

 

(e)     Exercise or assign any and all rights to collect, manage, and service
the Notes Receivable, including, (i) receive, process and account for all
Collections in respect of Notes Receivable, (ii) terminate the Sale and
Servicing Agreement and assign servicing responsibilities to any replacement
servicer, (iii) without notice to or demand upon Borrower, make any payments as
are reasonably necessary or desirable in connection with the Sale and Servicing
Agreement or any other agreement that Agent enters into with any replacement
servicer, and (iv) take all lawful actions and procedures which Agent or such
assignee deems necessary to collect the amounts due to Borrower in connection
with Notes Receivable (all amounts incurred by Agent pursuant to this Section
9.1(e) shall be Lender Group Expenses);

 

(f)     Without notice to or demand upon Borrower or any other Person, make such
payments and do such acts as Agent considers necessary or reasonable to protect
its security interests in the Collateral. Borrower agrees to assemble the
Collateral if Agent so requires, and to make the Collateral available to Agent
at a place that Agent may designate which is reasonably convenient to both
parties. Borrower authorizes Agent to enter the premises where the Collateral is
located, to take and maintain possession of the Collateral, or any part of it,
and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the priority of the Agent’s Liens in and
to the Collateral and to pay all expenses incurred in connection therewith and
to charge Borrower’s Loan Account therefor. With respect to any of Borrower’s
owned or leased premises, Borrower hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group’s rights or remedies provided herein, at law,
in equity, or otherwise;

 

(g)     Without notice to Borrower (such notice being expressly waived), and
without constituting an acceptance of any collateral in full or partial
satisfaction of an obligation (within the meaning of the Code), set off and
apply to the Obligations any and all (i) balances and deposits of Borrower held
by the Lender Group (including any amounts in the Borrower Accounts), or (ii)
Indebtedness at any time owing to or for the credit or the account of Borrower
held by the Lender Group;

 

(h)     Hold, as cash collateral, any and all balances and deposits of Borrower
held by the Lender Group, and any amounts in any Borrower Account, to secure the
full and final repayment of all of the Obligations;

 

(i)     Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Borrower Collateral. Borrower hereby grants to Agent a license or other right to
use, without charge, Borrower’s labels, patents, copyrights, trade secrets,
trade names, trademarks, service marks, and advertising matter, or any property
of a similar nature, as it pertains to the Borrower Collateral, in completing
production of, advertising for sale, and selling any Borrower Collateral and
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Lender Group’s benefit;

 

(j)     Sell the Borrower Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrower’s premises) as Agent
determines is commercially reasonable. It is not necessary that the Borrower
Collateral be present at any such sale;

 

93

--------------------------------------------------------------------------------

 

 

(k)     Except in those circumstances where no notice is required under the
Code, Agent shall give notice of the disposition of the Borrower Collateral as
follows:

 

(i)     Agent shall give Borrower a notice in writing of the time and place of
public sale, or, if the sale is a private sale or some other disposition other
than a public sale is to be made of the Borrower Collateral, the time on or
after which the private sale or other disposition is to be made; and

 

(ii)     The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 12, at least 10 days before the earliest time of
disposition set forth in the notice; no notice needs to be given prior to the
disposition of any portion of the Borrower Collateral that is perishable or
threatens to decline speedily in value or that is of a type customarily sold on
a recognized market;

 

(l)     Agent, on behalf of the Lender Group, may credit bid and purchase at any
public sale;

 

(m)     Agent may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Borrower Collateral or to operate same
and, to the maximum extent permitted by applicable law, may seek the appointment
of such a receiver without the requirement of prior notice or a hearing;

 

(n)     Exercise any and all rights of Borrower under the Sale and Servicing
Agreement or assume or assign any and all rights and responsibilities to
collect, manage, and service the Notes Receivable, including (i) the
responsibility for the receipt, processing and accounting for all payments on
account of the Notes Receivable, (ii) periodically sending demand notices and
statements to the Account Debtors or makers of Notes Receivable, (iii) enforcing
legal rights with respect to the Notes Receivable, including hiring attorneys to
do so to the extent Agent or such assignee deems such engagement necessary, and
(iv) taking all lawful actions and procedures which Agent or such assignee deems
necessary to collect the Notes Receivable, and all such amounts shall be Lender
Group Expenses; and

 

(o)     The Lender Group shall have all other rights and remedies available at
law or in equity or pursuant to any other Loan Document.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Revolving Credit Availability Period and the
Commitments shall automatically terminate and the Obligations (other than Bank
Product Obligations), inclusive of all accrued and unpaid interest thereon and
all fees and all other amounts due under this Agreement and the other Loan
Documents, shall automatically and immediately become due and payable and
Borrower shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by Borrower.

 

94

--------------------------------------------------------------------------------

 

 

9.2     Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10.

TAXES AND EXPENSES.

 

If Borrower fails to pay any monies (whether taxes, assessments or insurance
premiums) due to third Persons, or fails to make any deposits or furnish any
required proof of payment or deposit, all as required under the terms of this
Agreement (except where the failure to make such payment or deposit is due to a
good faith dispute between Borrower and such third Person), then, Agent, in its
sole discretion and without prior notice to Borrower, may do any or all of the
following: (a) make payment of the same or any part thereof, (b) set up such
reserves against the Borrowing Base or the Maximum Revolver Amount as Agent
deems necessary to protect the Lender Group from the exposure created by such
failure, or (c) in the case of the failure to comply with Section 6.8 hereof,
obtain and maintain insurance policies of the type described in Section 6.8 and
take any action with respect to such policies as Agent deems prudent. Any such
amounts paid by Agent shall constitute Lender Group Expenses and any such
payments shall not constitute an agreement by the Lender Group to make similar
payments in the future or a waiver by the Lender Group of any Event of Default
under this Agreement. Agent need not inquire as to, or contest the validity of,
any such expense, tax, or Lien and the receipt of the usual official notice for
the payment thereof shall be conclusive evidence that the same was validly due
and owing.

 

11.

WAIVERS; INDEMNIFICATION.

 

11.1     Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.

 

11.2     The Lender Group’s Liability for Borrower Collateral. Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Borrower Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Borrower Collateral shall be borne
by Borrower.

 

95

--------------------------------------------------------------------------------

 

 

11.3     Indemnification. (a) Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Agent, each Documentation Agent, the
Lender-Related Persons with respect to each Lender, each Participant (each, an
“Indemnified Person”) harmless (to the fullest extent permitted by applicable
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts and consultants and
other reasonable costs and expenses actually incurred in connection therewith or
in connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
the Existing Loan Agreement, the Existing Loan Documents, this Agreement, any of
the other Loan Documents, or the transactions contemplated hereby or thereby or
the monitoring of Borrower’s compliance with the terms of the Existing Loan
Agreement, the Existing Loan Documents, or the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to the Existing Loan
Agreement, the Existing Loan Documents, this Agreement, any other Loan Document,
or the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any
Environmental Actions, Environmental Liabilities and Costs or Remedial Actions
related in any way to any such assets or properties (all the foregoing,
collectively, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 11.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. If any Indemnified Person makes any
payment to any other Indemnified Person with respect to an Indemnified Liability
as to which Borrower was required to indemnify the Indemnified Person receiving
such payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. If Borrower has
made any payments in respect of Indemnified Liabilities to any Indemnified
Person pursuant to this Section 11.3 and such Indemnified Person thereafter
collects any of such amounts from others or is found by a court of competent
jurisdiction not to be entitled to such indemnification, such Indemnified Person
will promptly repay such amounts collected to Borrower, without interest.
Notwithstanding anything to the contrary herein, in no event shall Borrower be
liable to an Indemnified Person for any special, indirect, consequential,
remote, speculative or punitive damages (as opposed to direct or actual
damages), even if Borrower has been advised of the likelihood of such loss or
damage and regardless of the form of action, and each Indemnified Person hereby
waives, releases, and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

96

--------------------------------------------------------------------------------

 

 

12.

NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Agent, as the case may be,
at its address set forth below:

 

If to Borrower:

Hercules Funding IV LLC
c/o Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301
Attn: Chief Executive Officer and Chief Financial Officer
Fax No. 650-473-9194

   

with copies to:

Hercules Funding IV LLC
c/o Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301
Attn: General Counsel
Fax No. 650-473-9194

   

If to Agent or Swingline Lender:

MUFG UNION BANK, N.A.

Commercial Loan & Agency Services

1980 Saturn Street

Monterey Park, CA 91755
Attn: Commercial Loan Operations Supervisor
Fax No.: (800) 446-9951

                         (323) 565-2549

Tel:                   (323) 720-7378

Email: CLD.SF@unionbank.com

agencydesk@us.sc.mufg.jp

   

with copies to:

MUFG UNION BANK, N.A.,

Attention: Kenneth Beck, Director

99 Almaden Boulevard, Suite 200

San Jose, California 95113

Fax: (408) 280-7163

Email: Kenneth.Beck@unionbank.com

 

 

Agent and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the Borrower
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or three (3) Business Days after the
deposit thereof in the mail as provided herein, or if sent by facsimile when
sent with receipt confirmed by the recipient. Borrower acknowledges and agrees
that notices sent by the Lender Group in connection with the exercise of
enforcement rights against Borrower Collateral under the provisions of the Code
shall be deemed sent when deposited in the mail or personally delivered, or,
where permitted by law, transmitted by telefacsimile or any other method set
forth above.

 

97

--------------------------------------------------------------------------------

 

 

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)     THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

(b)     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13(b).

 

(c)     BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

98

--------------------------------------------------------------------------------

 

 

(d)     NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, SWINGLINE LENDER,
ANY OTHER LENDER, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

 

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

14.1     Assignments and Participations.

 

(a)     Any Lender may, upon Agent and Swingline Lender’s written consent,
assign and delegate to one or more assignees (each an “Assignee”) that are
Eligible Transferees all or any portion of the Obligations, the Commitments and
the other rights and obligations of such Lender hereunder and under the other
Loan Documents, in a minimum amount (unless waived by Agent) of $5,000,000
(except such minimum amount shall not apply to (x) an assignment or delegation
by any Lender to any other Lender or an Affiliate of any Lender or (y) a group
of new Lenders, each of whom is an Affiliate of each other or a fund or account
managed by any such new Lender or an Affiliate of such new Lender to the extent
that the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Borrower and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrower and Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 14.1(b), and (iii) unless waived by
Agent, the assigning Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $3,500. Anything contained herein to
the contrary notwithstanding, the payment of any fees shall not be required and
the Assignee need not be an Eligible Transferee if such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of the
assigning Lender.

 

(b)     From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Borrower, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Section 16 and Section 17.7(a) of this Agreement.

 

99

--------------------------------------------------------------------------------

 

 

(c)     By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

(d)     Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
14.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

 

(e)     Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by Lenders among themselves.

 

100

--------------------------------------------------------------------------------

 

 

(f)     In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of Section
17.7, disclose all documents and information which it now or hereafter may have
relating to Borrower and its and its Subsidiaries and their respective business.

 

(g)     Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

 

(h)     Agent may, and Borrower hereby expressly authorizes Agent, to provide
the Competitor List from time to time to each Lender requesting the same.

 

14.2     Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.

 

15.

AMENDMENTS; WAIVERS.

 

15.1     Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Borrower therefrom, shall be effective unless
the same shall be in writing and signed by Required Lenders (or by Agent at the
written request of Required Lenders) and Borrower and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of Lenders
directly affected thereby and Borrower, do any of the following:

 

(a)     increase or extend any Commitment of any Lender,

 

101

--------------------------------------------------------------------------------

 

 

(b)     postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(c)     reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

 

(d)     change the Pro Rata Share that is required to take any action hereunder,

 

(e)     amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

 

(f)     other than as permitted by Section 16.12, release Agent’s Lien in and to
any of the Collateral;

 

(g)     change the definition of “Required Lenders” or “Pro Rata Share”,

 

(h)     contractually subordinate any of the Agent’s Liens,

 

(i)     release Borrower from any obligation for the payment of money,

 

(j)     change the definitions of Borrowing Base, Eligible Notes Receivable,
Maximum Revolver Amount, Amortization Commencement Date, Amortization
Commencement Date Principal Balance, Amortization Period, Required Amortization
Amount or Revolving Credit Availability Period;

 

(k)     amend any of the provisions of Section 2.1(b) or Section 2.3(b)(i),

 

(l)     amend any of the provisions of Section 16;

 

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, or Swingline Lender, as applicable,
affect the rights or duties of Agent or Swingline Lender, as applicable, under
this Agreement or any other Loan Document. The foregoing notwithstanding, (x)
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower, and (y) any amendment, waiver, modification,
elimination, or consent of or with respect to any provision of this Agreement or
any other Loan Document may be entered into without the consent of, or over the
objection of, any Defaulting Lender.

 

102

--------------------------------------------------------------------------------

 

 

Notwithstanding any provision in this Section 15.1, any amendment to this
Agreement that only adds one or more additional lenders as a Lender under this
Agreement or adds or increases the amount of a Lender’s Commitment shall be
effective if signed by the additional or existing Lender whose Commitment is
added or increased thereby, Borrower and Agent, and shall not require the
consent of Required Lenders or any other Lender.

 

Furthermore, notwithstanding any provision in this Section 15.1, any amendment
to this Agreement pursuant to Section 16.21 below shall not require the consent
of any Lender.

 

15.2     Replacement of Holdout Lender.

 

(a)     If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender (“Holdout Lender”) fails to give its consent, authorization, or
agreement, then Agent, upon at least 5 Business Days prior irrevocable notice to
the Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Lenders (each, a “Replacement Lender”), and the Holdout Lender shall
have no right to refuse to be replaced hereunder. Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

 

(b)     Prior to the effective date of such replacement, the Holdout Lender and
each Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance Agreement prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance Agreement. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 14.1. Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender’s Pro Rata Share of Advances.

 

15.3     No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

103

--------------------------------------------------------------------------------

 

 

16.

AGENT; THE LENDER GROUP.

 

16.1     Appointment and Authorization of Agent. Each Lender hereby designates
and appoints MUFG as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 are solely for the benefit of Agent, and Lenders
and Borrower shall have no rights as a third party beneficiary of any of the
provisions contained herein. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender (including Swingline Lender), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that MUFG is merely the representative of Lenders, and only
has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections, (f) perform, exercise, and enforce any and
all other rights and remedies of the Lender Group with respect to Borrower, the
Obligations, the Collateral, the Collections, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

 

16.2     Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

104

--------------------------------------------------------------------------------

 

 

16.3     Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of Lenders for any recital,
statement, representation or warranty made by Borrower or any Affiliate of
Borrower, or any officer or director thereof, contained in this Agreement or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the Books or properties of Borrower or the books or records or
properties of any of Borrower’s Subsidiaries or Affiliates.

 

16.4     Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by Lenders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the requisite Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of Lenders.

 

16.5     Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of Lenders and, except
with respect to any Default or Event of Default of which Agent has actual
knowledge, and unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify Lenders of its receipt of any such notice or of any Event of Default
of which Agent has actual knowledge. If any Lender obtains actual knowledge of
any Event of Default, such Lender promptly shall notify the other Lenders and
Agent of such Event of Default. Each Lender shall be solely responsible for
giving any notices to its Participants, if any. Subject to Section 16.4, Agent
shall take such action with respect to such Default or Event of Default as may
be requested by Required Lenders in accordance with Section 9; provided,
however, that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable.

 

105

--------------------------------------------------------------------------------

 

 

16.6     Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Affiliates, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender. Each Lender represents to Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of an investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any
other Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to Lenders by Agent, Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower and any other Person party
to a Loan Document that may come into the possession of any of the Agent-Related
Persons.

 

16.7     Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders. In the event
Agent is not reimbursed for such costs and expenses by Borrower and each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
Pro Rata Share thereof. Whether or not the transactions contemplated hereby are
consummated, Lenders shall indemnify upon demand the Agent-Related Persons (to
the extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), according to their Pro Rata Shares, from and
against any and all Indemnified Liabilities; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out-of-pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 

106

--------------------------------------------------------------------------------

 

 

16.8     Agent in Individual Capacity. MUFG and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Affiliates and any other Person party to any Loan Documents as though MUFG were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, MUFG or its Affiliates may
receive information regarding Borrower or its Affiliates and any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to Lenders, and Lenders acknowledge that, in such circumstances (and
in the absence of a waiver of such confidentiality obligations, which waiver
Agent will use its reasonable best efforts to obtain), Agent shall not be under
any obligation to provide such information to them. The terms “Lender” and
“Lenders” include MUFG in its individual capacity.

 

16.9     Successor Agent. Agent may resign as Agent upon 45 days’ notice to
Lenders (unless such notice is waived by Required Lenders). If Agent resigns
under this Agreement, Required Lenders shall appoint a successor Agent for
Lenders. If, at the time that Agent’s resignation is effective, it is acting as
Swingline Lender, such resignation shall also operate to effectuate its
resignation as Swingline Lender and it shall automatically be relieved of any
further obligation to make Swingline Loans. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with Lenders, a successor Agent. If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among Lenders. In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as Lenders appoint a successor Agent as
provided for above.

 

16.10     Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with Borrower
and its Affiliates and any other Person party to any Loan Documents as though
such Lender were not a Lender hereunder without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates and any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to Lenders, and Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them. With respect to the Swingline Loans and Agent Advances,
Swingline Lender shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the sub-agent
of Agent.

 

107

--------------------------------------------------------------------------------

 

 

16.11     Withholding Taxes.

 

(a)     All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes except as required by
applicable law. In the event any deduction or withholding of Taxes other than
(A) net income taxes (however denominated) or franchise taxes, and in each case
imposed on a Lender as a result of (a) such Lender being organized under the
laws of, or having its applicable lending office located in, the jurisdiction
imposing such tax or (b) a present or former connection between such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein, (B) any tax
similar to branch profits taxes imposed by the United States that are imposed by
any jurisdiction described in clause (A) above, (C) any taxes that are
attributable to such Lender’s failure to comply with the requirements of Section
16.11(b), (D) any withholding taxes imposed on amounts payable to such Lender at
the time that such Lender becomes a party to this Agreement or changed its
lending office, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, or such Lender was entitled, immediately
before it changed its lending office, to receive additional amounts from
Borrower with respect to such withholding taxes pursuant to this Section
16.11(a), or (E) any amounts withheld pursuant to FATCA (all Taxes other than
those described in (A) through (E) being “Non-Excluded Taxes”) from any such
payment is required, Borrower shall comply with the penultimate sentence of this
Section 16.11(a). “Taxes” shall mean, any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto. If any Non-Excluded Taxes are so levied or
imposed, Borrower agrees to pay the full amount of such taxes and such
additional amounts as may be necessary so that such payment due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16.11(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law certified copies
of tax receipts evidencing such payment by Borrower.

 

108

--------------------------------------------------------------------------------

 

 

(b)     If a Lender is entitled to an exemption from or reduction of United
States withholding tax with respect to a payment made under this Agreement or
any other Loan Document, such Lender agrees with and in favor of Agent and
Borrower, to deliver to Agent and Borrower:

 

(i)     if such Lender is a Foreign Lender and claims an exemption from United
States withholding tax pursuant to its portfolio interest exception, (A) a
statement of Lender, signed under penalty of perjury, that it is not a (I) a
“bank” as described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder
of Borrower (within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a
controlled foreign corporation related to Borrower within the meaning of Section
864(d)(4) of the IRC, and (B) a properly completed and executed IRS Form W-8BEN,
Form W-8BEN-E, or applicable successor form before receiving its first payment
under this Agreement and at any other time reasonably requested by Agent or
Borrower;

 

(ii)     if such Lender is a Foreign Lender and claims an exemption from, or a
reduction of, withholding tax under a United States tax treaty, properly
completed and executed IRS Form W-8BEN, Form W-8BEN-E, or applicable successor
form before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or Borrower;

 

(iii)     if such Lender is a Foreign Lender and claims that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI, or any applicable
successor form before receiving its first payment under this Agreement and at
any other time reasonably requested by Agent or Borrower;

 

(iv)     if such Lender is not a beneficial owner, executed IRS Form W-8IMY,
accompanied by IRS Form W-8BEN, Form W-8BEN-E, Form W-8ECI, and IRS Form W-9, or
any successor form, as applicable, that is required under the IRC or other laws
of the United States as a condition to exemption from, or reduction of, United
States withholding tax before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or Borrower; or

 

(v)     such other form or forms, including IRS Form W-9, as may be required
under the IRC or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding or backup withholding tax
before receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower.

 

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(c)     If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to United States federal withholding tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the IRC, as applicable), such Lender shall deliver to Agent and Borrower at
the time or times prescribed by law and at such time or times reasonably
requested by Agent or Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by Agent or Borrower as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 

109

--------------------------------------------------------------------------------

 

 

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(d)     If a Lender claims an exemption from withholding tax in a jurisdiction
other than the United States, such Lender agrees with and in favor of Agent and
Borrower, to deliver to Agent any such form or forms, as may be required under
the laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding tax before receiving its first payment
under this Agreement and at any other time reasonably requested by Agent or
Borrower.

 

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(e)     If any Lender claims exemption from, or reduction of, withholding tax
and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrower to such Lender, such Lender
agrees to notify Agent and Borrower of the percentage amount in which it is no
longer the beneficial owner of Obligations of Borrower to such Lender. To the
extent of such percentage amount, Agent and Borrower will treat such Lender’s
documentation provided pursuant to Sections 16.11(b) or 16.11(c) as no longer
valid. With respect to such percentage amount, such Lender may provide new
documentation, pursuant to Sections 16.11(b) or 16.11(c), if applicable.

 

(f)     if any Lender is entitled to a reduction in the applicable withholding
tax, Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by Sections 16.11(b) or
16.11(c) are not delivered to Agent, then Agent may withhold from any interest
payment to such Lender not providing such forms or other documentation an amount
equivalent to the applicable withholding tax.

 

(g)     If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent or Borrower did not properly
withhold tax from amounts paid to or for the account of any Lender due to a
failure on the part of Lender (because the appropriate form was not delivered,
was not properly executed, or because such Lender failed to notify Agent or
Borrower of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent and Borrower harmless for all amounts paid,
directly or indirectly, by Agent or Borrower, as tax or otherwise, including
penalties and interest, and including any taxes imposed by any jurisdiction on
the amounts payable to Agent or Borrower under this Section 16.11, together with
all costs and expenses (including attorneys’ fees and expenses).

 

(h)     The obligations of Lenders under this Section 16.11 shall survive the
payment, satisfaction or discharge of all Obligations, the termination of the
Commitments, the resignation or replacement of Agent, and assignment of rights
by, or replacement of, a Lender.

 

110

--------------------------------------------------------------------------------

 

 

16.12     Collateral Matters.

 

(a)     Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if such sale or disposition
is a Permitted Disposition or Borrower certifies to Agent that the sale or
disposition is permitted under Section 7.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), or (iii) constituting property
in which Borrower owned no interest at the time Agent’s Lien was granted nor at
any time thereafter. Borrower and Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of Required Lenders, to
(a) consent to, credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including under Section
363 of the Bankruptcy Code, (b) credit bid or purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
at any sale or other disposition thereof conducted under the provisions of the
Code, including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit
bid or purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any other sale or foreclosure conducted
by Agent (whether by judicial action or otherwise) in accordance with applicable
law. In connection with any such credit bid or purchase, the Obligations owed to
Lenders and the Bank Product Providers shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of Agent to credit bid or
purchase at such sale or other disposition of the Collateral and, if such claims
cannot be estimated without unduly delaying the ability of Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Stock of the
acquisition vehicle or vehicles that are used to consummate such purchase).
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of Lenders
(without requiring the authorization of the Bank Product Providers), or (z)
otherwise, Required Lenders (without requiring the authorization of the Bank
Product Providers). Upon request by Agent or Borrower at any time, Lenders will
(and if so requested, the Bank Product Providers will) confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 16.12; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower in respect of)
all interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

 

111

--------------------------------------------------------------------------------

 

 

(b)     Agent shall have no obligation whatsoever to any of Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Borrower
or is cared for, protected, or insured or has been encumbered, or that the
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

 

16.13     Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)     Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or any deposit
accounts of Borrower now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

 

(b)     If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among Lenders in accordance with their Pro Rata Shares; provided, however,
that to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

16.14     Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

 

112

--------------------------------------------------------------------------------

 

 

16.15     Payments by Agent to Lenders. All payments to be made by Agent to
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent. Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.

 

16.16     Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of Lenders.

 

16.17     Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

 

(a)     is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,

 

(b)     expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and will
rely significantly upon the Books, as well as on representations of Borrower’s
personnel,

 

(d)     agrees to keep all Reports and other material, non-public information
regarding Borrower and its operations, assets, and existing and contemplated
business plans in a confidential manner in accordance with Section 17.7, and

 

(e)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

113

--------------------------------------------------------------------------------

 

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

 

16.18     Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of Lenders, any
and all obligations on the part of Agent (if any) to make any credit available
hereunder shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 16.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

16.19     Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents, and to have
provided Agent with the same authorizations, representations, acknowledgments
and consents made by each Lender under the preceding Sections 16.1 through
16.18; it being understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the relevant Bank Product Provider is
the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents (except the Bank Product Agreements of
the applicable Bank Product Provider), including as to any matter relating to
the Collateral or the release of Collateral.

 

114

--------------------------------------------------------------------------------

 

 

16.20     No other duties, etc.     Anything herein to the contrary
notwithstanding, neither of the Documentation Agents nor any other agent (other
than Agent) listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as a Lender hereunder.

 

16.21     Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

115

--------------------------------------------------------------------------------

 

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

17.

GENERAL PROVISIONS.

 

17.1     Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

 

17.2     Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

17.3     Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

17.4     Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision. Without limiting
the foregoing provisions of this Section 17.4, if and to the extent that the
enforceability of any provision of this Agreement relating to Defaulting Lenders
shall be limited by Debtor Relief Laws, as determined in good faith by Agent or
Swingline Lender, as applicable, then such provision shall be deemed to be in
effect only to the extent not so limited.

 

17.5     Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

17.6     Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or the transfer to the Lender Group of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys’ fees
of the Lender Group related thereto, the liability of Borrower automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.

 

116

--------------------------------------------------------------------------------

 

 

17.7     Confidentiality.

 

(a)     Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower, its
operations, assets, and existing and contemplated business plans shall be
treated by Agent and Lenders in a confidential manner, and shall not be
disclosed by Agent and Lenders to Persons who are not parties to this Agreement,
except: (i) to attorneys for and other advisors, accountants, auditors, and
consultants to any member of the Lender Group, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.7,
(iii) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (iv) as may be agreed to in advance by Borrower or
as requested or required by any Governmental Authority pursuant to any subpoena
or other legal process, (v) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or Lenders), (vi) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of Agent’s or such Lender’s
interest under this Agreement, provided that any such assignee, prospective
assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section 17.7(a),
and (vii) in connection with any actual or proposed exercise of remedies
hereunder or litigation or other adversary proceeding involving parties hereto
which such litigation or adversary proceeding involves claims related to the
rights or duties of such parties under this Agreement or the other Loan
Documents. The provisions of this Section 17.7(a) shall survive for two (2)
years after the payment in full of the Obligations.

 

(b)     Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

 

17.8     Lender Group Expenses. Borrower agrees to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that its obligations
contained in this Section 17.8 shall survive payment or satisfaction in full of
all other Obligations.

 

17.9     USA Patriot Act. Each Lender that is subject to the requirements of the
USA PATRIOT Improvement and Reauthorization Act of 2005 (Pub. L. 109-177) (the
“Patriot Act”) hereby notifies Borrower that pursuant to the requirements of the
Patriot Act, such Lender is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender to identify Borrower
in accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for HCI or Borrower and (b) OFAC/PEP searches and
customary individual background checks for the senior management and key
principals of HCI or Borrower, and Borrower agrees to cooperate in respect of
the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrower.

 

117

--------------------------------------------------------------------------------

 

 

17.10     [Reserved].

 

17.11     Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

17.12     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that that: (i) (A) the arranging and
other services regarding this Agreement provided by Agent are arm’s-length
commercial transactions between Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and Agent, the Documentation Agents and
the Lenders, on the other hand, (B) each of Borrower and the other Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate, and (C) Borrower and each other Loan Party
is capable of evaluating and understanding, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) Agent, the Documentation Agents and each Lender
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, have not been, are not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party, or
any of their respective Affiliates, or any other Person and (B) none of Agent,
the Documentation Agents or any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Agent, the Documentation Agents, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of Borrower, the other Loan
Parties and their respective Affiliates, and neither Agent, the Documentation
Agents nor any Lender has any obligation to disclose any of such interests to
Borrower, any other Loan Party of any of their respective Affiliates. To the
fullest extent permitted by law, each of Borrower and the other Loan Parties
hereby waive and release, any claims that it may have against Agent, the
Documentation Agents or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

[Signature pages to follow.]

 

118

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

HERCULES FUNDING IV LLC,

a Delaware limited liability, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Lund

 

 

Name:

David Lund

 

 

Title:

Chief Financial Officer

 

                 

MUFG UNION BANK, N.A.,

as Agent, Lender and Swingline Lender 

                    By: /s/ Kenneth J. Beck     Name: Kenneth J. Beck     Title:
Director                            

City National Bank, A National Banking

Association, as Lender and a

Documentation Agent

                    By: /s/ Alan Jepsen     Name: Alan Jepsen     Title: SVP    
               

Umpqua Bank, as Lender and a

Documentation Agent

                    By: /s/ Michael McCutchin     Name: Michael McCutchin    
Title: Senior Vice President             Hitachi Capital America Corp., as
Lender                     By: /s/ Michael Semanco     Name: Michael A. Semanco
    Title: Division President  

 

 

--------------------------------------------------------------------------------

 

 

 

Mutual of Omaha Bank, as Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Katrin Engel

 

 

Name:

Katrin Engel

 

 

Title:

Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                     between                    (“Assignor”) and
                    (“Assignee”). Reference is made to the Agreement described
in Annex I hereto (the “Loan Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Loan
Agreement.

 

1.     In accordance with the terms and conditions of Section 14 of the Loan
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

 

2.     The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or Servicer or the performance or observance by
Borrower or Servicer of any of their respective obligations under the Loan
Documents or any other instrument or document furnished pursuant thereto, and
(d) represents and warrants that the amount set forth as the Purchase Price on
Annex I represents the amount owed by Borrower to Assignor with respect to
Assignor’s share of the Advances assigned hereunder, as reflected on Assignor’s
books and records.

 

3.     The Assignee (a) confirms that it has received copies of the Loan
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (e)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Loan
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]

 

 

--------------------------------------------------------------------------------

 

 

4.     Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account of a processing fee in the amount of $3,500 (if
required by the Loan Agreement), (c) the receipt of any required consent of the
Agent, and (d) the date specified in Annex I.

 

5.     As of the Settlement Date (a) the Assignee shall be a party to the Loan
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Loan Agreement and the other Loan
Documents, provided, however, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 16 and
Section 17.7 of the Loan Agreement.

 

6.     Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.

 

7.     This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.

 

8.     THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

EXHIBIT A-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

    As Assignor  

 

 

 

 

 

         

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

                      [NAME OF ASSIGNEE]                 as Assignee            
            By:         Name:        Title:    

 

 

ACCEPTED THIS            DAY OF 

                                

 

MUFG UNION BANK, N.A.,
as Agent

 

 

 

By:        Name:     Title:    

 

 

--------------------------------------------------------------------------------

 

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.

Borrower: Hercules Funding IV LLC, a Delaware limited liability company

 

2.

Name and Date of Loan Agreement:

 

 

Loan and Security Agreement, dated as of February 20, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time), by and among Hercules Funding IV LLC, a Delaware limited liability
company (“Borrower”), the lenders from time to time party thereto (the
“Lenders”), and MUFG Union Bank, N.A., as the administrative agent for the
Lenders (“Agent”)

 

3. Date of Assignment Agreement:                                      4.
Amounts:           a.         Assigned Amount of Commitment $                   
                 b.         Assigned Amount of Advances $                       
           5. Settlement Date:                                      6. Purchase
Price $                                   7. Notice and Payment Instructions,
etc.  

 

  Assignee:   Assignor:                                          

 

 

ANNEX I

--------------------------------------------------------------------------------

 

 

8.

Agreed and Accepted:

 

  [ASSIGNOR]   [ASSIGNEE]                                         By:       By:
        Title:     Title:    

 

 

Accepted:

 

MUFG UNION BANK, N.A.,

as Agent

 

 

 

By:        Name:     Title:    

 

ANNEX I

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

FORM OF BORROWING BASE

 

The undersigned, a duly authorized representative of Hercules Funding IV LLC
(“Company”), pursuant to that certain Loan and Security Agreement, dated as
February 20, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan and Security Agreement”) among
Hercules Funding IV LLC, a Delaware limited liability company (the “Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”) and
MUFG Union Bank, N.A., as Administrative Agent, does hereby certify that:

 

 

1.

The undersigned is an Authorized Person of Company who is duly authorized
pursuant to the Loan and Security Agreement to execute and deliver this
Borrowing Base Certificate to the Agent and each Lender.

 

 

2.

The determination and calculations of the computations specified in Annex A
attached hereto, including the details of the aggregate outstanding balance of
the Eligible Notes Receivable, the Excess Concentration Amount and Permitted
Refunds (the “Computations”) and a review of the information used in determining
and calculating such Computations was conducted under my supervision.

 

 

3.

The Computations were made pursuant to the provisions of the Loan and Security
Agreement relating to the computation of the Borrowing Base and the various
components thereof.

 

 

4.

I hereby certify that the results of the Computations were accurate and complete
in all material respects as of the last day of the period specified therein.

 

The foregoing certifications, together with the Computations set forth in the
Annex A hereto are made and delivered [mm/dd/yy] pursuant to the Loan and
Security Agreement. Capitalized terms used herein but not otherwise defined have
the meanings assigned to them in the Loan and Security Agreement.

 

 

HERCULES FUNDING IV LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title:

 

 

 

EXHIBIT B-1

--------------------------------------------------------------------------------

 

 

ANNEX A TO
BORROWING BASE CERTIFICATE

 

As of                           , 20           

 

A.

Aggregate Outstanding Principal Balance of all Eligible Notes Receivable

$                        

      B.

Excess Concentration Amount

$                        

      C.

Net Eligible Balance (A minus B)

$                        

      D.

55% of Net Eligible Balance (C multiplied by .55)

$                        

      E.

Bank Product Reserve Amount

$                        

      F.

Hedge Reserve Amount

$                        

      G.

Aggregate amount of Permitted Refunds

$                        

     

BORROWING BASE AMOUNT (D minus the sum of E, F and G)

$                        

 

[Attach detail of Eligible Notes Receivable, Excess Concentration Amount and
Permitted Refunds]

 

EXHIBIT B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

 

[on Borrower’s letterhead]

 

MUFG Union Bank, N.A., as Agent
601 East Potrero Grande Drive
Monterey Park, California 91754

 

Attn: Commercial Loan Operations — Hercules Funding IV LLC

 

Re:     Compliance Certificate dated                                       

 

Ladies and Gentlemen:

 

Reference is made to that certain Loan and Security Agreement, dated as of
February 20, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among
Hercules Funding IV LLC, a Delaware limited liability company (“Borrower”), the
lenders from time to time party thereto (the “Lenders”), and MUFG Union Bank,
N.A., as the administrative agent for the Lenders (“Agent”). Capitalized terms
used in this Compliance Certificate have the meanings set forth in the Loan
Agreement unless specifically defined herein.

 

Pursuant to Section 6.3 of the Loan Agreement, the undersigned, being the Chief
Financial Officer of Borrower and the Chief Financial Officer of Hercules
Capital, Inc., a Maryland corporation (“HCI”), hereby certifies in such
capacities that:

 

1.     The financial information of HCI and its Subsidiaries (including
Borrower), or of Borrower and its Subsidiaries, as applicable, furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for the lack of footnotes and subject to year-end audit adjustments), and
presents fairly in all material respects the financial condition of HCI and its
Subsidiaries (including Borrower), or of Borrower and its Subsidiaries, as
applicable, as of the date thereof.

 

2.     Such officer has reviewed the terms of the Loan Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of HCI and its Subsidiaries (including Borrower),
or of Borrower and its Subsidiaries, as applicable, during the accounting period
covered by the financial statements delivered pursuant to Section 6.3 of the
Loan Agreement and furnished in Schedule 1 attached hereto.

 

3.     Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
HCI and its Subsidiaries (including Borrower), or Borrower and its Subsidiaries,
as applicable, have taken, are taking, or propose to take with respect thereto.

 

 

--------------------------------------------------------------------------------

 

 

4.     The representations and warranties of HCI and its Subsidiaries (including
Borrower), or of Borrower and its Subsidiaries, as applicable, set forth in the
Loan Agreement and the other Loan Documents to which such Person may be a party
are true and correct in all material respects on and as of the date hereof
(except to the extent they relate to a specified date), except as set forth on
Schedule 3 attached hereto.

 

5.     HCI and its Subsidiaries (including Borrower), or Borrower and its
Subsidiaries, as applicable, are in compliance with the applicable covenants
contained in Section 7.17 and Section 7.18 of the Loan Agreement as demonstrated
on Schedule 4 hereof.

 

EXHIBIT C-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this              day of                                    ,                  
        .

 

 

HERCULES FUNDING IV LLC,

a Delaware limited liability company

 

 

 

 

 

 

         

 

By

 

 

 

Name:

 

 

 

Title:

Chief Financial Office

 

                               

HERCULES CAPITAL, INC.

a Maryland corporation

                       

By

       

Name: 

     

Title:

Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

Financial Information

 

 

 

 

SCHEDULE 1

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

Default or Event of Default

 

 

 

 

SCHEDULE 2

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

Representations and Warranties

 

 

 

 

SCHEDULE 3

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

Financial and Portfolio Covenants

 

[COVENANTS MEASURED MONTHLY]

 

1.

Minimum Portfolio Funding Liquidity of HCI.

 

As of the end of the fiscal month ended _______, ____, HCI and its Subsidiaries,
on a consolidated basis, had an aggregate amount of unrestricted cash balances
and borrowing availability under committed lines of credit equal to $_______,
which was _______ percent (___%) of the aggregate amount of unfunded commitments
of HCI and its Subsidiaries to the makers of Notes Receivable as of such date,
which percentage [is/is not] greater than or equal to the minimum percentage
required by Section 7.17(i) of the Loan Agreement for the corresponding period
(i.e. seventy-five percent (75%) of the aggregate amount of unfunded commitments
of Borrower to the makers of Notes Receivable).

 

2.

Maximum Delinquent Notes Receivable Percentage of Borrower.

 

As of the last day of the fiscal month ended _______, ____, the aggregate unpaid
principal balance of all Notes Receivable that are Delinquent Notes Receivable
was $_____________, which was _______ percent (___%) of the aggregate unpaid
principal balance of all Notes Receivable on such day, which percentage [is/is
not] less than or equal to the maximum percentage permitted by Section 7.18(a)
of the Loan Agreement for the corresponding period (i.e. ten percent (10.0%)).

 

3.

Maximum Defaulted Notes Receivable Percentage of Borrower.

 

As of the last day of the fiscal month ended _______, _____, the aggregate
unpaid principal balance of all Notes Receivable that are Defaulted Notes
Receivable was $______________, which was _________ percent (___%) of the
aggregate unpaid principal balance of all Notes Receivable on such day, which
percentage [is/is not] less than or equal to the maximum percentage permitted by
Section 7.18(b) of the Loan Agreement for the corresponding period (i.e. five
percent (5.0%)).

 

4.

Maximum Delinquent Notes Receivable Percentage of HCI’s Serviced Portfolios.

 

As of the last day of the fiscal month ended __________, _____, the aggregate
unpaid principal balance of all loans that are serviced or owned by HCI for its
Subsidiaries and Affiliates with respect to which any payment thereunder
remained outstanding and unpaid, in whole or in part, for more than sixty (60)
days past the date it became due and payable, was $ ______________, which was
_______ percent (__%) of the aggregate unpaid principal balance of all such
Notes Receivable on such day, which percentage [is/is not] less than or equal to
the maximum percentage permitted by Section 7.18(c) of the Loan Agreement for
the corresponding period (i.e. ten percent (10.0%)).

 

SCHEDULE 4

--------------------------------------------------------------------------------

 

 

5.

Maximum Defaulted Notes Receivable Percentage of HCI’s Serviced Portfolios.

 

As of the last day of the fiscal month ended __________, _____, the aggregate
unpaid principal balance of all Notes Receivable that are serviced or owned by
HCI for its Subsidiaries and Affiliates (a) with respect to which any payment
thereunder remained outstanding and unpaid, in whole or in part, for more than
ninety (90) days past the date it became due and payable according to the
original face and tenor of such loan, (b) with respect to which foreclosure
proceedings had been initiated against any property securing such with respect
to which, or (c) that HCI deemed to be non-collectible, was $_____________,
which was in the aggregate _______ percent (____%) of the aggregate unpaid
principal balance of all such with respect to which on such day, which
percentage [is/is not] less than or equal to the maximum percentage permitted by
Section 7.18(d) of the Loan Agreement for the corresponding period (i.e. ten
percent (10.0%)).

 

6.

Minimum Account Debtor Test.

 

On any day during the month of __________, _____, there were no less than _____
Account Debtors owing under Eligible Notes Receivable, which [is/is not] greater
than or equal to the minimum amount required by Section 7.17(a) of the Loan
Agreement (i.e. 7 Account Debtors).

 

[ADDITIONAL COVENANTS MEASURED QUARTERLY]

 

7.

Minimum Tangible Net Worth of Borrower.

 

As of the end of the fiscal quarter ended _________, ____, Borrower and its
Subsidiaries, on a consolidated basis, had a Tangible Net Worth equal to
$____________, which amount [is/is not] greater than or equal to the minimum
amount required by Section 7.17(b) of the Loan Agreement for the corresponding
period (i.e. the lesser of (I) the sum of the outstanding principal balances of
Borrower’s three largest Eligible Notes Receivable, and (II) $50,000,000, plus
any positive amount of cumulative equity contributions made to Borrower from and
after the Closing Date).

 

8.

Minimum Tangible Net Worth of HCI.

 

As of the end of the fiscal quarter ended _______, ____, HCI and its
Subsidiaries, on a consolidated basis, had a Tangible Net Worth equal to
$______________, which amount [is/is not] greater than or equal to the minimum
amount required by Section 7.16(f) of the Loan Agreement for the corresponding
period (i.e. the sum of (i) $700,000,000, plus (B) ninety percent (90%) of the
cumulative amount of equity raised by HCI after December 31, 2018).

 

9.

Maximum Debt to Worth Ratio of Borrower.

 

As of the last day of the fiscal quarter ended _______, ____, Borrower had a
Debt to Worth Ratio of ___ to 1.00, which [does/does not] exceed the maximum
ratio permitted by Section 7.17(c) of the Loan Agreement for the corresponding
period (i.e. 1.25 to 1.00).

 

SCHEDULE 4

--------------------------------------------------------------------------------

 

 

10.

Maximum Debt to Worth Ratio of HCI.

 

As of the last day of the fiscal quarter ended _______, _______, HCI and its
Subsidiaries, on a consolidated basis, had a Debt to Worth Ratio of ___ to 1.00,
which [does/does not] exceed the maximum ratio permitted by Section 7.17(g) of
the Loan Agreement for the corresponding period (i.e. 2.00 to 1.00).

 

11.

Debt Service Coverage Ratio.1

 

As of the last day of the fiscal quarter ended _______, _______, Borrower had
gross Collections minus operating expenses minus total Interest Expense, in each
case measured for the twelve-month period ending on the measurement date, to
(ii) an amount equal to the product of (A) 33.333% and (B) the average Daily
Balance for the fiscal quarter then ending, of _______ to 1:00, which [is/is
not] greater than the minimum ratio required by Section 7.17(d) (i.e.1.25 to
1.00).

 

12.

Minimum Interest Coverage Ratio of HCI.

 

As of the end of the fiscal quarter ended _______, ____, HCI and its
Subsidiaries, on a consolidated basis, had an Interest Coverage Ratio for the
three (3) fiscal month period then ended of ___ to 1.00, which [is/is not]
greater than or equal to the minimum ratio required by Section 7.17(h) of the
Loan Agreement for the corresponding period (i.e. 2.00 to 1.00).

 

 

 

--------------------------------------------------------------------------------

1 For purposes of calculating Debt Service Coverage Ratio, pursuant to clause
7.17(d), for the twelve-month period immediately following the Closing Date,
such calculation shall be the sum of the following: (A) the gross Collections of
Hercules Funding III minus operating expenses of Hercules Funding III minus
total Interest Expense of Hercules Funding III, in each case measured for the
prior twelve-month period ending on the measurement date plus (B) the gross
Collections of Borrower minus operating expenses of Borrower minus total
Interest Expense of Borrower, in each case measured for the prior twelve-month
period ending on the measurement date

 

SCHEDULE 4

--------------------------------------------------------------------------------

 

 

EXHIBIT D-1

[FORM OF] ACCESSION AGREEMENT

 

Dated as of [                  , 20         ]

 

Reference is hereby made to the Loan and Security Agreement, dated as of
February 20, 2019 (the “Loan Agreement”), by and among Hercules Funding IV LLC,
a Delaware limited liability company (the “Borrower”), the Lenders from time to
time party thereto, and MUFG Union Bank, N.A., as Administrative Agent (“Bank”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Loan Agreement.

 

Pursuant to Section 2.16 of the Loan Agreement, Borrower, Agent and [           
          ] (the “Acceding Lender”) hereby agree as follows:

 

1.           Accession. Subject to the terms and conditions of this Accession
Agreement, the Acceding Lender hereby agrees to assume, without recourse to
Agent or any Lender, on the Effective Date (as defined below), a Commitment to
make Loans in the amount of [$                  ] (the “Assumption Amount”) in
accordance with the terms and conditions set forth in the Loan Agreement [,which
amount is in addition to the Acceding Lender’s existing Commitment of [$       
            ]]. On the Effective Date, Borrower shall pay to the Acceding Lender
an upfront fee in the amount of [$                  ] which fee shall be
nonrefundable when paid. Upon such assumption, the Maximum Revolver Amount shall
be automatically increased by the Assumption Amount. The Acceding Lender hereby
agrees to be bound by, and hereby requests the agreement of Borrower and Agent
that the Acceding Lender shall be entitled to the benefits of, all of the terms,
conditions and provisions of the Loan Agreement as if the Acceding Lender had
been one of the lending institutions originally executing the Loan Agreement as
a Lender; provided, that nothing herein shall be construed as making the
Acceding Lender liable to Borrower or the Lenders in respect of any acts or
omissions of any party to the Loan Agreement or in respect of any other event
occurring prior to the Effective Date (as defined below) of this Accession
Agreement [unless the Acceding Lender was a Lender prior to the Effective Date].

 

2.            Representations, Warranties and Agreements of Acceding Lender.

 

The Acceding Lender (a) represents and warrants that (i) it is duly and legally
authorized to enter into this Accession Agreement, (ii) the execution, delivery
and performance of this Accession Agreement do not conflict with any provision
of law or of the charter or by-laws of the Acceding Lender, or of any agreement
binding on the Acceding Lender, (iii) all acts, conditions and things required
to be done and performed and to have occurred prior to the execution, delivery
and performance of this Accession Agreement, and to render the same the legal,
valid and binding obligation of the Acceding Lender, enforceable against it in
accordance with its terms, have been done and performed and have occurred in due
and strict compliance with all applicable laws; (b) confirms that it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Accession Agreement; (c) agrees that it will,
independently and without reliance upon the Lenders or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; (d) represents and warrants that it is eligible to become a party to
this Accession Agreement under the terms and conditions of the Loan Agreement;
(e) appoints and authorizes Agent to take such action as Agent on its behalf and
to exercise such powers under the Loan Agreement and the other Loan Documents as
are delegated to Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender.

 

EXHIBIT D-1

--------------------------------------------------------------------------------

 

 

3.            Effect of Accession. The effective date for this Accession
Agreement shall be [                  , 20       ] (the “Effective Date”).
Following the execution of this Accession Agreement by Borrower, and the
Acceding Lender, it will be delivered to Agent for acceptance. Upon acceptance
by Agent, Schedule C-1 to the Loan Agreement shall thereupon be replaced as of
the Effective Date by Schedule C-1 annexed hereto, Agent shall thereafter notify
the other Lenders of the revised Schedule C-1 and the arrangements proposed to
ensure that the outstanding amount of Advances made by each Lender will
correspond to its respective Pro Rata Shares after giving effect to the
accession contemplated hereby.

 

4.          Payments. Upon such acceptance, from and after the Effective Date,
Borrower shall make all payments in respect of the Acceding Lender’s Commitment
(including payments of principal, interest, fees and other amounts owing under
the Loan Agreement) according to the instructions provided in writing by such
Acceding Lender.

 

5.            CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)     THE VALIDITY OF THIS ACCESSION AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

(b)     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS ACCESSION AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED,
HOWEVER THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. BORROWER AND ACCEDING LENDER WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 5.

 

EXHIBIT D-1

--------------------------------------------------------------------------------

 

 

(c)     BORROWER AND EACH MEMBER OF THE LENDER GROUP ACCEDING LENDER HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER
AND ACCEDING LENDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS ACCESSION
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

6.            Counterparts. This Accession Agreement may be executed in any
number of counterparts which shall together constitute but one and the same
agreement.

 

EXHIBIT D-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Accession Agreement to be executed on its behalf by its officer
thereunto duly authorized, to take effect as of the date first above written.

 

 

BORROWER:

 

HERCULES FUNDING IV LLC

                           

By:

             

Print Name:

             

Title:

 

 

                           

ACCEDING LENDER:

 

[                               ]

                           

By:

                 

Print Name: 

             

Title:

 

 

               

AGENT:

 

MUFG UNION BANK, N.A.,

AS ADMINISTRATIVE AGENT

                           

By:

                 

Print Name: 

             

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE C-1
TO ACCESSION AGREEMENT

 

 

 

 

SCHEDULE C-1

--------------------------------------------------------------------------------

 

 

EXHIBIT F-1

 

[FORM OF] REVOLVING ADVANCE REQUEST

 

Date:                                      

 

To:

MUFG Union Bank, N.A., as Administrative Agent

Commercial Loan & Agency Services

1980 Saturn Street

Monterey Park, CA 91755

Attn:Commercial Loan Operations Supervisor 

  Fax: (800) 446-9951     (323) 565-2549   Tel: (323) 720-7378   email:
CLD.SF@unionbank.com     agencydesk@us.sc.mufg.jp      

with a copy to:

       

MUFG UNION BANK, N.A.,

as Administrative Agent

Attention: Kenneth Beck, Director

99 Almaden Boulevard, Suite 200

San Jose, California 95113 

  Fax: (408) 280-7163   Email: Kenneth.Beck@unionbank.com

 

 

Ladies and Gentlemen:

 

Hercules Funding IV LLC (the “Borrower”) submits this Revolving Advance Request
pursuant to Section 2.3(a) of the Loan and Security Agreement, dated as of
February 20, 2019 (as amended, modified, supplemented, restated or renewed from
time to time, the “Loan Agreement”) by and among Borrower, the several financial
institutions from time to time party thereto (the “Lenders”) and MUFG UNION
BANK, N.A., as a Lender and as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). All capitalized terms used in this Loan
Request shall have the meanings specified in the Loan Agreement unless otherwise
defined herein.

 

The undersigned hereby certifies that (a) [he][she] is the acting and incumbent
[President] [Chief Executive Officer] [Vice President] [Chief Financial Officer]
of Borrower, and (b) in such capacity, [he][she] is authorized to execute this
loan request on behalf of Borrower in connection with the Loan Agreement.

 

SCHEDULE F-1

--------------------------------------------------------------------------------

 

 

We hereby represent, warrant and certify to you that (a) the proceeds specified
herein shall be used in accordance with the provisions of the Loan Agreement,
(b) the representations and warranties of Borrower contained in the Loan
Agreement or otherwise made by Borrower in connection with the transactions
contemplated thereby were true and correct in all material respects when made
and are true and correct in all material respects on and as of the date hereof
with the same effect as if made herein (except to the extent of changes
resulting from transactions contemplated or permitted by the Loan Agreement and
the other Loan Documents and to the extent that such representations and
warranties relate expressly to an earlier date), (c) Borrower is in compliance
with the “asset coverage” requirements for “business development companies” as
set forth in the Investment Company Act of 1940 as in effect as of the Closing
Date, (d) each of Borrower has performed and complied in all material respects
with all of the terms and conditions contained in the Loan Agreement required to
be performed or complied with by Borrower prior to or at the time of the
borrowing requested hereunder, (e) at and as of the date of hereof, Borrower is
not in default of any of its obligations under the Loan Agreement, and no event
has occurred and is continuing, or would result from the funding, advance or
incurrence of any Loan, which constitutes or would constitute a Default or Event
of Default or result in a Material Adverse Effect and (f) the execution and
delivery of this Revolving Advance Request has been authorized by all necessary
corporate action/proceedings on behalf of Borrower.

 

 

  HERCULESL FUNDING IV LLC                            

By:

                     

Print Name:

                     

Title:

     

 

SCHEDULE F-1

--------------------------------------------------------------------------------

 

 

EXHIBIT F-2

 

[FORM OF] SWINGLINE LOAN REQUEST

 

Date:                                      

 

To:

MUFG Union Bank, N.A., as Administrative Agent

Commercial Loan & Agency Services

1980 Saturn Street

Monterey Park, CA 91755

  Attn: Commercial Loan Operations Supervisor   Fax: (800) 446-9951     (323)
565-2549   Tel: (323) 720-7378   email: CLD.SF@unionbank.com    
agencydesk@us.sc.mufg.jp         with a copy to:      

MUFG UNION BANK, N.A.,

as Administrative Agent

Attention: Kenneth Beck, Director

99 Almaden Boulevard, Suite 200

San Jose, California 95113 

  Fax: (408) 280-7163   Email: Kenneth.Beck@unionbank.com

 

Ladies and Gentlemen:

 

Hercules Funding IV LLC (the “Borrower”) submits this swingline loan request
pursuant to Section 2.3(b) of the Loan and Security Agreement, dated as of
February 20, 2019 (as amended, modified, supplemented, restated or renewed from
time to time, the “Loan Agreement”) by and among Borrower, the several financial
institutions from time to time party thereto (the “Lenders”) and MUFG UNION
BANK, N.A., as a Lender and as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). All capitalized terms used in this Loan
Request shall have the meanings specified in the Loan Agreement unless otherwise
defined herein.

 

The undersigned hereby certifies that (a) [he][she] is the acting and incumbent
[President] [Chief Executive Officer] [Vice President] [Chief Financial Officer]
of Borrower, and (b) in such capacity, [he][she] is authorized to execute this
swingline loan request on behalf of Borrower in connection with the Loan
Agreement.

 

SCHEDULE F-2

--------------------------------------------------------------------------------

 

 

We hereby represent, warrant and certify to you that (a) the proceeds specified
herein shall be used in accordance with the provisions of the Loan Agreement,
(b) the representations and warranties of Borrower contained in the Loan
Agreement or otherwise made by Borrower in connection with the transactions
contemplated thereby were true and correct in all material respects when made
and are true and correct in all material respects on and as of the date hereof
with the same effect as if made herein (except to the extent of changes
resulting from transactions contemplated or permitted by the Loan Agreement and
the other Loan Documents and to the extent that such representations and
warranties relate expressly to an earlier date), (c) Borrower is in compliance
with the “asset coverage” requirements for “business development companies” as
set forth in the Investment Company Act of 1940 as in effect as of the Closing
Date, (d) Borrower has performed and complied in all material respects with all
of the terms and conditions contained in the Loan Agreement required to be
performed or complied with by Borrower prior to or at the time of the borrowing
requested hereunder, (e) at and as of the date of hereof, Borrower is not in
default of any of its obligations under the Loan Agreement, and no event has
occurred and is continuing, or would result from the funding, advance or
incurrence of any Loan, which constitutes or would constitute a Default or Event
of Default or result in a Material Adverse Effect, (f) the execution and
delivery of this request has been authorized by all necessary corporate
action/proceedings on behalf of Borrower, (g) the aggregate principal amount of
outstanding Swingline Loans does not exceed the Swingline Sublimit and (h) the
aggregate principal amount of Revolving Advances to Borrower outstanding at any
time does not exceed the Borrowing Availability.

 

 

1.

Borrower requests a Swingline Loan on                                (a Business
Day) in the principal amount of $                2.

 

  HERCULES FUNDING IV LLC                            

By:

                     

Print Name:

                     

Title:

     

 

 

 

--------------------------------------------------------------------------------

2 Each Swingline Loan Request relating to a Swingline Loan shall be in a minimum
aggregate amount of $1,000,000.

 

SCHEDULE F-2

--------------------------------------------------------------------------------

 

 

EXHIBIT L-1


FORM OF LIBOR NOTICE

 

MUFG UNION BANK, N.A., as
Administrative Agent
601 East Potrero Grande Drive
Monterey Park, California 91754

 

Attn: Commercial Loan Operations

 

Ladies and Gentlemen:

 

Reference hereby is made to that certain Loan and Security Agreement, dated as
of February 20, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Loan Agreement”), by and among
Hercules Funding IV LLC, a Delaware limited liability company (the “Borrower”),
the Lenders from time to time party thereto, and MUFG Union Bank, N.A., as
Administrative Agent (“Bank”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement.

 

This LIBOR Notice represents Borrower’s irrevocable request to elect the LIBOR
Option with respect to outstanding Advances eligible to be LIBOR Rate Loans [,
and is a written confirmation of the telephonic notice of such election given to
Agent – INCLUDE THIS LANGUAGE IF APPLICABLE].

 

 

1)

If applicable, amount of outstanding Advances for which Adjusted Daily Reset
LIBOR Rate is being elected:

 

$                                                     

 

 

2)

If applicable, amount of outstanding Advances for which the LIBOR Rate (other
than the Adjusted Daily Reset LIBOR Rate) is being elected:

 

Amount of Advance:

Interest Period:

Start Date:

 

[One, three, or six months]

             

 

This LIBOR Notice further confirms Borrower’s acceptance of the [LIBOR Rate, for
such Interest Period[s] OR the Adjusted Daily Reset LIBOR Rate] as determined in
accordance with the Loan Agreement.

 

EXHIBIT L-1

--------------------------------------------------------------------------------

 

 

  Dated:          

 

HERCULES FUNDING IV LLC, a Delaware

limited liability company, as Borrower

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

EXHIBIT L-1

--------------------------------------------------------------------------------

 

 

Schedule C-1

Commitments

 

(as of the Closing Date)

 

Lender

 

Commitment

 

MUFG Union Bank, N.A.

 

$85,000,000

         

City National Bank, A National Banking Association

 

$40,000,000

         

Umpqua Bank

 

$40,000,000

         

Hitachi Capital America Corp.

 

$20,000,000

         

Mutual of Omaha Bank

 

$15,000,000

         

All Lenders

 

$200,000,000

 

 

Schedule C-1

--------------------------------------------------------------------------------

 

 

Schedule R-1

Required Asset Documents

 

With respect to each Note Receivable that Borrower proposes be treated as an
Eligible Note Receivable:

 

1.       either (a) the original promissory note(s) (if any) evidencing such
Note Receivable, duly executed by the applicable Account Debtor as maker and
payable to the order of the original lender who funded such Note Receivable,
together with originals of all assignments or endorsements to make such Note
Receivable now payable to the order of Borrower, or (b) the written
certification that there are no promissory notes evidencing such Note
Receivable, duly executed by an Authorized Person of HCI (provided, that if no
original promissory note is delivered with respect to any Note Receivable made
or purchased by Borrower, then such failure shall be deemed to constitute a
representation and warranty by both HCI and Borrower that there are no
promissory notes evidencing such Note Receivable and the delivery of neither (a)
nor (b) shall be required);

 

2.       a file-stamped copy of the related Code financing statement(s) naming
the applicable Account Debtor as the debtor and the original lender or agent on
behalf of such lender who funded such Note Receivable as secured party, together
with (if applicable) file-stamped copy(ies) of Code amendment(s) evidencing the
ultimate assignment of the secured party’s interest under such Code financing
statement(s) to Borrower;

 

3.       the originals of any Warrant Assets issued in connection with such Note
Receivable, together with originals of all assignments or stock powers necessary
to transfer and assign all such Warrant Assets to Agent;

 

4.       the originals of all other material agreements, documents, or
instruments evidencing or securing such Note Receivable, including opinions and
certificates executed and delivered, or required to be executed and delivered in
connection with such Note Receivable, such as account control agreements,
landlord waivers, bailee waivers, intellectual property security agreements,
subordination agreements, intercreditor agreements, and opinions of counsel for
each Account Debtor, opining to such matters as Borrower may require, and any
amendment, waiver or modification thereto from time to time;

 

5.       (a) an original Assignment of Note with respect to each original
promissory note (if any) referred to in 1 above, executed by Borrower to the
order of Lender or in blank, (b) an original assignment of warrant or stock
power with respect to each warrant referred to in 3 above, executed by Borrower
in blank, and (c) an original assignment with respect to all of Borrower’s
rights under the documents referred to in 4 above, executed by Borrower in
blank; and

 

6.       a completed and executed Collateral Loan Checklist reflecting each
document applicable to such Note Receivable as described above.

 

Schedule R-1

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.4

Locations of Collateral

 

Pursuant to section 5.4, the Borrower Collateral (other than the Collateral in
the possession of Agent or Collateral Custodian) is not stored with a bailee,
warehouseman, or similar party and is located only at, or in-transit between,
400 Hamilton Avenue, Suite 310, Palo Alto, California 94301.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

SCHEDULE 5.4

--------------------------------------------------------------------------------

 

 

Schedule 5.6(a)

Jurisdictions of Organization

 

Pursuant to section 5.6(a), the jurisdiction of organization of HCI and the
Borrower is set forth below:

 

1.

HCI: The State of Maryland.

 

2.

Borrower: The State of Delaware.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

SCHEDULE 5.6(a)

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.6(b)

Chief Executive Offices

 

Pursuant to section 5.6(b), the chief executive office of HCI and the Borrower
is located at the address indicated below:

 

1.

HCI: Hercules Capital, Inc., 400 Hamilton Avenue, Suite 310, Palo Alto,
California 94301, Attn: Chief Executive Officer and Chief Financial Officer.

 

2.

Borrower: Hercules Funding IV LLC, c/o Hercules Capital, Inc., 400 Hamilton
Avenue, Suite 310, Palo Alto, California 94301, Attn: Chief Executive Officer
and Chief Financial Officer.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

SCHEDULE 5.6(b)

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.6(c)

Organizational ID Numbers

 

Pursuant to section 5.6(c), the organizational identification numbers and
federal employer identification numbers, if any, of HCI and the Borrower are:

 

1.

HCI: The Maryland issued organizational number is D07705197.
The federal employer identification number is 74-3113410.

 

2.

Borrower: The Delaware issued organizational number is 7273526.

The federal employer identification number is 83-3516856.

 

 

[Remainder of page intentionally left blank]

 

 

 

 

SCHEDULE 5.6(c)

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.6(d)

Commercial Tort Claims

 

Pursuant to section 5.6(d), as of the Closing Date, Borrower does not hold any
commercial tort claims, except as set forth below:

 

 

None.

 

 

[Remainder of page intentionally left blank ]

 

 

 

 

 

SCHEDULE 5.6(d)

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.7(b)

Capitalization of Borrower and HCI

 

Pursuant to section 5.7(b), set forth below is a complete and accurate
description of the authorized capital Stock of each of HCI and Borrower, by
class, and, as of the Closing Date, a description of the interests of each such
class that are issued and outstanding:

 

HCI

 

 

1.

Please see below for description of HCI of the authorized capital Stock and, as
of February 1, 2019, the aggregate outstanding amount thereof:

 

Under the terms of our charter, our authorized capital stock consists of
200,000,000 shares of common stock, par value $0.001 per share, of which
96,445,769 shares were outstanding as of February 1, 2019. Under our charter,
our Board of Directors is authorized to classify and reclassify any unissued
shares of stock into other classes or series of stock, and to cause the issuance
of such shares, without obtaining stockholder approval. In addition, as
permitted by the Maryland General Corporation Law, but subject to the 1940 Act,
our charter provides that the Board of Directors, without any action by our
stockholders, may amend the charter from time to time to increase or decrease
the aggregate number of shares of stock or the number of shares of stock of any
class or series that we have authority to issue. Under Maryland law, our
stockholders generally are not personally liable for our debts or obligations,

 

Common Stock

 

All shares of our common stock have equal rights as to earnings, assets,
dividends and voting privileges, except as described below and, when they are
issued, will he duly authorized, validly issued, fully paid and nonassessable.

 

Distributions may be paid to the holders of our common stock if, as and when
authorized by our Board of Directors and declared by us out of assets legally
available therefor. Shares of our common stock have no conversion, exchange,
preemptive or redemption rights. In the event of a liquidation, dissolution or
winding op of Hercules Technology Growth Capital each share of our common stock
would be entitled to share ratably in all of our assets that are legally
available for distribution after we pay all debts and other liabilities and
subject to any preferential rights of holders of our preferred stock, if any
preferred stock is outstanding at such time. Each share of our common stock is
entitled to one vote on all matters submitted to a vote of stockholders,
including the election of directors. Except as provided with respect to any
other class or series of stock, the holders of our common stock will possess
exclusive voting power. There is no cumulative voting in the election of
directors, which means that holders of a majority of the outstanding shares of
common stock will elect all of our directors, and holders of less than a
majority of such shares will be unable to elect any director.

 

--------------------------------------------------------------------------------

 

TITLE OF CLASS

AMOUNT AUTHORIZED

AMOUNT HELD BY

COMPANY FOR ITS

ACCOUNT

AMOUNT OUTSTANDING

 

Common Stock

 

 

200,000,000

 

 

96,445,769

 

Borrower

 

1.

The Membership Interest of Borrower is 100% owned by HCI.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

SCHEDULE 5.7(b)

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.15

Intellectual Property

 

Pursuant to section 5.15, listed below is a true, correct, and complete listing
of all material patents, patent applications, trademarks, trademark
applications, copyrights, and copyright registrations as to which Borrower is
the owner or is an exclusive licensee, other than shrink wrap and other similar
licenses generally available to the public:

 

 

None.

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

SCHEDULE 5.15

--------------------------------------------------------------------------------

 

 

Schedule C-1

Commitments

 

(as of the Closing Date)

 

Lender

 

Commitment

MUFG Union Bank, N.A.

 

$85,000,000

     

City National Bank, A National Banking Association

 

$40,000,000

     

Umpqua Bank

 

$40,000,000

     

Hitachi Capital America Corp.

 

$20,000,000

     

Mutual of Omaha Bank

 

$15,000,000

     

All Lenders

 

$200,000,000

 

 

--------------------------------------------------------------------------------

 

 

Schedule R-1

 

Required Asset Documents

 

With respect to each Note Receivable that Borrower proposes be treated as an
Eligible Note Receivable:

 

1.     either (a) the original promissory note(s) (if any) evidencing such Note
Receivable, duly executed by the applicable Account Debtor as maker and payable
to the order of the original lender who funded such Note Receivable, together
with originals of all assignments or endorsements to make such Note Receivable
now payable to the order of Borrower, or (b) the written certification that
there are no promissory notes evidencing such Note Receivable, duly executed by
an Authorized Person of HCI (provided, that if no original promissory note is
delivered with respect to any Note Receivable made or purchased by Borrower,
then such failure shall be deemed to constitute a representation and warranty by
both HCI and Borrower that there are no promissory notes evidencing such Note
Receivable and the delivery of neither (a) nor (b) shall be required);

 

2.     a file-stamped copy of the related Code financing statement(s) naming the
applicable Account Debtor as the debtor and the original lender or agent on
behalf of such lender who funded such Note Receivable as secured party, together
with (if applicable) file-stamped copy(ies) of Code amendment(s) evidencing the
ultimate assignment of the secured party’s interest under such Code financing
statement(s) to Borrower;

 

3.     the originals of any Warrant Assets issued in connection with such Note
Receivable, together with originals of all assignments or stock powers necessary
to transfer and assign all such Warrant Assets to Agent;

 

4.     the originals of all other material agreements, documents, or instruments
evidencing or securing such Note Receivable, including opinions and certificates
executed and delivered, or required to be executed and delivered in connection
with such Note Recivable, such as account control agreements, landlord waivers,
bailee waivers, intellectual property security agreements, subordination
agreements, intercreditor agreements, and opinions of counsel for each Account
Debtor, opining to such matters as Borrower may require, and any amendment,
waiver or modification thereto from time to time;

 

5.     (a) an original Assignment of Note with respect to each original
promissory note (if any) referred to in 1 above, executed by Borrower to the
order of Lender or in blank, (b) an original assignment of warrant or stock
power with respect to each warrant referred to in 3 above, executed by Borrower
in blank, and (c) an original assignment with respect to all of Borrower’s
rights under the documents referred to in 4 above, executed by Borrower in
blank; and

 

7.     a completed and executed Collateral Loan Checklist reflecting each
document applicable to such Note Receivable as described above.

 